


 
*Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 
COLLABORATION AND LICENSE AGREEMENT
 
BY AND AMONG
 
INTERNATIONAL AIDS VACCINE INITIATIVE,
 
CHILDREN’S RESEARCH INSTITUTE,
 
THE CHILDREN’S HOSPITAL OF PHILADELPHIA
 
AND
 
TARGETED GENETICS CORPORATION
 
DATED AS OF JANUARY 1, 2005
 



--------------------------------------------------------------------------------


 
Table of Contents
 

    Page
ARTICLE 1
DEFINITIONS
2
     
ARTICLE 2
SCOPE OF COLLABORATION
13
2.1
Scope of Collaboration
13
2.2
Operation of Collaboration
14
2.3
Diligence and Compliance with Law
14
2.4
Personnel and Resources
14
2.5
Further Assurances
14
     
ARTICLE 3
RESEARCH AND DEVELOPMENT PROGRAM
14
3.1
Work Plan and Budget
14
3.2
Program Management Committee
15
3.3
Operational Committee
16
3.4
Development Responsibilities of the Parties
17
3.5
Development Program Funding.
19
3.6
Reports; Inspection
21
3.7
Subcontracting of Development Work
22
3.8
Approval Applications and Regulatory Approvals For Manufacturing and Clinical
Trials
23
3.9
Records and IAVI Audit Rights
25
3.10
Commercialization of IAVI Vaccine
25
     
ARTICLE 4
CONSIDERATION
25
4.1
Consideration from IAVI to CRI and CHOP
25
4.2
Consideration from IAVI to TGC
25
4.3
Consideration from TGC to IAVI
26
4.4
Taxes and Withholding
29
4.5
Currency
29
4.6
Payments; Late Payments
29
4.7
Royalty Payment Terms
30
     
ARTICLE 5
EXCLUSIVITY, GRANT OF RIGHTS AND RELATED COVENANTS
30
5.1
Exclusivity
30
5.2
Grant of License by TGC of TGC Controlled Intellectual Property to IAVI
33
5.3
Grant of License by CRI of CRI Patent Rights and Know How to IAVI
36

 

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 

    Page
5.4
Grant of License by CHOP of CHOP Patent Rights and Know How to IAVI
36
5.5
Grant of License by IAVI of IAVI Know How and IAVI Patent Rights to TGC
37
5.6
Grant of Licenses of Joint Know How and Joint Patent Rights
38
5.7
Covenant Not to Sue Under Certain Intellectual Property
38
5.8
Covenants by TGC With Respect to Rights Under TGC Intellectual Property
39
5.9
Covenant by CRI With Respect to Rights Under CRI Intellectual Property
40
5.10
Covenant by CHOP With Respect to Rights Under CHOP Intellectual Property
40
5.11
Covenant by IAVI With Respect to Rights Under IAVI Intellectual Property
40
5.12
Covenant by IAVI With Respect to Rights Under [*]
41
5.13
Covenant by IAVI With Respect to Rights Under [*]
41
5.14
Grant of Option to License by CRI to TGC
41
5.15
Grant of Option to License by CHOP to TGC
42
5.16
No Other Rights
42
5.17
Subject to the rights of the Government
42
     
ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS
42
6.1
Representations and Warranties of the Parties Concerning Corporate
Authorizations
42
6.2
Representations, Warranties of TGC
43
6.3
Disclaimer
43
6.4
Representations, Warranties of IAVI With Respect to Rights Under IAVI Know How
and IAVI Patent Rights
43
     
ARTICLE 7
INTELLECTUAL PROPERTY MATTERS
44
7.1
Ownership and Inventorship of Intellectual Property
44
7.2
Prosecution and Maintenance of TGC, CHOP or CRI Controlled Patents; Abandonment
44
7.3
Prosecution and Maintenance of Joint Patents; Abandonment.
45
7.4
Enforcement of Patent Rights
46
7.5
Settlement with a Third Party
47
7.6
Infringement of Third Party Rights
47
     
ARTICLE 8
CONFIDENTIALITY
48
8.1
Confidentiality; Exceptions
48

 
*Confidential Treatment Requested.
 
ii

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 

    Page

8.2
Authorized Disclosure
49
8.3
Return of Confidential Information
49
8.4
Publications and Announcements
50
     
ARTICLE 9
TERM AND TERMINATION
51
9.1
Term.
51
9.2
Termination for Technical Non-Viability
51
9.3
Termination at Will
51
9.4
Termination for Cause
52
9.5
Termination for Insolvency
52
9.6
Rights on and Effect of Termination.
53
9.7
Accrued Rights
56
9.8
Survival; Expiration of Development Program
56
     
ARTICLE 10
INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITY
56
10.1
Indemnification by IAVI
56
10.2
Indemnification by TGC
57
10.3
Indemnification by CHOP
57
10.4
Indemnification by CRI
57
10.5
Indemnification Procedure.
57
10.6
Insurance.
59
10.7
Limitation of Liability; Remedies Cumulative
59
     
ARTICLE 11
GOVERNING LAW; DISPUTE RESOLUTION
60
11.1
Governing Law
60
11.2
Dispute Resolution
60
     
ARTICLE 12
MISCELLANEOUS
60
12.1
Assignment.
60
12.2
Force Majeure
61
12.3
Further Actions
61
12.4
Governmental Approvals and Filing of Agreement
61
12.5
Notices
61
12.6
Waiver
62
12.7
Disclaimer of Agency
62
12.8
Severability
62
12.9
Entire Agreement; Amendment
63
12.10
Counterparts
63

 
iii

--------------------------------------------------------------------------------



Table of Contents
(continued)



 
Page
ATTACHMENT A: DEVELOPING WORLD COUNTRIES
     
ATTACHMENT B: WORK PLAN
     
ATTACHMENT C: CLINICAL SUPPLY AGREEMENT
     
ATTACHMENT D: TGC ACCOUNTING DETAILS
     
ATTACHMENT E: TGC CONTROLLED PATENTS, CRI PATENTS AND CHOP PATENTS - RELEVANT TO
PROGRAMS
     
ATTACHMENT F: USAID STANDARD PROVISIONS
 

 
iv

--------------------------------------------------------------------------------


 
COLLABORATION AND LICENSE AGREEMENT
 
This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”), effective as of
January 1, 2005 (the “Effective Date”), is entered into by and among
INTERNATIONAL AIDS VACCINE INITIATIVE, a not-for-profit corporation with its
principal offices at 110 Williams Street, 27th Floor, New York, New York 10038
(hereinafter referred to as “IAVI”), CHILDREN’S RESEARCH INSTITUTE, a
not-for-profit corporation with its principal offices at 700 Children’s Drive,
Columbus, Ohio 43205 (hereinafter referred to as “CRI”), THE CHILDREN’S HOSPITAL
OF PHILADELPHIA, a not-for-profit corporation with its principal offices at 34th
Street & Civic Center Boulevard, Philadelphia, PA 19104 (hereinafter referred to
as “CHOP”), and TARGETED GENETICS CORPORATION, a Washington corporation with its
principal offices at 1100 Olive Way, Suite 100, Seattle, Washington 98101
(hereinafter referred to as “TGC”). IAVI, CRI, CHOP and TGC are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
 
Recitals
 
1. IAVI has, as one of its principal objectives, the acceleration of development
of vaccines against HIV for use and distribution in the Developing World (as
defined below).
 
2. CRI and its personnel possess certain skills and own or have rights to
certain patents, patent applications, other valuable technology and know how
relating to AAV (as defined below) vector vaccine design, and may develop or
acquire additional such rights.
 
3. CHOP and its personnel possess certain skills and own or have rights to
certain patents, patent applications, other valuable technology and know how
relating to AAV vector vaccine design developed by the Vaccine Designer (as
defined below), and may develop or acquire additional such rights.
 
4. TGC possesses certain skills and owns or has rights to certain patents,
patent applications, other valuable technology and know how relating to vector
design, production, and purification of AAV vectors which can aid IAVI in its
objectives, and may develop or acquire additional such rights.
 
5. IAVI, CRI and TGC had previously entered into the Initial Agreement (as
defined below).
 
6. Since the Effective Date, the Vaccine Designer (who was previously employed
by CRI) has been an employee of CHOP.
 
7. With effect from the Effective Date, CRI, IAVI and TGC seek to restate and
replace the understandings and agreements of the Initial Agreement (as defined
below) with this Agreement and CHOP wishes to join as a Party to this Agreement.
 

--------------------------------------------------------------------------------


 
8. As set forth in this Agreement, CRI, CHOP, IAVI and TGC shall attempt to
design and develop IAVI Vaccines (as defined below) for use in the Developing
World that will be: (i) further designed by CHOP (with the involvement of IAVI,
CRI and TGC); (ii) developed by TGC and IAVI; (iii) at least through Phase II
clinical trials, manufactured and supplied by TGC exclusively to IAVI (or as
directed by IAVI) subject to the terms of this Agreement; and (iv) marketed,
sold and otherwise distributed in the Developing World exclusively by IAVI (and
its sublicensees).
 
9. The Development Program (as defined below) and the other transactions
contemplated by this Agreement are of mutual interest and benefit to the
Parties, and will further the objectives of IAVI in a manner consistent with its
status as a not-for-profit, tax-exempt, institution.
 
In consideration of the premises and of the mutual covenants and obligations set
forth herein, the Parties hereby agree as set out below.
 
ARTICLE 1
 
DEFINITIONS
 
For purposes hereof, the following terms shall have the meanings specified
below:


1.1 “AAV” means an adeno-associated virus composed of a viral capsid comprising
three proteins known as VP1, VP2, and VP3, wherein the genome is a single strand
DNA molecule of approximately 4.5kb in size, flanked by inverted terminal
repeats (“ITRs”) of approximately 145bp designated ITRs. 


1.2 “AAV Vector” means a recombinant AAV where the approximately 4.5kb genome
has been replaced by HIV sequences of interest under the control of appropriate
regulatory sequences.


1.3 “Additional Patent Rights” means all rights in, to or under any patent
application or patent not under the Control of CRI, CHOP, TGC, or IAVI which are
[*] for the Development, Manufacture and/or Commercialization of any IAVI
Vaccine or TGC Vaccine as the case may be, by the applicable Party or Parties.


1.4 “Act” has the meaning set forth in Section 4.3.2(a).


1.5 “Affiliate” of a Party means (a) a Parent or (b) any entity at least fifty
percent (50%) of the voting capital interests (or equivalent control) of which
are, directly or indirectly, owned, or the voting of which is controlled, by
such Party or a Parent of such Party.


1.6 “Applicable Laws” means all laws, statutes, ordinances, codes, rules and
regulations which have been enacted by a Government Authority and are in force
as of the Initial Agreement Date or come into force during the term of the
Initial Agreement or this Agreement, in each case to the extent that the same
are applicable to the performance by the Parties of their respective obligations
or to the exercise of their respective rights under this Agreement. For purposes
of this Agreement, GLP, GCP and GMP shall be deemed to be within the term
“Applicable Laws.”
 
*Confidential Treatment Requested.
 
-2-

--------------------------------------------------------------------------------



1.7 “Bankruptcy Code” shall mean the US Bankruptcy Code and any similar or
equivalent laws, statutes, ordinances, codes, rules and regulations in any other
country.


1.8 “CRI” has the meaning set forth in the first paragraph of this Agreement. 


1.9 “CRI Know How” means all unpatented Know How, developed by or under the
supervision of the Vaccine Designer, which is: (a) Controlled by CRI as of the
Initial Agreement Date or during the Development Period; (b) conceived or first
reduced to practice in the course of work under, or provided by CRI under, the
Development Program or the Research and Development Program; and (c) which is
reasonably necessary or useful for the Development, Manufacture and/or
Commercialization of any IAVI Vaccine; provided, however, that, in any event,
CRI Know How shall exclude any Joint Know How and Patent Rights.
 
1.10 “CRI Patent Rights” means Patent Rights, conceived by or conceived under
the supervision of the Vaccine Designer, which claim AAV Vector compositions,
methods of making AAV Vector compositions, or use of AAV Vector compositions,
which Patent Rights are reasonably necessary or useful for the Development,
Manufacture and/or Commercialization of any IAVI Vaccine, solely to the extent
of the subject matter of such Patent Rights that: (a) are Controlled by CRI as
of the Initial Agreement Date or during the Development Period; and (b) claim:
(i) priority to any such Patent Rights; (ii) any invention conceived during the
Development Period; in each case only to the extent of subject matter conceived,
at least in part, from activities funded by IAVI under the Initial Agreement or
this Agreement; or (iii) any invention disclosed to CRI, by Vaccine Designer in
an invention disclosure during the Development Period, which resulted in subject
matter provided by CRI under the Development Program or the Research and
Development Program to the Parties that is disclosed in a patent application
currently pending and not later abandoned; provided, however, that, in any
event, CRI Patent Rights shall exclude any Joint Patent Rights.
 
1.11 “CHOP Know How” means all unpatented Know How, developed by or under the
supervision of the Vaccine Designer, which is: (a) Controlled by CHOP as of the
Effective Date or during the Development Period after the Effective Date; (b)
conceived or first reduced to practice in the course of work under, or provided
by CHOP under, the Development Program; and (c) which is reasonably necessary or
useful for the Development, Manufacture and/or Commercialization of any IAVI
Vaccine; provided, however, that, in any event, CHOP Know How shall exclude any
Joint Know How and Patent Rights.
 
1.12 “CHOP Patent Rights” means Patent Rights, conceived by or conceived under
the supervision of the Vaccine Designer, which claim AAV Vector compositions,
methods of making AAV Vector compositions, or use of AAV Vector compositions,
which Patent Rights are reasonably necessary or useful for the Development,
Manufacture and/or Commercialization of any IAVI Vaccine, solely to the extent
of the subject matter of such Patent Rights that: (a) are Controlled by CHOP as
of the Effective Date or during the Development Period after the Effective Date;
and (b) claim: (i) priority to any such Patent Rights; or (ii) any invention
conceived during the Development Program; in each case only to the extent of
subject matter conceived, at least in part, from activities funded by IAVI under
this Agreement; provided, however, that, in any event, CHOP Patent Rights shall
exclude any Joint Patent Rights.
 
-3-

--------------------------------------------------------------------------------


 
1.13 “Clinical Supply Agreement” means the Clinical Supply Agreement dated as of
December 24, 2003, by and between IAVI and TGC, a copy of which is attached as
Exhibit C.
 
1.14 “Collaboration Payments” means the cash payments to be made by IAVI to CRI,
CHOP or TGC under this Agreement, pursuant to Section 3.5.2.
 
1.15 “Commercial Supply Agreement” means any future agreement to supply any IAVI
Vaccine (i) to be used in Phase III clinical trials or equivalent designed
clinical trials if named differently outside the United States, or (ii) which
has received Regulatory Approval for sale.
 
1.16 “Commercialize” means to distribute, sell, offer for sale, lease, license,
promote, market, import, export, and with respect to TGC only to use for
commercial purposes, and, subject to the terms of this Agreement, to have any of
those things done.
 
1.17 “Confidential Information” has the meaning set forth in Section 8.1.
 
1.18 “Control” means, with respect to Intellectual Property, that the Party
named as having control possesses the ability and right to grant a license or
sublicense under such Intellectual Property to the other Party or Parties
hereunder in accordance with the terms of this Agreement without violating the
terms of any agreement or other arrangement with a Third Party, either due to
ownership of such Intellectual Property, or otherwise.
 
1.19 “Develop” means to research, develop and, subject to the terms of this
Agreement, to have either of those things done. For the avoidance of doubt,
“Develop” does not include manufacturing development activities, but with
respect to IAVI and TGC (and their sublicensees) only, “Develop” does include
pre-clinical and clinical development activities.
 
1.20 “Developed World” means all countries in the world other than countries in
the Developing World.
 
1.21 “Developing World” means those countries defined from time to time during
the term of this Agreement by the World Bank as having “low-income economies” or
“middle-income economies” (whether lower-middle or upper-middle) (or an
equivalent list of countries mutually acceptable to CRI, CHOP, IAVI and TGC, if
such World Bank country lists are discontinued). A list of all such countries in
the Developing World as of the date of execution of this Agreement is set forth
in Attachment A annexed hereto.
 
1.22 “Development Period” means the period beginning on the Initial Agreement
Date and ending upon the last day in which funded activities are performed under
the Development Program.
 
1.23 “Development Program” means the program and activities described in the
Work Plan and Budget, including the activities of the Vaccine Designer and the
Vaccine Developer thereunder, as conducted during the term of this Agreement and
with the IAVI funding provided under this Agreement. Each year of the
Development Program will be divided into Program Quarters.
 
-4-

--------------------------------------------------------------------------------



1.24 “Development Work” has the meaning set forth in Section 3.1.
 
1.25  “Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
 
1.26 “FDA” means the United States Food and Drug Administration, and any
successor thereto.
 
1.27 “FFDCA” means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 321 et
seq., as amended from time to time, and any successor thereto.
 
1.28 “FTE” means the full time equivalent-billing rate for a Party’s employees
that is agreed upon in the Work Plan and Budget for a Project Year.
 
1.29  “GAAP” means generally accepted accounting principles as adopted and
practiced in the United States.
 
1.30 “GCP” means, to the extent applicable, the good clinical practices
applicable in the United States (under the regulations set forth in 21 C.F.R.
Subchapter A and the requirements imposed thereunder by the FDA) and in effect
from time to time during the term of this Agreement, together with the
equivalent or corresponding regulations and requirements in jurisdictions
outside the United States.
 
1.31 “GLP” means, to the extent applicable, the good laboratory practices
applicable in the United States (under the regulations set forth in 21 C.F.R.
Subchapter A and the requirements imposed thereunder by the FDA) and in effect
from time to time during the term of this Agreement, together with the
equivalent or corresponding regulations and requirements in jurisdictions
outside the United States.
 
1.32 “GMP” means, to the extent applicable, the good manufacturing practices
applicable in the United States (under the regulations set forth in 21 C.F.R.
Subchapter C and the requirements imposed thereunder by the FDA) and in effect
from time to time during the term of this Agreement, together with the
equivalent or corresponding regulations and requirements in jurisdictions
outside the United States (including applicable ICH rules and guidelines, such
as the International Conference on Harmonization Guidelines and Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients).
 
1.33 “Government Authority” means any supranational, national, regional, state
or local government, court, governmental agency, authority, board, bureau,
instrumentality or regulatory body.
 
1.34 “IAVI” has the meaning set forth in the first paragraph of this Agreement.
 
1.35 “IAVI Know How” means all unpatented Know How which is Controlled by IAVI
and has been developed, solely or with a Third Party, by IAVI either (a) under
the Development Program or (b) outside of the Development Program but during the
Development Period through the use of Program Materials; and which, in each
case, is reasonably necessary or useful for the Development, Manufacture and/or
Commercialization of an AAV product; provided, however, that, in any event, IAVI
Know How shall exclude any Joint Know How and Patent Rights.
 
-5-

--------------------------------------------------------------------------------


 
1.36 “IAVI Patent Rights” means Patent Rights Controlled by IAVI to the extent
of the subject matter of such rights that claim any invention which: (a)
was conceived of during the Development Period which conception arose, at least
in part, from activities conducted as part of the Development Program or through
the use of Program Materials; and (b) which is reasonably necessary or useful
for the Development, Manufacture and/or Commercialization of an AAV product;
provided, however, that, in any event, IAVI Patent Rights shall exclude any
Joint Patent Rights. 
 
1.37 “IAVI Vaccine” means a prophylactic or therapeutic composition(s) for
inducing an [*] to HIV in a person which composition(s): (a) [*] and
encapsidated within an AAV capsid, (b) is developed under the Development
Program or constitutes an improvement or modification thereof, including, but
not limited to, [*], and (c) has been further Developed for Manufacture and
Commercialization solely for the Developing World by or on behalf of IAVI (or
its sublicensees).
 
1.38 “Indemnitee” has the meaning set forth in Section 10.5.1 of this Agreement.
 
1.39 “Indemnitor” has the meaning set forth in Section 10.5.1 of this Agreement.
 
1.40 “Intellectual Property” means any Patent Rights, Know How, and other
proprietary rights of a Person in technology.
 
1.41 “Initial Agreement” means the Industrial Collaboration Agreement, dated
February 1, 2000, as amended, by and among IAVI, CRI and TGC.
 
1.42 “Initial Agreement Date” means February 1, 2000.
 
1.43 “Insolvency Event” shall mean the occurrence of any of the following:
(i) the appointment of a trustee, receiver or custodian for all or substantially
all of the property of a Party, (or for any lesser portion of such property, if
the result of such appointment materially and adversely affects the ability of
such Party to fulfill its obligations hereunder or thereunder) which appointment
is not dismissed within sixty (60) days; (ii) the determination by a court or
tribunal of competent jurisdiction that a Party is insolvent; (iii) the filing
of a petition for relief in bankruptcy by a Party on its own behalf, or the
filing of any such petition against a Party if the proceeding is not dismissed
or withdrawn within sixty (60) days thereafter; (iv) an assignment by a Party
for the benefit of creditors; or (v) the dissolution or liquidation of a Party. 
 
1.44 “Joint Inventions” means any invention(s) Controlled by a Party, whether
patentable or not, conceived by inventors from more than one Party (or its
employees, agents or consultants) during the term of this Agreement in the
course of the performance by such Parties of activities under the Development
Program.
 
*Confidential Treatment Requested.

-6-

--------------------------------------------------------------------------------



1.45 “Joint Know How” means all unpatented Know How Controlled by a Party which
is developed, created or invented by inventors from more than one Party (or its
employees, agents or consultants) during the term of this Agreement in the
course of the performance by such Parties of activities under the Development
Program. For the purpose of clarity, no Know How developed, created or invented
during the term of the Initial Agreement is Joint Know How.
 
1.46 “Joint Patent Rights” means Patent Rights Controlled by a Party filed on
Joint Inventions; provided, however, no Patent Rights filed, conceived of or
claiming priority to any invention filed during the term of the Initial
Agreement is a Joint Patent Right.
 
1.47 “Know How” means information, data and proprietary rights of any type
whatsoever (other than the Patent Rights) in any tangible or intangible form
whatsoever, including, without limitation, inventions, practices, methods,
techniques, specifications, formulations, formulae, knowledge, know how, skill,
experience, test data, analytical and quality control data, stability data,
results of studies, technical drawings and related copyrights, trade secrets and
any other similar information.
 
1.48 “Lead Party” shall have the meaning set forth therefore in Section 7.3.1.
 
1.49 “Losses” mean, collectively, any and all losses, damages, liabilities,
costs and expenses resulting from a Third Party claim, action suit or proceeding
brought against an Indemnitee, including reasonable attorneys’ fees and expenses
incurred by or required of any Indemnitee that arise in connection therewith.
 
1.50 “Manufacture” means to make, to create large scale processes for making
and, subject to the terms of this Agreement, to have either of those things
done.
 
1.51 “Marketing Approval Application” means an application to the relevant
Government Authority in a country seeking required approval for the marketing
and sale of a product for use in humans for prophylactic and/or therapeutic
purposes. As an example, the current term for a Marketing Approval Application
made to the FDA for a product such as any IAVI Vaccine is “BLA” (Biological
License Application), and the term shall be applied to comparable types of
applications in other nations. An initial application required for conducting
clinical testing in humans (called an Investigative New Drug application “IND”
in the US) would not be a Marketing Approval Application as the term is used
herein. 
 
1.52 “Net Sales” means the gross sales amount (i.e., gross invoice prices)
invoiced or otherwise charged by a Party or its respective Affiliates and
sublicensees for the sale or other disposition of a product to Third Parties
less the following to the extent attributable to such sale or disposition of
such product: (a) actual credited allowances for spoiled, damaged, outdated and
returned product and for retroactive price reductions; (b) the amounts of actual
trade and cash discounts and rebates (including rebates to Third Party payors),
including Medicaid (and equivalent federal, state or local programs located
within or outside the United Stated of America) rebates, given that were not
already credited to such customers in the invoice; (c) all transportation,
shipping, insurance and Third Party handling charges invoiced in accordance with
industry norms, as well as sales taxes, excise taxes and import/export duties
actually paid, all of the foregoing to the extent included in the gross invoiced
amount; and (d) other reasonable and customary allowances and adjustments
actually credited to customers, whether during a specific royalty period or not.
Sales among any combination of TGC, IAVI, their respective Affiliates, and any
of their respective sublicensees for resale will not be part of the Net Sales
hereunder. Sales to Affiliates or sublicensees for end use will be treated for
purposes of the calculation of Net Sales as if sold at the average price in the
month of sale by the Party to unrelated Third Parties.
 
-7-

--------------------------------------------------------------------------------



1.53 “Operational Committee” has the meaning set forth in Section 3.3.
 
1.54 “Outside Contractor” means any Person contracted by a Party to provide
products or services, including, without limitation, clinical trials, regulatory
services and manufacturing services, which are material to the performance of
the Party’s responsibilities under the Agreement or which result in any work
product or other information that a Party would include or might reasonably be
expected to include in any document or report to be provided hereunder,
including, without limitation, a Marketing Approval Application or filing for
Regulatory Approval with respect to any IAVI Vaccine submitted to a Government
Authority or be subject to review by a Government Authority, including, without
limitation, the FDA. Without limiting the foregoing, the term “Outside
Contractor” shall include any Person contracted by a Party whose acts or
omissions in connection with its assumption of any obligation of a Party under
this Agreement, would be imputed to, and would therefore be considered the acts
or omissions of such Party pursuant to the FFDCA or by a Government Authority,
including, without limitation, the FDA.
 
1.55 “Outside Contractor Agreement” has the meaning set forth in Section 3.7.
 
1.56 “Parent” of a Party means any entity that, directly or indirectly, owns or
controls the voting of at least fifty percent (50%) of the voting capital
interests (or equivalent control) of such Party.
 
1.57 “Patent Rights” means all rights in, to or under any patents or patent
applications, including any continuation, continuation-in-part, division,
provisional or any substitute applications, any reissue, re-examination, renewal
or extension (including any supplemental protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing.
 
1.58 “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company or other legal entity.
 
1.59 “Program Management Committee” shall mean the committee established as the
“Program Management Committee” pursuant to the Initial Agreement. 
 
1.60 “Program Materials” means all product specific reagents, vectors, vaccines
and other materials Controlled by a Party and developed in the course of the
performance of activities under the Development Program or the Research and
Development Program.
 
1.61 “Program Quarters” means four calendar quarters of three months each.
 
-8-

--------------------------------------------------------------------------------



1.62 “Project Year” means the applicable twelve (12) month period or such other
period agreed upon in the corresponding Work Plan and Budget, beginning on the
first day of the calendar year in which this Agreement is executed, or on any
anniversary thereof.
 
1.63 “Public Sector” means governmental health agencies of the Developing World
and shall also include IAVI, the World Health Organization, UNICEF and other
non-profit agencies, to the extent, as to each of the foregoing, that it
purchases, uses, imports or manufactures any IAVI Vaccine for delivery and/or
sale on a non-profit basis solely for use within the Developing World.
 
1.64 “Qualified Terminating Party” shall mean: (i) with respect to a breach by
IAVI or the occurrence of an Insolvency Event with respect to IAVI, only TGC;
(ii) with respect to a breach by TGC or the occurrence of an Insolvency Event
with respect to TGC, only IAVI; and (iii) with respect to a breach by CRI or
CHOP or the occurrence of an Insolvency Event with respect to CHOP, either TGC
or IAVI. 
 
1.65 “Reasonable Efforts” means, with respect to the efforts to be expended by
any Person with respect to any objective or obligation, such reasonable,
diligent, good faith efforts to accomplish such objective or obligation as would
normally be used in the biopharmaceutical industry or by a non-profit research
institution, as the case may be, to accomplish a similar objective or meet a
similar obligation under similar circumstances. With respect to any objective or
obligation relating to the Commercialization, or relating to obtaining
Regulatory Approval, of a product by any Person, “Reasonable Efforts” means such
efforts and resources as would normally be used by a Person in the
biopharmaceutical industry or a non-profit research institution, as the case may
be, similarly situated to the applicable Party, and with respect to a similarly
situated product which is of similar market potential at a similar stage in the
development or life of such product, taking into account issues of target
indications, safety, efficacy, product profile, the competitiveness of the
marketplace, the proprietary position of the product, the regulatory structure
involved, profitability of the product and other relevant commercial factors.
IAVI shall be considered a non-profit research institution for purposes of this
definition.
 
1.66 “Regulatory Approval” means, with respect to a nation or, where applicable,
a multinational jurisdiction, any approvals, licenses, registrations or
authorizations necessary for the manufacture, clinical trials, marketing and/or
sale (as applicable in a given case) of any IAVI Vaccine or TGC Vaccine (to the
extent TGC has either control over or rights to use a regulatory filing for such
TGC Vaccine) in such nation or such jurisdiction, and for the avoidance of
doubt, shall include any such approval, license, registration or authorization
granted pursuant to a Marketing Approval Application. 
 
1.67 “Research and Development Program” has the meaning given to it in the
Initial Agreement.
 
1.68 “Responsible Executives” has the meaning set forth in Section 11.2.
 
1.69 “Shares” has the meaning set forth in Section 4.3.2.
 
1.70  “TGC” has the meaning set forth in the first paragraph of this Agreement.
 
-9-

--------------------------------------------------------------------------------


 
1.71 “TGC Accounting Method” shall mean the accounting method set forth in
Attachment D and further described in Section 3.5.5, which method shall not be
modified without the prior written consent of TGC and IAVI. 
 
1.72 “TGC anti-HIV Vaccine” means a prophylactic or therapeutic composition(s)
for [*] to HIV in a person which composition(s): (a) [*] and encapsidated within
an AAV capsid, (b) is the [*] or constitutes a modification of the [*],
including, but not limited to, any [*] and (c) is licensed, offered for sale,
lease, distribution, import or use by or for TGC (or TGC’s sublicensees or
collaborators) in the Developed World. [*].
 
1.73 “TGC Controlled anti-HIV Vaccine” means a prophylactic or therapeutic
composition(s) for inducing an [*] to HIV in a person, which comprises an [*]
and encapsidated within an AAV capsid, which was developed by TGC alone or in
collaboration with a Third Party and with respect to which TGC [*] for the
Development and Manufacture, and the [*] for the Commercialization, of such
composition(s).
 
1.74 “TGC HIV Royalty” shall mean an amount equal to:
 
(i)  [*] percent ([*]%) of (a) TGC Non-Royalty Revenue with respect to any TGC
anti-HIV Vaccine minus (b) any payments to Third Parties incurred by TGC for
[*]for the Development, Manufacture and/or Commercialization of such TGC
anti-HIV Vaccine; plus
 
(ii)  [*] percent ([*]%) of TGC Royalty Revenue with respect to any TGC anti-HIV
Vaccine.
 
For example, the TGC HIV Royalty under (ii) above for any TGC anti-HIV
Vaccine would be calculated as follows for the following hypothetical scenario:
 

 
·
TGC receives [*] percent ([*]%) (non-manufacturing royalty) of partner net
sales of TGC anti-HIV Vaccine and has to pay [*] percent ([*]%) of net sales in
licensing costs for required [*]. This example assumes that the partner markets
the product and pays all sales and marketing costs and that TGC manufactures the
product and is reimbursed for such cost by partner. 

 

 
·
net sales by the partner are $[*] million.

 

 
·
$[*] million multiplied by [*] equals $[*] million to TGC.

 

 
·
$[*] million minus $[*] million ([*] percent ([*]%)[*]) equals $[*] million to
TGC.

 

 
·
IAVI would receive [*] percent ([*]%) of $[*] million or $[*] million from TGC.

 
1.75 “TGC Know How” means all unpatented Know How which is owned solely or
partly by TGC as of the Initial Agreement Date or during the Development Period
and which is [*] for the Development, Manufacture and/or Commercialization of
any IAVI Vaccine; provided, however, that, in any event, TGC Know How shall
exclude any Joint Know How and Patent Rights.
 
*Confidential Treatment Requested.


-10-

--------------------------------------------------------------------------------


 
1.76 “TGC Licensed Know How” means all unpatented Know How which is Controlled
(but not owned) by TGC as of the Initial Agreement Date or during the
Development Period as a result of being licensed to TGC by a Third Party and
which is [*] for the Development, Manufacture and/or Commercialization of any
IAVI Vaccine; provided, however, that, in any event, TGC Licensed Know How shall
exclude any Joint Know How and Patent Rights.
 
1.77 “TGC Licensed Patent Rights” means all Patent Rights to the extent of the
subject matter of such rights which claim AAV Vector compositions, methods of
making AAV Vector compositions, or use of AAV Vector compositions, to the extent
Controlled (but not owned) by TGC as a result of being licensed to TGC by a
Third Party Licensor under one or more Third Party Agreements, and all
improvements to any of the foregoing; provided, however, that, in any event, TGC
Licensed Patent Rights shall exclude any Joint Patent Rights.
 
1.78 “TGC Non-Royalty Revenue” means all licensing fees and milestones actually
received by TGC from any licensee or sublicensee or a collaborative, funding or
marketing partner for the Development, Manufacture and/or Commercialization of
one or more TGC anti-HIV Vaccines (regardless of how such licensing fees or
milestones may be characterized). TGC Non-Royalty Revenue does not include (i)
revenue received from a collaborative, funding or marketing partner by way of
reimbursement of actual development costs in the course of such collaboration or
marketing agreement; (ii) reimbursements for out-of-pocket costs or expenses;
(iii) amounts received for the manufacture or supply of products or materials by
TGC; (iv) reimbursement of expenses associated with commercial sale of the
product; (v) market value of equity or debt (i.e., excluding any premium paid on
equity or discount received on debt) purchased by such collaborative, funding or
marketing partner or other amounts received for loans or financing; (vi) amounts
received with respect to products other than [*]; or (vii) TGC Royalty Revenue. 
 
1.79 “TGC Other Royalty” shall mean an amount equal to [*] percent ([*]%) of (a)
TGC Royalty Revenue received by TGC minus (b) any payments to Third Parties
incurred by TGC for [*] required for the Development, Manufacture and/or
Commercialization of such TGC Other Vaccine.
 
1.80 “TGC Other Vaccine” means any TGC Vaccine other than a TGC anti-HIV
Vaccine, including, but not limited to, any TGC Controlled anti-HIV Vaccine and
any TGC Partnered anti-HIV Vaccine. 
 
1.81 “TGC Partnered anti-HIV Vaccines” means a prophylactic or therapeutic
composition(s) for [*] to HIV in a person, which [*]and encapsidated within an
AAV capsid, which was developed by TGC alone or in collaboration with a Third
Party and with respect to which TGC does not Control, the Intellectual Property
necessary for the Development and Manufacture, and the rights necessary for the
Commercialization of such composition(s).
 
1.82 “TGC Patent Rights” means all Patent Rights Controlled by TGC to the extent
of the subject matter of such rights which claim AAV Vector compositions,
methods of making AAV Vector compositions, or use of AAV Vector compositions
solely to the extent that such rights are owned, but not in-licensed, solely or
jointly by TGC as of the Initial Agreement Date, or claim priority to any such
Patent Rights, or claim any invention conceived during the Development Period
which conception arose, at least in part, from activities funded by IAVI under
the Initial Agreement or this Agreement, and all improvements to any of the
foregoing; provided, however, that, in any event, TGC Patent Rights shall
exclude any Joint Patent Rights. 
 
*Confidential Treatment Requested.

-11-

--------------------------------------------------------------------------------



1.83 “TGC Regulatory Documents” means the Biologics Master File and all other
documents filed or required to be filed or otherwise submitted by TGC, by TGC on
IAVI’s behalf or by IAVI upon receipt from TGC, to the FDA or other similar
governmental agency or authority in connection with obtaining Regulatory
Approval of any IAVI Vaccine by TGC.
 
1.84 “TGC Royalty Revenue” means revenue received by TGC or any of its
Affiliates from the sale of TGC anti-HIV Vaccine or TGC Other Vaccine (as
applicable) whether such revenue is received in the form of a royalty or profit
share from a sublicensee and/or Development, Manufacture and/or
Commercialization partner or from Net Sales of TGC anti-HIV Vaccine or TGC Other
Vaccine (as applicable) by TGC and its Affiliates, minus: (i) all cost of goods
incurred by TGC, and not reimbursed by partner, associated with manufacturing
for commercial sale such product; (ii) Third Party payments incurred by TGC, and
not reimbursed by partner, for licensing of Third Party Intellectual Property
required for the Development, Manufacture and/or Commercialization of such
product; (iii) all sales, marketing and administrative costs incurred by TGC,
and not reimbursed by a partner, associated with selling such product; and (iv)
research and development costs incurred by TGC, and not reimbursed, by partner,
to develop such product.  
 
1.85 “TGC Vaccine” means a prophylactic or therapeutic composition(s) for
inducing an immune response to a pathogen in a person, which composition(s) is
intended for use to prevent or delay progression of disease where such
composition(s) is covered by or utilizes any Joint Know How, Joint Patent
Rights, or utilizes any TGC Know How or TGC Patent Right developed solely by TGC
as a result of its activities under this Agreement or the Initial Agreement and
is comprised of an antigen or antigens of the pathogen flanked by AAV ITRs and
encapsidated within an AAV capsid. [*].
 
1.86 “Third Party” means any Person other than a Party or any Affiliate of a
Party.
 
1.87 “Third Party Licensor” means the licensor of the TGC Licensed Patent Rights
to TGC. 
 
1.88 “Third Party Agreements” means any agreement between TGC and a Third Party
Licensor for the license to TGC of the TGC Licensed Patent Rights.
 
1.89 “USAID” means the United States Agency for International Development, or
any successor federal agency.
 
1.90 “Vaccine Designer” means Dr. Philip R. Johnson or a replacement mutually
acceptable to the Parties.
 
1.91 “Vaccine Developer” means the Party or Parties (a) performing activities
under this Agreement for the construction and composition of the AAV Vectors
comprising the HIV antigens and the methods of making and purifying the vectors,
(b) conducting or managing clinical trials of any IAVI Vaccine, or (c)
contributing relevant experience in preclinical testing and evaluation of, and
obtaining Regulatory Approvals for, any IAVI Vaccine and for the manufacture of
any IAVI Vaccine.
 
*Confidential Treatment Requested.

-12-

--------------------------------------------------------------------------------



1.92 “Work Plan and Budget” means the set of tasks, procedures, protocols,
standards, budgets, and target time frames regarding development of any IAVI
Vaccine set forth in Attachment B hereto, and any additional work plans and
budgets for development of any IAVI Vaccine hereunder for subsequent Project
Years agreed to in writing by CRI, CHOP, IAVI and TGC from time to time during
the term of, and in accordance with, this Agreement.
 
ARTICLE 2
 
SCOPE OF COLLABORATION
 
2.1 Scope of Collaboration. The Parties agree to continue to cooperate in good
faith under this Agreement in an attempt to continue to effectively and
efficiently develop safe, effective, cost effective and accessible IAVI
Vaccine(s) to prevent or slow the progression of AIDS. To achieve this goal,
CRI, IAVI and TGC wish to restate and replace the Initial Agreement as set forth
herein, CHOP wishes to become a Party to this Agreement and the Parties wish to
provide for the following as set forth in the terms of this Agreement:
 
(a) the joint development of one or more IAVI Vaccines;
 
(b) the manufacture of such IAVI Vaccines by TGC for use in preclinical, Phase I
and Phase II clinical trials;
 
(c) the sale, lease, distribution, import or use of IAVI Vaccines by IAVI in the
Developing World;
 
(d) the granting of licenses to all four (4) Parties as set forth herein; and
 
(e) the sale, lease, distribution, import or use of TGC anti-HIV Vaccines by TGC
in the Developed World.
 
2.2 Operation of Collaboration. For purposes thereof, certain Parties have
established and/or shall establish various committees as set forth in Article 3
of this Agreement to oversee the development of one or more IAVI Vaccines, and
each Party shall, subject to the terms and conditions set forth in Article 8,
provide (or cause its Affiliates to provide) to any relevant Committee any
reasonably necessary Confidential Information Controlled by such Party and such
other information, that such Party is able to provide, as may be reasonably
required for the Parties to operate effectively and efficiently under this
Agreement.
 
2.3 Diligence and Compliance with Law. Subject to the terms of this Agreement,
each Party shall use Reasonable Efforts to fulfill all responsibilities assigned
to it under this Agreement and the then-applicable Work Plan and Budget.
In fulfilling its obligations under this Agreement each Party agrees to comply
in all material respects with all Applicable Laws as applicable. No Party shall,
or shall be required to, undertake any activity under or in connection with this
Agreement which violates, or which it believes, in good faith, may violate, any
Applicable Law. Without limiting the foregoing, no Party shall be obligated to
export any IAVI Vaccine or any other technology or Intellectual Property
licensed hereunder to any country which is at the relevant time under a trade
embargo imposed by U.S. law or regulation if such export would constitute or
facilitate any violation of such embargo or restriction; provided, however, that
IAVI may, at its own risk and expense, apply for (for itself and for TGC, to the
extent applicable to the transactions under this Agreement) an exemption, export
license, or other governmental authorization removing all such embargoes and
restrictions as to any one or more countries in the Developing World with
respect to such export of one or more IAVI Vaccines or any other technology or
Intellectual Property licensed hereunder. If IAVI so requests, CRI, CHOP and TGC
will make available reasonable assistance to IAVI, at IAVI’s cost, in support of
its application for any such exemption, license or authorization.
 
-13-

--------------------------------------------------------------------------------



2.4 Personnel and Resources. Each Party agrees to use Reasonable Efforts to
commit the personnel, facilities, expertise and other resources necessary to
perform its obligations under this Agreement, and to perform its obligations
under this Agreement in accordance with its terms; provided, however, that no
Party warrants that the collaboration hereunder will achieve any of the research
or commercial objectives contemplated by the Parties.
 
2.5 Further Assurances. Upon the terms and subject to the conditions hereof,
each of the Parties will use all Reasonable Efforts to take, or cause to be
taken, all actions necessary, proper or advisable under Applicable Laws or
otherwise to consummate and make effective the transactions contemplated by this
Agreement.
 
ARTICLE 3
 
RESEARCH AND DEVELOPMENT PROGRAM
 
3.1 Work Plan and Budget. In accordance with the terms and conditions set forth
below, the Research and Development Program has been and the Development Program
will be conducted by or on behalf of CRI, CHOP, IAVI and TGC pursuant to a Work
Plan and Budget (the activities described thereunder being the “Development
Work”), with the Work Plan and Budget in effect as of the Effective Date being
attached hereto as Attachment B.
 
3.2 Program Management Committee.
 
3.2.1 CRI, IAVI and TGC have previously established a Program Management
Committee pursuant to the Initial Agreement. That Program Management Committee
will continue to operate and be maintained throughout the period of the
Development Program as set forth in this Agreement, except that, the Program
Management Committee under this Agreement shall consist of three (3) members,
one (1) appointed by each of CHOP, IAVI and TGC, and shall be chaired by the
member appointed by IAVI. Each of those Parties shall have the right to change
its members on the Program Management Committee upon written notice to those
other Parties. The Program Management Committee shall:
 
(a) Approve the Development Program, including, without limitation, go/no-go
criteria, timelines and responsibilities;
 
-14-

--------------------------------------------------------------------------------



(b) Approve a Work Plan and Budget for each Project Year;
 
(c) Monitor and make recommendations regarding the performance of the Parties
under the Development Program and the conduct of the Development Program;
 
(d) Be responsible for regular coordination and monitoring of activities
hereunder;
 
(e) Comment and advise on each Party’s regulatory strategies relating to the
IAVI Vaccines; and
 
(f) Approve any modifications, including increases or decreases in the size,
scope or costs of the Work Plan and Budget during the Project Year that should
be incorporated into the Development Program.
 
3.2.2 Subject to Section 3.2.3 and 3.2.6, the Program Management Committee shall
only act through the unanimous consent of its members. Meetings of the Program
Management Committee will be held at the reasonable call of any member or CRI,
upon at least five days prior notice to the others. Members of the Program
Management Committee may attend a meeting of the Program Management Committee
either in person or by telephone conference call, but not by proxy. The Program
Management Committee may take action at meetings in which all members are in
attendance or by a signed unanimous written consent in lieu of a meeting. In the
event of a deadlock vote regarding a matter before the Program Management
Committee, the Responsible Executives of each of CHOP, IAVI and TGC shall meet
to resolve the matter in accordance with the procedures set out in Section 11.2.
 
3.2.3 CRI shall have the right to participate as a non-voting member in
discussions of the Program Management Committee or the Operational Committee
regarding reviewing the content of the Work Plan and Budget for the following
Project Year. If any decision of the Program Management Committee or the
Operational Committee directly relates to the rights or obligations of CRI under
this Agreement, CRI shall be included as a voting member and the Program
Management Committee or the Operational Committee shall only act through the
unanimous consent of its members and an appointed representative of CRI. The
Program Management Committee or the Operational Committee will give CRI’s
representative at least five days prior notice of the meeting at which such
decision will be discussed. CRI’s representative may attend that meeting either
in person or by telephone conference call, but not by proxy. The Program
Management Committee or the Operational Committee may take action with respect
to any such decision at meetings in which all members and the CRI representative
are in attendance or by a signed unanimous written consent in lieu of a meeting.
In the event of a deadlock vote regarding any such decision, the Responsible
Executives of each of CRI, CHOP, IAVI and TGC shall meet to resolve the matter
in accordance with the procedures set out in Section 11.2. CRI shall have the
right to change its representative upon written notice to the other Parties.
 
3.2.4 Notwithstanding the foregoing and to the extent not materially and
adversely affecting CRI or CHOP, only IAVI and TGC members of the Program
Management Committee shall vote on matters related to the methods of making and
purifying IAVI Vaccines, clinical trials, Regulatory Approvals and Marketing
Approval Applications for IAVI Vaccines, any Manufacture and/or
Commercialization of any IAVI Vaccine and any other responsibilities designated
in an applicable Work Plan and Budget as the responsibility of the Vaccine
Developer. Accordingly, with respect to any of the foregoing matters, the
Program Management Committee shall be entitled to act, and may only act, through
the consent of both the IAVI member and the TGC member.
 
-15-

--------------------------------------------------------------------------------



3.2.5 The Program Management Committee shall approve the Work Plan and Budget
for each year and such approval shall be documented by written approval of the
Program Management Committee member from each of CHOP, IAVI and TGC. Written
approval from each of CHOP, IAVI and TGC (either from the Program Committee
Member or a designee) shall be required from time to time throughout each year
to approve any changes to the Work Plan or Budget. If a change to the Work Plan
or Budget is (a) an increase to any item (other than capital equipment) that
does not exceed the greater of US$[*] and [*]% of the budgeted cost of that
item, or (b) a new activity or item (other than capital equipment), the cost of
which does not exceed US$[*], then in each case, the necessary approvals can be
given by email from the Program Committee Member or a designee.
 
3.2.6 Notwithstanding anything to the contrary, any part, or any change to a
part, of a Work Plan and Budget that assigns any Development Work to CRI must be
discussed with and approved in a timely manner in writing by CRI’s
representative.
 
3.2.7 The Program Management Committee may appoint individuals to serve as
representatives on subcommittees to assist the Program Management Committee with
respect to any particular area required for any IAVI Vaccine development under
the Development Program, including, for example, product manufacturing, quality
control and assurance, preclinical studies design, implementation and
evaluation, clinical protocols design, implementation and evaluation, and
regulatory affairs.
 
3.3 Operational Committee. IAVI, CHOP and TGC will each appoint representatives
to an operational committee (the “Operational Committee”), which will oversee
the operational, research and development aspects of the design, production and
distribution of any IAVI Vaccine and will be subject to oversight by the Program
Management Committee. The Operational Committee will meet quarterly, or more
frequently if mutually agreed, and will report to the Program Management
Committee. The Project Management Committee shall determine the number and
required qualifications of representatives to the Operational Committee and each
of IAVI, CHOP and TGC will appoint their respective initial representatives to
the Operational Committee promptly thereafter. Subject to Section 3.2.3 and
3.2.6, all actions taken and decisions made by the Operational Committee shall
require a vote by members of the Operational Committee, which vote will
constitute a recommendation to, and must be approved by, the Program Management
Committee in order to be effective. Notwithstanding the foregoing, only IAVI and
TGC members of the Operational Committee shall be permitted to vote on matters
related to the methods of making and purifying IAVI Vaccines, clinical trials,
Regulatory Approvals and Marketing Approval Applications for any IAVI Vaccine,
any Manufacture and/or Commercialization of any IAVI Vaccine and any other
responsibilities designated in an applicable Work Plan and Budget as the
responsibility of the Vaccine Developer, to the extent not materially and
adversely affecting CRI or CHOP. Accordingly, with respect to any of the
foregoing matters, the Operational Committee shall be entitled to act, and may
only act, through the consent of both the IAVI members and the TGC members.
Members of the Operational Committee may attend a meeting of the Operational
Committee either in person or by telephone conference call, but not by proxy.
Each of IAVI, CHOP and TGC may change any of its appointments to the Operational
Committee at any time upon giving written notice to the other relevant Parties.
 
*Confidential Treatment Requested.

-16-

--------------------------------------------------------------------------------



3.4 Development Responsibilities of the Parties.
 
3.4.1 TGC shall:
 
(i) Perform the Development Work assigned to TGC in the Work Plan and Budget in
accordance with the Work Plan and Budget and all Applicable Laws, and shall use
Reasonable Efforts to perform such Development Work within the applicable time
frames designated therein;
 
(ii) Consult with and provide IAVI with quarterly reports concerning the
progress of the research and development conducted by TGC as part of the
Development Program;
 
(iii) Provide IAVI with such samples of Program Materials as may be requested by
IAVI from time to time, however, such Program Materials provided by TGC shall
not be disclosed or utilized in any experiments by IAVI or sent to any Third
Party without the prior written permission of TGC (not to be unreasonably
withheld) unless disclosed or utilized in accordance with Sections 5.2.5 or
5.2.6;
 
(iv) Upon IAVI’s or an Outside Contractor’s written request for additional
documentation containing any Joint Know How or TGC Know How to answer a request
made by a regulatory authority in connection with a Regulatory Approval, provide
such documentation subject to the conditions of Article 8; 
 
(v) Upon IAVI’s reasonable request, consult with IAVI and its authorized
representatives concerning TGC progress and developments in connection with the
Development Program;
 
(vi) Make available to IAVI such supplies of any IAVI Vaccine, as contemplated
in the Work Plan, as may be reasonably required to meet research and
pre-clinical objectives under the Development Program to develop any IAVI
Vaccine; and
 
(vii) Pursuant to and in accordance with the terms of the Clinical Supply
Agreement, manufacture or have manufactured under GMP conditions all IAVI
Vaccines required by IAVI for use in clinical trials up through Phase II, and
provide such IAVI Vaccines to IAVI in a form as reasonably requested by IAVI for
use in such clinical trials.
 
3.4.2 CRI and CHOP shall:
 
-17-

--------------------------------------------------------------------------------



(i) Have all research conducted by CHOP or CRI in connection with the
Development Program be supervised by Dr. Philip R. Johnson who, by his signature
below, agrees to perform such services;
 
(ii) Perform the Development Work assigned to CRI or CHOP respectively in the
Work Plan and Budget in accordance with the Work Plan and Budget and all
Applicable Laws, and shall use Reasonable Efforts to perform such Development
Work within the applicable time frames designated therein;
 
(iii) Consult with and provide IAVI and TGC and their authorized representatives
with quarterly reports concerning the progress of the research and development
conducted by CRI or CHOP respectively as part of the Development Program, and
such samples of Program Materials paid for by IAVI, as may be requested by IAVI
from time to time, however, such Program Materials provided by CRI or CHOP shall
not be disclosed or utilized in any experiments by IAVI or sent to any Third
Party without the prior written permission of TGC, and CRI or CHOP (as
applicable), (in each case, not to be unreasonably withheld) unless disclosed or
utilized in accordance with Sections 5.2.5 or 5.2.6; and
 
(iv) Upon IAVI’s or an Outside Contractor’s written request for additional
documentation containing any Joint Know How, CRI Know How or CHOP Know How to
answer a request made by a regulatory authority in connection with a Regulatory
Approval, provide such documentation subject to the conditions of Article 8.
 
3.4.3 IAVI shall:
 
(i) Fund the Development Work described in the Work Plan and Budget;
 
(ii) Perform the Development Work assigned to IAVI in the Work Plan and Budget
in accordance with the Work Plan and Budget and all Applicable Laws, and shall
use Reasonable Efforts to perform such Development Work within the applicable
time frames designated therein; 
 
(iii)  Use Reasonable Efforts to conduct such clinical trials as may be
reasonably necessary to obtain Regulatory Approvals and Marketing Approval
Applications required to market and sell, in bulk or finished pharmaceutical
form, as appropriate, any IAVI Vaccine in those countries of the Developing
World (as may be determined by IAVI); and to cooperate with TGC, at TGC’s cost,
to assist TGC in its efforts to find a collaborative partner for the
development, marketing and distribution of a TGC anti-HIV Vaccine; and
 
(iv) Comply with all Applicable Laws in the performance of its obligations under
the Development Program, including applicable legal and contractual requirements
and restrictions relating to any of its funding sources for monies used to fund
the Development Program.
 
3.4.4 Each of CRI, CHOP, IAVI and TGC may appoint one or more advisory
committees with respect to this Agreement and the conduct of the Development
Program, including outside experts. Each of those Parties will take into
reasonable account the views of the other of those Parties concerning the
members of such committee(s), and, where reasonably so instructed by one of
those Parties, each of CRI, CHOP, IAVI and TGC agrees to prevent the disclosure
of any Confidential Information of the instructing Party to specific members of
such committee(s).
 
-18-

--------------------------------------------------------------------------------



3.4.5 CHOP agrees to notify TGC, CRI and IAVI promptly in the event that, for
any reason, Dr. Johnson is unable or unwilling to continue to supervise CHOP’s
activities under the Development Program. In such event, CHOP will within
fourteen (14) days nominate a successor at CHOP, subject to the approval of TGC
and IAVI, which approval shall not be unreasonably withheld or delayed. If CHOP,
IAVI and TGC are unable to agree upon a successor at CHOP acceptable to TGC and
IAVI within thirty (30) days from the date Dr. Johnson ceases to supervise
CHOP’s activities under the Development Program, IAVI may terminate CHOP’s
participation in the Development Program under this Agreement immediately upon
written notice to CHOP (without affecting TGC’s continued participation
hereunder). In the event that CHOP’s participation in the Development Program is
terminated as set forth in the previous sentence, Section 9.6.5 shall apply and
TGC and IAVI shall determine a replacement Vaccine Designer. The foregoing
provisions shall apply to any replacement or successor to Dr. Johnson selected
by IAVI, CHOP and TGC in accordance with the terms of this Agreement.
 
3.5 Development Program Funding. 
 
3.5.1 The Work Plan and Budget as of the Effective Date is attached hereto as
Attachment B and describes CRI’s, CHOP’s and TGC’s respective work for the
current Project Year of the Development Program. On or before the end of the
ninth month of each Project Year, CRI, CHOP and TGC will jointly prepare and
provide in draft form to IAVI a proposed Work Plan and Budget for the next
Project Year, containing a statement of CRI’s, CHOP’s and TGC’s work for next
Project Year and of the amounts of budgeted Collaboration Payments to be made
with respect to that Project Year. CHOP, IAVI and TGC (and CRI with respect to
any part of the Work Plan and Budget that assigns any Development Work to CRI)
will work in good faith to agree on the final, written Work Plan and Budget for
the next Project Year on or before the end of the eleventh month of each Project
Year. All Work Plan and Budgets will take into account the progress made to that
time in the course of the Development Program, and none of CHOP, IAVI or TGC
(nor CRI with respect to any part of the Work Plan and Budget that assigns any
Development Work to CRI) will unreasonably withhold or delay its agreement to
any such Work Plan and Budget. 
 
3.5.2 IAVI agrees to pay CRI, CHOP and/or TGC the quarterly Collaboration
Payments set forth in the applicable Work Plan and Budget. [*] of the
Collaboration Payments due and payable for a Program Quarter, estimated based on
the applicable Work Plan and Budget, will be paid by IAVI to CRI, CHOP and TGC
on or before the first day of such Program Quarter. The remainder of the
Collaboration Payments for such Program Quarter will be due and payable within
thirty (30) days of receipt of each respective invoice from CRI, CHOP and TGC
for the actual services rendered or any costs incurred by each of CRI, CHOP and
TGC (net of the Collaboration Payments already made for such Program Quarter)
with respect to the concluded Program Quarter, which invoice must be accompanied
by an activity-based expenditure report in such form as may be reasonably
acceptable to IAVI. Each such invoice will be paid by IAVI to CRI, CHOP and TGC
respectively (and each invoice shall be separately payable regardless of whether
or not any other invoice has been properly submitted). If, during any Project
Year, the Program Management Committee (and CRI, if Sections 3.2.3 or 3.2.6
apply) recommends and IAVI agrees to modify or otherwise change the activities
to be conducted by CRI, CHOP or TGC, or the amount budgeted for activities
previously approved, the budget for funding to CRI, CHOP or TGC for that Project
Year (and corresponding Collaboration Payments due) will be revised to reflect
any adjustment in the estimated expenses for such Project Year as a result of
the modified or otherwise changed activities or budget. IAVI shall not be
responsible for paying any amounts incurred resulting from changes that were not
approved as provided for in the foregoing sentence.
 
*Confidential Treatment Requested.

-19-

--------------------------------------------------------------------------------



3.5.3 In the event that the Work Plan and Budget for any Project Year has not
been agreed upon by one month before the start of such Project Year, the
Responsible Executives of each of CHOP, IAVI and TGC (and CRI if Sections 3.2.3
or 3.2.6 apply) shall meet to resolve the matter. In the interim, subject to the
limitations set forth in Section 3.5.2, pending agreement on the applicable Work
Plan and Budget, IAVI will provide funding payments for such Project Year
quarterly at the times provided in Section 3.5.2 in amounts sufficient to fund
the activities ongoing from the just-ended Project Year, as approved by the
Program Management Committee under an interim, short-term Work Plan and Budget
for the Development Program. Absent an approved final, interim or short-term
Work Plan and Budget, no Party shall have any obligation to perform or fund any
Development Program activities during a Project Year for which a Work Plan and
Budget has not been agreed.
 
3.5.4 Subject to the provisions contained in this Section 3.5.4, IAVI may
terminate the Development Program with respect to any reasonably separable
portions of the Work Plan and Budget by giving at least ninety (90) days written
notice to CRI, CHOP and TGC. In such event, any decreases in CRI’s, CHOP’s or
TGC’s activities and obligations to perform Development Work shall be matched by
a corresponding decrease in funding amounts under the Work Plan and Budget;
provided, however, that, unless otherwise agreed, any such decrease in a Work
Plan and Budget shall not take effect any earlier than ninety (90) days after
notification of the decrease to CRI, CHOP and TGC and provided, further that
IAVI will be required to pay CRI, CHOP and/or TGC the budgeted FTE and actual
non-labor costs and any non-cancelable obligations incurred in good faith, in
each case only to the extent actually incurred by CRI, CHOP and/or TGC in
accordance with the Work Plan and Budget and not transferred to another
comparable revenue generating project under the Work Plan and Budget during the
ninety (90) day period.
 
3.5.5 TGC Accounting Method. The amount of Collaboration Payments required to be
paid to TGC with respect to a Project Year will be prepared and agreed in
accordance with the provision of this Agreement for the determination of the
Work Plan and Budget for a Project Year, on the basis of the “TGC Accounting
Method”, which includes a negotiated fixed FTE and manufacturing rate.
 
3.5.6 USAID Requirements. CRI, CHOP and TGC acknowledge and agree that IAVI will
utilize monies originating from the USAID to fund, in whole or in part, any Work
Plan and Budget, where such Work Plan and Budget provides for such funding
through IAVI in writing. If utilized such USAID monies shall fund, on a best
efforts basis, efforts at TGC, as described in the appropriate Work Plan and
Budget. Such budget related to the TGC efforts in a Work Plan and Budget shall
be calculated based on arms length negotiated FTE and manufacturing fixed unit
rates. Any funding required under a Work Plan and Budget which exceeds the
funding allowable under IAVI’s USAID grant or co-operative agreement shall be
provided by IAVI from funding sources other than the U.S. government. If IAVI
utilizes monies originating from USAID to fund any activities or expenses under
a Work Plan and Budget the USAID Standard Provisions included in Attachment F to
this Agreement will be incorporated into that Work Plan and Budget by reference.
IAVI represents and warrants that, as of the date of execution of this
Agreement, aside from the USAID Standard Provisions, there are, and have been,
no other rules, regulations or grant requirements that the other Parties must
comply with as a result of IAVI funding any activities or expenses under this
Agreement or the Initial Agreement with monies from any external funding source.
IAVI shall disclose in writing all rules, regulations or grant requirements
(“Requirements”) that the other Parties must comply with as a result of IAVI
funding any activities or expenses under this Agreement with monies from any
other external funding source. The Parties shall have no obligation to comply
with such Requirements until they receive such notice and agree in writing to
receive such funds.
 
-20-

--------------------------------------------------------------------------------



3.5.7 IAVI shall comply with the terms of any grant or co-operative agreement
(from USAID or any other external funding source) used by IAVI to fund any
activities or expenses under this Agreement.
 
3.5.8 IAVI will bear all costs and expenses incurred by IAVI in performance of
IAVI’s responsibilities under the Development Program.
 
3.6 Reports; Inspection. Each Party shall maintain, and shall use Reasonable
Efforts to cause its Outside Contractors to maintain, accurate and complete
records of all Development Work and all results of any trials, studies and other
investigations conducted under this Agreement by or on behalf of such Party, its
Affiliates and Outside Contractors, as applicable. A Party, or such Party’s
authorized representatives, may visit those portions of the facilities of the
other Parties or their Outside Contractors (and the contracting Party shall use
Reasonable Efforts to ensure that such visits are permitted under the agreement
with Outside Contractor) where Development Work is being performed during normal
business hours upon reasonable prior notice without undue interruption to normal
business operations, and provided that such requests for visits are not
otherwise unreasonable and are conducted on a confidential basis.
 
3.7 Subcontracting of Development Work. Each of CHOP, IAVI and TGC may contract
with one or more Outside Contractors to perform any or all of its obligations
under the Development Program, provided that (i) except as otherwise agreed to
by the Program Management Committee, each Outside Contractor shall be subject to
the approval of each of CHOP, IAVI and TGC for the proposed work, such approval
not to be unreasonably withheld or delayed, (ii) the contracting Party permits
those other Parties upon their request to review and comment on, and uses
Reasonable Efforts to incorporate the reasonable comments of those other Parties
in, the drafts of the respective agreements engaging the Outside Contractors
(each an “Outside Contractor Agreement”) and (iii) the contracting Party
provides those other Parties upon their request with a true and accurate copy of
each such Outside Contractor Agreement promptly after execution thereof. TGC and
CHOP agree that IAVI may seek to enforce TGC or CHOP’s remedies under any such
Outside Contractor Agreement directly against such Outside Contractor without
first exhausting its remedies against TGC or CHOP if the Outside Contractor
breaches such Outside Contractor Agreement so as to cause TGC or CHOP to breach
this Agreement and IAVI shall have the right, but not the obligation to cure any
default of TGC or CHOP under the applicable Outside Contractor Agreement even if
TGC or CHOP terminates or rejects such agreement; provided, however, that if
IAVI shall seek to exercise such remedies, TGC or CHOP shall remain primarily
liable and obligated to IAVI under all provisions of this Agreement. CHOP, IAVI
and TGC agree to use Reasonable Efforts to include in each Outside Contractor
Agreement the following provisions: (a) a prohibition against sublicensing by
such Outside Contractor of any Intellectual Property licensed to the contracting
Party under this Agreement which is licensed to such Outside Contractor by TGC,
CHOP or IAVI (which license shall be for the sole purpose of allowing the
Outside Contractor to perform its obligations under the Outside Contractor
Agreement); (b) if TGC is required to provide such Outside Contractor any IAVI
Vaccine, a prohibition against the sale or distribution by such Outside
Contractor of such IAVI Vaccine to any Third Party; (c) unless prohibited by
law, an assignment to the appropriate Party of the rights to all Intellectual
Property, including all patents and patent applications, developed by such
Outside Contractor in the course of performing the Outside Contractor Agreement
and if such an assignment is prohibited by law, an exclusive license
transferable for the benefit of the appropriate Parties as required herein;
(d) an express disclaimer that other than as required to perform the Outside
Contractor Agreement, no right, title or license is provided to the Outside
Contractor, including for manufacturing, having manufactured, supplying, using
or selling any product which uses [*] proteins for a therapeutic or prophylactic
effect and which is derived from or embodies, in whole or in part, any
Intellectual Property of a Party; (e) in the event IAVI is named as a third
party beneficiary or executes such contract, an acknowledgement that IAVI may
enforce TGC’s and CHOP’s rights and remedies under such Outside Contractor
Agreement, as set forth in the previous sentence of this Section 3.7; and (f) a
right for any such Party to terminate such Outside Contractor Agreement in the
event of a breach of the terms set forth in any of (a)-(e) above.
 
-21-

--------------------------------------------------------------------------------


 
3.8 Approval Applications and Regulatory Approvals For Manufacturing and
Clinical Trials.
 
3.8.1 TGC Regulatory Approvals. TGC shall consult in good faith with IAVI with
respect to all Regulatory Approval filings and TGC shall use Reasonable Efforts
to obtain and with appropriate assistance from IAVI maintain all clinical trial
and manufacturing-related Regulatory Approval filings necessary for any IAVI
Vaccine to be supplied to IAVI under this Agreement or the Clinical Supply
Agreement, in the form agreed by CHOP, IAVI and TGC (and CRI if Sections 3.2.3
or 3.2.6 apply, or in the case of any Regulatory Approval filing a section of
which has been generated by CRI or which is based on CRI preclinical data).
Without limiting the foregoing, as part of the Development Program, TGC will
assemble, or assist IAVI in assembling, all Regulatory Approval filings
concerning the manufacture by TGC or clinical use by IAVI of any IAVI Vaccine.
The expenses incurred by TGC in assembling such Regulatory Approval filings
shall be paid or reimbursed as and to the extent provided under the applicable
Work Plan and Budget and under Section 3.5, as may be modified pursuant to the
terms of such Section 3.5. To the extent permitted by Applicable Laws, all TGC
Regulatory Documents shall be owned by TGC. In the event this Agreement is
terminated by IAVI pursuant to Section 9.5, at IAVI’s expense TGC will promptly
send to IAVI complete copies of all Regulatory Approval filings concerning the
manufacture or clinical use of any IAVI Vaccine (including English translations
thereof, if applicable) and of any other correspondence with any Government
Authority relating to the manufacture or clinical use of such IAVI Vaccine.  
 
*Confidential Treatment Requested.

-22-

--------------------------------------------------------------------------------



3.8.2 IAVI Regulatory Approvals. IAVI, with appropriate assistance from TGC,
will use Reasonable Efforts to assemble, obtain and maintain all Marketing
Approval Applications and Regulatory Approval filings, including but not limited
to, those related to any clinical trials, as are reasonably required to develop,
market, sell or distribute, in bulk or finished pharmaceutical form, as
appropriate, any IAVI Vaccine in those countries of the Developing World in
which IAVI, in its sole discretion, elects to market, sell or distribute the
IAVI Vaccine. To the extent permitted by Applicable Laws, all such Marketing
Approval Applications and Regulatory Approval filings and resulting approvals
shall be owned by IAVI and IAVI shall retain full rights to utilize such filings
and approvals for other products or services not inconsistent with any terms of
this Agreement. The expenses incurred by IAVI in assembling such Marketing
Approval Applications and Regulatory Approvals shall be paid in accordance with
Section 3.5.8. TGC will cooperate with IAVI, at IAVI’s expense as provided in
Section 3.5.8, in such manner as IAVI may reasonably request in obtaining such
Regulatory Approvals. If TGC raises objections to any proposed filing by IAVI
because such filing compromises the Development, Manufacture and/or
Commercialization of any product by a party with Intellectual Property rights
from TGC that are not conveyed to IAVI by TGC in this Agreement, IAVI and TGC
will consult with each other and try to reach mutual agreement on the proposed
filing. If no agreement is reached, IAVI and TGC shall meet to resolve the
matter in accordance with the procedures set out in Section 11.2.
 
3.8.3 Rights of Reference. (a) Subject to the payment of royalties in accordance
with Section 4.3, TGC shall have all necessary rights, to reference and utilize
any relevant regulatory documents filed by IAVI with respect to any IAVI Vaccine
(and resulting approvals), including Marketing Approval Applications and
Regulatory Approvals and including any data or information contained therein for
the purpose of the development of a TGC Vaccine. From time to time, IAVI shall
provide TGC with such reasonable assistance and execute such documents as are
necessary to effectuate such rights of reference and use; (b) Subject to the
payment of royalties in accordance with Section 4.2, IAVI shall have all
necessary rights, pursuant to the rights granted to IAVI by TGC in Sections 5.2
and 5.6 and/or in connection with any filings made by IAVI pursuant to Section
3.8.2, to reference and utilize any relevant TGC Controlled regulatory documents
filed by TGC with respect to any IAVI Vaccine or TGC Vaccine (and resulting
approvals), including TGC Regulatory Documents, Marketing Approval Applications
and Regulatory Approvals and including any data or information contained therein
in connection with the Development, Manufacture and/or Commercialization of an
IAVI Vaccine and TGC shall use it Reasonable Efforts to gain access for IAVI to
such regulatory documents filed but not Controlled by TGC . From time to time,
TGC shall provide IAVI with such reasonable assistance and execute such
documents as are necessary to effectuate such rights of reference and use; and
(c) the foregoing rights of reference and use in (a) and (b) shall survive any
expiration or termination of this Agreement.
 
3.8.4 In the event that TGC terminates this Agreement under Sections 9.4 or 9.5
due to IAVI’s breach or the occurrence of an Insolvency Event with respect to
IAVI, or IAVI terminates this Agreement under Sections 9.2 or 9.3, and for the
purpose of assisting TGC in developing products other than IAVI Vaccines, IAVI,
at the request and expense of TGC and for a period of six (6) months after the
effective date of such termination, shall cooperate reasonably with TGC or its
designee, if applicable, in the issuance (or reissuance, transfer, or right to
use, as appropriate) in the name of TGC or its designee of all Regulatory
Approvals theretofore obtained or held by IAVI with respect to any IAVI
Vaccines.
 
-23-

--------------------------------------------------------------------------------



3.8.5 In the event that IAVI terminates this Agreement under Sections 9.4 or 9.5
due to TGC’s breach or the occurrence of an Insolvency Event with respect to
TGC, TGC, at the request and expense of IAVI and for a period of six (6) months
after the effective date of such termination, shall cooperate reasonably with
IAVI or its designee, if applicable, in the issuance (or reissuance, transfer,
or right to use, as appropriate) in the name of IAVI or its designee of all
Regulatory Approvals theretofore obtained or held by TGC with respect to any
IAVI Vaccines.
 
3.8.6 IAVI shall be responsible for filing all reports required to be filed
under Applicable Laws in order to maintain any Regulatory Approvals granted to
IAVI or its Affiliates or licensees for marketing and sale of any and all IAVI
Vaccines in the Developing World, including, without limitation, adverse drug
event reports. TGC shall reasonably cooperate with IAVI in preparing and filing
all such reports and, upon IAVI’s request, provide IAVI with any information in
TGC’s possession and Control which is relevant to any such reports.
Notwithstanding the foregoing, to the extent TGC or IAVI has or receives any
information regarding any adverse drug experience which may be related to the
use of any IAVI Vaccines or the TGC anti-HIV Vaccine, TGC and IAVI, as the case
may be, shall promptly provide the other Party with all such information in
accordance with TGC’s or IAVI’s, as the case may be, obligations under
Applicable Laws. The Parties shall determine the procedures to be followed as
between themselves with respect to reporting adverse drug event and such
procedures to be consistent with each of the Parties’ obligations under
Applicable Laws.
 
3.9 Records and IAVI Audit Rights. TGC, CHOP and CRI shall keep and maintain
complete and accurate records and books of account in sufficient detail and form
so as to enable verification of the costs and expenses incurred by TGC, CHOP and
CRI in conducting the Development Work. TGC, CHOP and CRI shall maintain such
records and books of account for a period of not less than five (5) years
following the year to which the records pertain. TGC, CHOP and CRI shall permit
such records and books of account to be examined at TGC’s, CHOP or CRI’s
premises, respectively, by IAVI’s internal auditor and/or by an independent
certified public accountant selected by IAVI and acceptable to TGC, CHOP or CRI,
respectively, such acceptance not to be unreasonably withheld. The selected
accountant/auditor shall agree to be bound by obligations of confidentiality
with respect to the examined records and books at least as protective as those
provided in Article 8 herein. IAVI shall not have the right to examine records
and books of account for the purpose of an audit by it of a Project Year that
ended more than two (2) years prior to the initial date of the examination and
no more than one such examination may be conducted by or on behalf of IAVI in
any calendar year (and the records and books for a given Project Year shall not
be examined more than once). Each and any such examination shall be conducted
during normal business hours and only after ten (10) days prior written notice
to such Party. The cost of such examination shall be borne by IAVI, unless such
examination reveals a discrepancy of greater than ten percent (10%) per audit in
the other Party’s favor, in which case such Party shall bear such cost.
 
-24-

--------------------------------------------------------------------------------



3.10 Commercialization of IAVI Vaccine. IAVI shall use its Reasonable Efforts to
launch, promote, market and sell or distribute the IAVI Vaccine, in bulk or
finished pharmaceutical form, and shall do so in compliance with Applicable
Laws. The Parties acknowledge and agree that any IAVI Vaccine is to be used,
distributed and sold by or on behalf of IAVI solely in the Developing World and
not outside the Developing World. IAVI shall use Reasonable Efforts and shall
cause its Third Party contractors to use Reasonable Efforts to prevent any IAVI
Vaccine from being used, distributed or sold outside the Developing World.
Subject to Applicable Laws, in the event that IAVI or TGC has knowledge that any
IAVI Vaccines are being used, distributed or sold outside the Developing World
(by importation or otherwise), such Party shall notify the other and IAVI and
TGC shall cooperate and assist each other in securing the cessation of such
unauthorized use, distribution and/or sale at IAVI’s sole expense.
 
ARTICLE 4
 
CONSIDERATION
 
4.1 Consideration from IAVI to CRI and CHOP. In consideration of obligations of
and rights granted by CRI and CHOP respectively hereunder, IAVI shall pay to CRI
and CHOP respectively such Collaboration Payments as are provided for in Section
3.5.
 
4.2 Consideration from IAVI to TGC.
 
4.2.1 Funding. In consideration of obligations of and rights granted by TGC
hereunder, IAVI shall pay to TGC such Collaboration Payments as are provided for
in Section 3.5.
 
4.2.2 Royalty Payments. In further consideration of obligations of and rights
granted by TGC hereunder, IAVI shall pay to TGC a royalty in the amount of
[*] percent ([*]%) of the Net Sales of any [*] to Persons in the [*] who are
[*] until the earlier of (i) [*] or (ii) [*]. If TGC Know How, TGC Licensed Know
How or Joint Know How owned by TGC but not IAVI is used by IAVI or its
sublicensees in the Development, Manufacture or Commercialization of an IAVI
Vaccine after that date, TGC will agree to a [*] reduction in that royalty after
consultation with the other Parties, which will be paid by IAVI to TGC on a
country by country basis, until [*] years from the initial receipt of such Net
Sales. 
 
4.2.3 Manufacturing Revenue. In consideration of the obligations of TGC and
rights granted by TGC, in the event that TGC and IAVI agree that TGC will
manufacture and sell any IAVI Vaccine to IAVI following Regulatory Approval of
such IAVI Vaccine for marketing, sale or distribution, TGC shall sell such IAVI
Vaccine to IAVI (and IAVI shall purchase same from TCG) at prices to be agreed
by IAVI and TGC.
 
4.3 Consideration from TGC to IAVI. In consideration of the obligations,
commitments, rights and representations made by IAVI herein, including, but not
limited to IAVI’s funding of the Development Program and IAVI’s agreement to
provide access to certain IAVI Know How and IAVI Patent Rights that may be
necessary or useful in the development of TGC Vaccines pursuant to Section 5.5,
TGC shall issue IAVI shares of TGC’s common stock and pay IAVI royalties
pursuant to Sections 4.3.2 and 4.3.1.
 
*Confidential Treatment Requested.

-25-

--------------------------------------------------------------------------------



4.3.1 Royalty Payments.
 
(a) TGC HIV Royalty. TGC will pay IAVI the TGC HIV Royalty with respect to all
TGC Royalty Revenues and all TGC Non-Royalty Revenues arising from the
Commercialization of any TGC anti-HIV Vaccine anywhere in the Developed World
until the earlier of (i) the expiration of the term of the last patent within
the Patent Rights Controlled by TGC and utilized in the TGC anti-HIV Vaccine or
(ii) a determination by a court or administrative agency of competent
jurisdiction that the last claim of the last patent within the Patent Rights
Controlled by TGC and utilized in the TGC anti-HIV Vaccine is invalid or
unenforceable. If, after that date, IAVI Know How, Joint Know How owned by IAVI
but not TGC or TGC Know How funded by IAVI during the Development Period is used
by TGC or its sublicensees in the Development, Manufacture or Commercialization
of an TGC anti-HIV Vaccine, IAVI will agree to a reasonable reduction in the TGC
HIV Royalty after consultation with the other Parties, which will be paid by TGC
to IAVI on a country by country basis, until twelve (12) years from the initial
receipt of TGC Royalty Revenue. TGC’s agreement to pay the TGC HIV Royalty is
based on the value TGC places on the body of information compiled by IAVI as it
moves IAVI Vaccines through the clinic, toward Commercialization and through
regulatory approval processes. Therefore, (1) with respect to any TGC HIV
Royalty payment due to IAVI with respect to TGC Non-Royalty Revenue, that TGC
HIV Royalty payment will be reduced: (a) by [*]%, if due prior to the [*] by
IAVI of [*] with a [*] which [*] of the lead IAVI Vaccine; (b) by [*]%, if due
prior to the [*] by IAVI of a [*] with a [*] which [*] of the lead IAVI Vaccine;
and (c) by [*]%, if due prior to the [*] by IAVI of [*] of the lead IAVI
Vaccine; and (2) with respect to any [*] due to IAVI with respect to [*], that
[*] will be reduced: (a) by [*]%, if the first such payment is due prior to the
[*] by IAVI of a [*] with a [*] which [*] of the lead IAVI Vaccine; (b) by [*]%,
if the first such payment is due prior to the [*] by IAVI of a [*] with a [*]
which [*] of the lead IAVI Vaccine; and (c) by [*]%, if the first such payment
is due prior to the [*] by IAVI of [*] of the lead IAVI Vaccine.


(b) TGC Other Royalty. TGC will pay IAVI the TGC Other Royalty with respect to
all TGC Royalty Revenues arising from the license, sale, lease, distribution,
import or use of any TGC Other Vaccine anywhere in the Developing World and the
Developed World until the earlier of (i) the expiration of the term of the last
patent within the Patent Rights Controlled by TGC and utilized in the TGC Other
Vaccine or (ii) a determination by a court or administrative agency of competent
jurisdiction that the last claim of the last patent within the Patent Rights
Controlled by TGC and utilized in the TGC anti-HIV Vaccine is invalid or
unenforceable. If, after that date, IAVI Know How, Joint Know How owned by IAVI
but not TGC or TGC Know How funded by IAVI during the Development Period is used
by TGC or its sublicensees in the Development, Manufacture or Commercialization
of a TGC Other Vaccine, IAVI will agree to a reasonable reduction in the TGC
Other Royalty after consultation with the other Parties, which will be paid by
TGC to IAVI on a country by country basis, until twelve (12) years from the
initial receipt of TGC Royalty Revenue.
 
*Confidential Treatment Requested.

-26-

--------------------------------------------------------------------------------



4.3.2 Stock Issuance. Within six business days of the date of execution of this
Agreement, TGC shall issue to IAVI twenty five thousand (25,000) shares of TGC
common stock, $0.01 par value (the “Shares”).
 
(a) In connection with the acquisition of the Shares, and without derogating in
any way from the representations and warranties of TGC, IAVI represents as
follows:
 
(i) IAVI has been advised that the Shares have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Act”), nor
qualified under any state securities laws on the ground, among other things,
that no distribution or public offering of the Shares is to be effected and that
in this connection TGC is relying in part on the representations of IAVI set
forth herein.
 
(ii) IAVI is acquiring the Shares for its own account as principal, for
investment purposes only, and not with a view to, or for, resale or distribution
of all or any part of the Shares, and no other person has a direct or indirect
beneficial interest in such shares. IAVI has determined that the Shares are a
suitable investment for it and that it can bear a complete loss of value of the
Shares. IAVI has the financial ability to bear the economic risk of its
investment, has adequate means for providing for its current needs and has no
need for liquidity with respect to its investment in the Shares. IAVI has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Shares. IAVI is
authorized and qualified to become a holder of Shares.
 
(iii) IAVI is an “accredited investor” for the purposes of Regulation D
promulgated by the Securities and Exchange Commission under the Act.
 
(iv) IAVI has not purchased the Shares as a result of any general solicitation
or general advertising.
 
(v) IAVI (a) acknowledges that: (i) no federal or state agency has passed upon
the Shares or made any finding or determination as to the fairness of this
investment; (ii) the Shares may not be transferred, sold or otherwise disposed
of, except as may be permitted under the Act and applicable state securities
laws pursuant to registration or exemption therefrom; and accordingly, IAVI may
be required to bear the financial risks of an investment in the Shares for an
indefinite period of time; and (b) consents to (i) the placing of a legend
substantially in the form set forth below on the certificate representing the
Shares stating that the Shares have not been registered and setting forth the
restriction on transfer contemplated hereby and (ii) the placing of a stop
transfer order on the books of TGC and with any transfer agents against the
Shares; provided that, notwithstanding the foregoing, the shares may be
transferred and such legend removed upon receipt by TGC of an opinion of
reputable counsel in form reasonably acceptable to TGC that such transfer is
exempt from or not subject to registration under the Act.
 
-27-

--------------------------------------------------------------------------------



A legend shall be placed on certificates representing the Shares substantially
in the form set forth below:
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, NOR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED FOR SALE, SOLD OR
OTHERWISE ASSIGNED OR TRANSFERRED, DIRECTLY OR INDIRECTLY, NOR MAY THE
SECURITIES BE TRANSFERRED ON THE BOOKS OF THE CORPORATION, IN THE ABSENCE OF
SUCH REGISTRATION WITHOUT AN OPINION OF STOCKHOLDER’S COUNSEL, IN FORM
REASONABLY ACCEPTABLE TO THE CORPORATION, THAT SUCH TRANSACTION IS EXEMPT FROM
OR NOT SUBJECT TO REGISTRATION.
 
The foregoing representations shall survive the time when the Shares are issued.
 
(b) In connection with the acquisition of the Shares, TGC represents that,
assuming the accuracy of the representations of IAVI contained in Section
4.3.2(a), the offer, issuance and sale of the Shares are and will be exempt from
the registration requirements of the Act, and have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.
 
(c) With a view to making available to IAVI the benefits of Rule 144 promulgated
under the Securities Act (“Rule 144”) and any other rule or regulation of the
SEC that may at any time permit IAVI to sell the Shares to the public without
registration, TGC agrees to: (i) make and keep public information available, as
those terms are understood and defined in Rule 144, (ii) file with the SEC in a
timely manner all reports and other documents required of TGC under the
Securities Act and the Exchange Act of 1934, as amended; and (iii) furnish to
IAVI, so long as IAVI owns any Shares, forthwith upon request (x) a written
statement by TGC that it has complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, and (y) such other information as
may be reasonably requested in availing IAVI of any rule or regulation of the
SEC which permits the selling of any of the Shares without registration.
 
(d) Each of IAVI and TGC (the “Indemnifying Party”) agrees to indemnify and hold
harmless the other, its agents, officers, directors, representatives and
affiliates (collectively, the “Indemnified Parties”) against any and all loss,
liability, claim, damage and expense, including reasonable attorneys’ fees,
arising out of or based upon any false representation or warranty or breach or
failure by the Indemnifying Party to comply with any covenant or agreement made
by the Indemnifying Party in this Section 4.3.2 or in any other document
furnished by the Indemnifying Party to any of the Indemnified Parties in
connection with the offer or sale of the Shares. Notwithstanding the foregoing,
neither IAVI nor TGC shall be liable for any lost profits or special, incidental
or consequential damages.
 
4.4 Taxes and Withholding. All payments under this Agreement will be made
without any deduction or withholding for or on account of any tax unless such
deduction or withholding is required by Applicable Laws. If the paying Party is
so required to deduct or withhold, such Party will (i) promptly notify the other
Party of such requirement, (ii) pay to the relevant authorities the full amount
required to be deducted or withheld promptly upon the earlier of determining
that such deduction or withholding is required or receiving notice that such
amount has been assessed against the other Party, and (iii) promptly forward to
the other Party an official receipt (or certified copy) or other documentation
reasonably acceptable to the other Party evidencing such payment to such
authorities. The Parties shall reasonably cooperate to obtain exemption from or
reduction of any required withholdings or deductions in accordance with
Applicable Laws.
 
-28-

--------------------------------------------------------------------------------


 
4.5 Currency. All amounts payable and calculations hereunder shall be in United
States dollars. As applicable, Net Sales of any Person and any expenses incurred
by any Party shall be translated into United States dollars in accordance with
customary and usual translation procedures, consistently applied. If, due to
restrictions or prohibitions imposed by national or international authority,
payments cannot be made as provided in this Article 4, the Parties shall consult
with each other with a view to finding a prompt and acceptable solution.
 
4.6 Payments; Late Payments. Each Party shall make all payments due any other
Party under this Agreement by wire transfer of immediately available funds to
such account notified by the receiving Party from time to time to the paying
Party in writing in accordance with the provisions of Section 12.5. If any sum
due and payable under this Agreement shall not have been paid on or before the
applicable due date, simple interest shall accrue on the unpaid amount at a rate
equal to the London Interbank Offered Rate (LIBOR) plus two percent (2%) per
annum or, if less, the maximum rate permitted under Applicable Law from the
payment due date until the actual date of payment without prejudice to any other
claim or remedy available to the non-paying Party; provided, however, that no
interest shall accrue on any portion of an unpaid amount which is the subject of
a good faith, legitimate dispute. If any such dispute is resolved against the
paying Party, the date of resolution shall be deemed the date that payment to
the other Party originally was due.
 
4.7 Royalty Payment Terms. Royalties payable by either TGC or IAVI to the other
under this Article 4 shall be payable on a calendar quarterly basis within sixty
(60) days after the end of each calendar quarter, or if royalties are paid by
IAVI or TGC to the other from revenue received by IAVI or TGC from a licensee or
other partner, then Royalties payable by either TGC or IAVI to the other under
this Article 4 shall be payable on a calendar quarterly basis within thirty (30)
days after receipt of revenue from the licensee or partner. Each such royalty
payment shall be accompanied by a written notice setting forth the royalty
amount owed and describing in reasonable detail the calculation thereof.
 
ARTICLE 5
 
EXCLUSIVITY, GRANT OF RIGHTS AND RELATED COVENANTS
 
5.1 Exclusivity. It is the intent of the Parties that, during the term of this
Agreement and the Clinical Supply Agreement, as applicable, CHOP, IAVI and TGC
shall design and develop one or more IAVI Vaccines for use in the Developing
World that will be: (i) designed by CHOP (with the involvement of IAVI, CRI and
TGC); (ii) developed by TGC and IAVI; and (iii) at least through [*]
manufactured exclusively by TGC and supplied exclusively to IAVI (or as directed
by IAVI). TGC and IAVI acknowledge that they will negotiate in good faith and
agree to the Commercial Supply Agreement for Phase III clinical supply and
commercial manufacture if both IAVI and TGC agree (in their respective sole
discretion) that TGC will continue as exclusive supplier of IAVI Vaccine to IAVI
for use in the Developing World. The exclusivity provided for in this Article 5
is in all cases limited to IAVI Vaccines and shall not limit or restrict any
Party from the Development, Manufacture and/or Commercialization of any other
product candidate or product. Notwithstanding the foregoing, and subject to
Sections 4.3, 5.1.3, 5.2.9, 5.2.10, 5.3 and 5.4, nothing in this Article 5 is
intended to limit or restrict the Development, Manufacture and/or
Commercialization of a TGC anti-HIV Vaccine for the Developed World.
 
-29-

--------------------------------------------------------------------------------



5.1.1 Exclusive Commercialization and Supply. In order to provide IAVI with
certain assurances, during the term of this Agreement and the Clinical Supply
Agreement, that IAVI will have the exclusive right to Commercialize any IAVI
Vaccine which is funded and developed under the Development Program for the
Developing World, TGC undertakes and agrees that (1) it shall not supply any
IAVI Vaccine which is funded and developed under the Development Program to any
other Person for Commercialization and/or use in or for the Developing World,
and (2) neither it nor any of its Affiliates shall, directly or indirectly
(including, without limitation, in the capacity of licensor) Commercialize
and/or use any IAVI Vaccine which is funded and developed under the Development
Program or any composition(s) for inducing [*] to HIV in a person, which [*] and
encapsidated within an AAV capsid, which was developed [*], for the prophylactic
or therapeutic treatment of AIDS in or for the Developing World.
 
5.1.2 Alternate Supply. In order to provide IAVI with certain assurances that
IAVI will be able to Manufacture and/or Commercialize any IAVI Vaccine for the
Developing World, in the event (i) this Agreement is terminated by IAVI under
Sections 9.4 or 9.5; or (ii) TGC is unable to fulfill its manufacturing
obligations under this Agreement or the Clinical Supply Agreement ([*]); or
(iii) TGC chooses not to or IAVI does not request TGC to supply any IAVI Vaccine
for Phase III development or for marketing, sale or distribution, TGC agrees
that, subject to the terms and conditions of this Agreement, IAVI and its
sublicensees shall be free to exercise the exclusive [*] to Manufacture and/or
Commercialize any IAVI Vaccine solely for the Developing World as set forth in
Sections 5.2 and 5.6.
 
5.1.3 Commercialization Rights. The Parties acknowledge and agree that except as
expressly provided herein, the Parties each retain their respective rights,
title and interests in and to all Intellectual Property, including, with respect
to TGC its right to practice, exploit and/or offer to license to a Third Party
any Intellectual Property Controlled by TCG for the Development, Manufacture
and/or Commercialization of any TGC Vaccine or any other products that are not
an IAVI Vaccine.
 
5.1.4 Intellectual Property. The Parties acknowledge that the [*] any IAVI
Vaccine intended for distribution in the Developing World by IAVI has not been
fixed as of the Effective Date and it is the purpose of this Agreement and the
Clinical Supply Agreement to define the [*] the IAVI Vaccines. Therefore it is
acknowledged and agreed by the Parties that the grant of any rights and licenses
under this Agreement to the Intellectual Property Controlled by TGC, the CRI
Patent Rights, the CRI Know How, the CHOP Patent Rights and the CHOP Know How
will be limited to such Intellectual Property as is [*] for the Development,
Manufacture and/or Commercialization of any IAVI Vaccine for the Developing
World which is funded or developed under the Development Program Subject to the
provisions in this Agreement, CHOP, CRI and TGC agree to use Reasonable Efforts
to assess and determine, based on the then current Development Program, the TGC
Controlled Patent Rights, the CHOP Patent Rights and the CRI Patent Rights
necessary or useful for IAVI to Manufacture and Commercialize any IAVI Vaccine
and to attach such list of Patent Rights to this Agreement as Attachment E. The
Parties further acknowledge and agree that such Attachment E shall be modified
yearly, based on the then current Development Program, and that, from year to
year, the Patent Rights included on Attachment E may be removed and/or
additional rights may be included . If the circumstances described in Sections
5.1.2(ii) or 5.1.2(iii) occur, the Parties agree to use Reasonable Efforts to
assess and determine, based on the then current Development Program and
consistent with the licenses granted in Article 5, the TGC Controlled Patent
Rights, the CHOP Patent Rights and the CRI Patent Rights necessary for IAVI to
Manufacture and Commercialize any IAVI Vaccine funded and developed under the
Development Program at that time and to attach such list of Patent Rights to
this Agreement as Attachment E.
 
*Confidential Treatment Requested.
 
-30-

--------------------------------------------------------------------------------



5.1.5 Intellectual Property Generated from Use of Program Materials. At IAVI’s
request, the Parties may agree to utilize Program Materials to support
additional Third Party studies not conducted as part of the approved Development
Program. Prior to any such use, the Parties will negotiate in good faith the
Third Party contracts governing the use of such Program Materials, including,
without limitation, ownership and other Intellectual Property rights.
 
5.1.6 Additional Patent Rights. During the Term of this Agreement, Additional
Patent Rights may be identified as necessary for the Development, Manufacture
and/or Commercialization of any IAVI Vaccine for the Developing World. CRI,
CHOP, IAVI and TGC agree to consult with, inform, and collaborate on identifying
such Additional Patent Rights during the term of this Agreement. Upon
identification of any Additional Patent Rights, CRI, CHOP, IAVI and TGC will
mutually agree to a licensing strategy to obtain such rights subject to the
following conditions:
 
(a) In the event IAVI determines it requires Additional Patent Rights for the
Development, Manufacture and/or Commercialization of any IAVI Vaccine for the
Developing World and [*] determines that [*] are not necessary for the [*] of
any TGC Vaccine, or any AAV product [*], IAVI shall be responsible, [*], for
obtaining licenses or such other rights as it deems appropriate to such
Additional Patent Rights, provided, however, IAVI will not in any agreement
involving such Additional Patent Rights obligate or create an apparent
obligation for any other Party to license, or acquire any obligations with
respect to, such Additional Patent Rights. IAVI will involve the other Parties
in the process of obtaining the Additional Patent Rights to the extent necessary
or useful for them to ensure no such obligations are created, which involvement
shall not discharge TGC’s obligations to the Parties hereunder. [*].
 
(b) In the event IAVI determines it requires Additional Patent Rights for the
Development, Manufacture and/or Commercialization of any IAVI Vaccine for the
Developing World and [*] also determines that [*] are necessary for such other
Party to [*] any AAV based product [*], IAVI and such Party will jointly
cooperate to obtain such license for IAVI and such Party; provided, however,
that no Party will obligate or create an apparent obligation for any other Party
to license, or acquire any obligations with respect to such Additional Patent
Rights. The Parties being licensed will involve the other Parties in the process
of obtaining the additional Patent Rights to the extent necessary or useful for
them to ensure no such obligations are created, which involvement shall not
discharge the Parties’ obligations hereunder. [*].
 
*Confidential Treatment Requested.
 
-31-

--------------------------------------------------------------------------------



(c) In the event TGC determines it requires Additional Patent Rights for the
Development, Manufacture and/or Commercialization of a [*], or [*] product and
[*] determines it does not [*] for the [*] of any [*], TGC shall be responsible,
[*], for obtaining licenses or such other rights as it deems appropriate to such
Additional Patent Rights, provided, however, TGC will not in any agreement
involving such Additional Patent Rights obligate or create an apparent
obligation for any other Party to license, or acquire any obligations with
respect to, such Additional Patent Rights. TGC will involve the other Parties in
the process of obtaining any Additional Patent Rights to the extent they are
related to the HIV component of the IAVI Vaccine, and to the extent necessary or
useful for them to ensure no such obligations are created, which involvement
shall not discharge TGC’s obligations to the Parties hereunder. [*].
 
(d) Subject to (a), (b) and (c) above, IAVI shall be solely responsible for
obtaining all Intellectual Property necessary for the Development, Manufacture
and/or Commercialization of any IAVI Vaccine for the Developing World (at IAVI’s
sole cost and expense) which is not otherwise expressly licensed to IAVI under
this Article 5.
 
(e) For Additional Patent Rights that do not fall within (a), (b), (c) or (d)
above, no Party shall have any obligation hereunder with respect to such
Additional Patent Rights and any Party choosing to license such Additional
Patent Rights shall be solely responsible for all costs, fees and payments due
with respect thereto. No Party will obligate or create an apparent obligation
for any other Party to license, or acquire any obligations with respect to such
Additional Patent Rights.
 
5.2 Grant of License by TGC of TGC Controlled Intellectual Property to IAVI.
 
5.2.1 Right to TGC Controlled Intellectual Property. Subject to the terms and
conditions of this Agreement and the Clinical Supply Agreement, TGC hereby
grants to IAVI an [*] and license under the Intellectual Property Controlled by
TGC which is [*] to make, have made, use, sell, offer for sale and import any
IAVI Vaccine funded and developed under the Development Program for the
Developing World. For the avoidance of doubt, the foregoing license shall permit
IAVI to Manufacture IAVI Vaccine outside the Developing World but solely to the
extent such IAVI Vaccine is used, distributed and sold within the Developing
World. IAVI agrees not to exercise such right and license unless the
circumstances described in Section 5.1.2 (i), 5.1.2 (ii) or 5.1.2 (iii) occur.  
 
5.2.2 Right to TGC Controlled Intellectual Property. Subject to the terms and
conditions of this Agreement and the Clinical Supply Agreement, TGC hereby
grants to IAVI a [*] and license under the Intellectual Property Controlled by
TGC which is [*] to make, have made, use, sell, offer for sale and import any
IAVI Vaccine not funded and developed under the Development Program for the
Developing World. For the avoidance of doubt, the foregoing license shall permit
IAVI to Manufacture IAVI Vaccine outside the Developing World but solely to the
extent such IAVI Vaccine is used, distributed and sold within the Developing
World. IAVI agrees not to exercise such right and license unless the
circumstances described in [*].
 
*Confidential Treatment Requested.
 
-32-

--------------------------------------------------------------------------------



5.2.3 Term of License. The term of the rights and licenses granted in Sections
5.2.1 and 5.2.2 shall commence on the Effective Date and shall expire on the
later of: (a) the expiration of the term of the last patent within the Patent
Rights Controlled by TGC or (b) a determination by a court or administrative
agency of competent jurisdiction that the last claim in the last patent within
the Patent Rights Controlled by TGC is invalid or unenforceable, unless the term
of such right and license is earlier terminated pursuant to the provisions of
Article 9 (and provided further that the license to [*] granted above shall
survive the expiration of such term to the extent provided for in Section
9.6.9).
 
5.2.4 TGC Licensed Patent Rights or TGC Licensed Know How. No grant of the right
or sublicense granted in Section 5.2.1 or 5.2.2 shall be effective or remain in
effect with respect to any TGC Licensed Patent Rights or TGC Licensed Know How
unless and until IAVI [*] for [*] or [*] (including [*] or other charges) due or
payable [*] to the applicable Third Party Licensors under the applicable Third
Party Agreements (or otherwise) to the extent that such monies are payable on
account of (i) [*]; (ii) [*] to IAVI under or to any TGC Licensed Patent Rights
and/or TGC Licensed Know How; or (iii) the exercise by IAVI of such sublicensed
rights. TGC shall provide to IAVI, in advance of any such monies being due,
redacted copies of the applicable Third Party Agreement which set forth an
explanation of any such amounts due. Unless disputed, IAVI shall pay all such
amounts to TGC within thirty (30) days of an invoice therefore, except to the
extent an alternative arrangement is otherwise agreed to by IAVI and TGC. All
licenses granted under this Section 5.2 with respect to any TGC Licensed Patent
Rights or TGC Licensed Know How are subject to and limited by, and IAVI agrees
to comply with, the applicable terms and conditions of the applicable Third
Party Agreements, [*].
 
5.2.5 Technology Transfer. If (i) TGC is unable to fulfill its manufacturing
obligations under this Agreement or the Clinical Supply Agreement (following
written notice and a reasonable opportunity to cure such inability); or (ii) TGC
chooses not to or IAVI does not request TGC to supply any IAVI Vaccine, which
has been funded and developed under the Development Program, for Phase III
development or for marketing, sale or distribution, TGC and IAVI shall agree
upon and implement a reasonable technology transfer plan, [*] or a mutually
agreed upon chosen contract manufacturer to manufacture the [*] which is the [*]
in effect at the time of such technology transfer implementation.
 
5.2.6 Technology Transfer on TGC Breach or Insolvency Event. If the Agreement is
terminated by IAVI under Section 9.4 or 9.5 because of TGC’s breach or the
occurrence of an Insolvency Event with respect to TGC, TGC and IAVI shall agree
upon and implement a reasonable technology transfer plan, [*] to manufacture any
[*] which is the [*] in effect at the time of termination, which will include,
but not be limited to, a [*] of requisite [*], documentation, and materials,
related to any such IAVI Vaccine. Without limitation of the generality of the
foregoing, the Parties shall use Reasonable Efforts to complete the transition
of the [*] of any IAVI Vaccine to IAVI [*] as soon as is reasonably possible.
Once such transfer to IAVI, [*], has occurred, TGC shall provide to IAVI [*],
such manufacturing process [*] as specifically relate to the manufacturing
process transferred to IAVI under this Section 5.2.6. IAVI may [*] to
manufacture IAVI Vaccine provided that [*] (such approval not to be unreasonably
withheld or delayed) that the [*] with the capability and resources to provide
[*] for the production of [*], and has adequate security safeguards to [*] in
any Intellectual Property Controlled by [*] used by [*] to make any IAVI
Vaccine. IAVI’s agreement with such manufacturer shall include appropriate
restrictions on the use of any Intellectual Property Controlled by TGC by such
manufacturer, including, but not limited to (i) [*] consistent with the terms
and conditions stated herein, (ii) a commitment to use Commercially Reasonable
Efforts to ensure that the [*] pursuant to this Section 5.2.6 is utilized [*]
for the Developing World and (iii) an [*] a license to any improvements on the
[*]. TGC shall have the right to review and approve the restrictions detailed in
the previous sentence (such approval shall not be unreasonably withheld or
delayed).
 
*Confidential Treatment Requested.
 
-33-

--------------------------------------------------------------------------------



5.2.7 Third Party Agreements. Upon written request from IAVI, TGC shall provide
to IAVI copies of all Third Party Agreements that are reasonably necessary or
useful for IAVI to make, use or sell an IAVI Vaccine. TGC may [*] which does not
pertain to the obligations or rights of IAVI as a sublicensee under any Third
Party Agreement. 
 
5.2.8 TGC’s Retained Right. All rights and licenses granted by TGC under this
Section 5.2 are subject to TGC’s retained right to perform its obligations under
this Agreement and the Clinical Supply Agreement (and under any subsequent
supply agreement for the IAVI Vaccine, if any).
 
5.2. 9 Right to TGC Controlled anti-HIV Vaccines. TGC hereby grants to IAVI a
[*] license under any TGC Controlled Intellectual Property or product rights to
any TGC Controlled anti-HIV Vaccine to Develop, Manufacture and/or Commercialize
any TGC Controlled anti-HIV Vaccine [*] for the Developing World. The term of
such [*] shall commence on the Effective Date and shall expire on the earlier
of: (a) the expiration of the term of the last patent within the Patent Rights
Controlled by TGC or (b) a determination by a court or administrative agency of
competent jurisdiction that the last claim in the last patent within the Patent
Rights Controlled by TGC is invalid or unenforceable.
 
5.2.10 Right to TGC Partnered anti-HIV Vaccines. If TGC can secure for IAVI the
grant of a [*] and license under any TGC Partnered anti-HIV Vaccine or product
rights to any TGC Partnered anti-HIV Vaccine to Develop, Manufacture and/or
Commercialize any TGC Partnered anti-HIV Vaccine [*] for the Developing World,
the TGC HIV Royalty shall be [*] per cent.
 
5.3 Grant of License by CRI of CRI Patent Rights and Know How to IAVI. 
 
5.3.1 Right to CRI Patent Rights. Subject to the terms and conditions of this
Agreement, including Sections 5.1.3 and 5.7, CRI hereby grants to IAVI an
[*],[*] license under the CRI Patent Rights to make, have made, use, sell, offer
for sale and import any IAVI Vaccine for the Developing World. For the avoidance
of doubt, the foregoing [*] shall permit IAVI to Manufacture IAVI Vaccine
outside the Developing World but solely to the extent such IAVI Vaccine is used,
distributed and sold within the Developing World.
 
*Confidential Treatment Requested.
 
-34-

--------------------------------------------------------------------------------



5.3.2 Right to CRI Know-How. Subject to the terms and conditions of this
Agreement, including Sections 5.1.3 and 5.7, CRI hereby grants to IAVI a [*],[*]
license under the CRI Know-How to make, have made, use, sell, offer for sale and
import the IAVI Vaccine for the Developing World. For the avoidance of doubt,
the foregoing [*] shall permit IAVI to Manufacture IAVI Vaccine outside the
Developing World but solely to the extent such IAVI Vaccine is used, distributed
and sold within the Developing World. CRI shall have no obligation to provide
CRI Know How or Joint Know How other than pursuant to Sections 3.4.2(iv) or
9.6.1.
 
5.3.3 Term of License. The term of the right and license granted in Sections
5.3.1 and 5.3.2 shall commence on the Effective Date and shall expire on the
later of (a) the expiration of the term of the last patent within the CRI Patent
Rights; or (b) a determination by a court or administrative agency of competent
jurisdiction that the last claim in the last patent within the CRI Patent Rights
is invalid or unenforceable, unless the term of such right and license is
earlier terminated pursuant to the provisions of Section 9 (and provided further
that the license to any CRI Know How granted above shall survive the expiration
of such term to the extent provided for in Section 9.6.9).
 
5.3.4 CRI Retained Right. All rights and licenses granted by CRI under Articles
5 and 9 are subject to CRI’s retained right to practice and have practiced all
such Intellectual Property for research and educational efforts other than
clinical trials on the [*].


5.4 Grant of License by CHOP of CHOP Patent Rights and Know How to IAVI.
 
5.4.1 Right to CHOP Patent Rights and Know How. Subject to the terms and
conditions of this Agreement, including Sections 5.1.3 and 5.7, CHOP hereby
grants to IAVI an [*] license under the CHOP Patent Rights to make, have made,
use, sell, offer for sale and import any IAVI Vaccine for the Developing World.
For the avoidance of doubt, the foregoing [*] shall permit IAVI to Manufacture
IAVI Vaccine outside the Developing World but solely to the extent such IAVI
Vaccine is used, distributed and sold within the Developing World.
 
5.4.2 Right to CHOP Know-How. Subject to the terms and conditions of this
Agreement, including Sections 5.1.3 and 5.7, CHOP hereby grants to IAVI a
[*],[*] license under the CHOP Know-How to make, have made, use, sell, offer for
sale and import the IAVI Vaccine for the Developing World. For the avoidance of
doubt, the foregoing [*] shall permit IAVI to Manufacture IAVI Vaccine outside
the Developing World but solely to the extent such IAVI Vaccine is used,
distributed and sold within the Developing World. CHOP shall have no obligation
to provide CHOP Know-How or Joint Know-How. CHOP shall have no obligation to
provide CHOP Know How or Joint Know How other than pursuant to Sections
3.4.2(iv), 9.6.1 and 9.6.5.
 
5.4.3 Term of License. The term of the [*] license granted in Sections 5.4.1 and
5.4.2 shall commence on the Effective Date and shall expire on the later of (a)
the expiration of the term of the last patent within the CHOP Patent Rights; or
(b) a determination by a court or administrative agency of competent
jurisdiction that the last claim in the last patent within the CHOP Patent
Rights is invalid or unenforceable, unless the term of such [*] license is
earlier terminated pursuant to the provisions of Section 9 (and provided further
that the license to any CHOP Know How granted above shall survive the expiration
of such term to the extent provided for in Section 9.6.9).
 
*Confidential Treatment Requested.
 
-35-

--------------------------------------------------------------------------------



5.4.4 CHOP Retained Right. All rights and licenses granted by CHOP under
Articles 5 and 9 are subject to CHOP’s retained right to practice and have
practiced all such Intellectual Property for research and educational efforts
other than clinical trials on the [*].


5.5 Grant of License by IAVI of IAVI Know How and IAVI Patent Rights to TGC.
 
5.5.1 Right to IAVI Know How and IAVI Patent Rights. Subject to the terms and
conditions of this Agreement and the Clinical Supply Agreement, IAVI hereby
grants to TGC a [*] license under the IAVI Know How and IAVI Patent Rights which
are [*] to make, have made, use, sell, offer for sale and import any AAV
product, including without limitation [*]; provided, however, IAVI retains an
[*] license to Develop, Manufacture and Commercialize any IAVI Vaccine for the
Developing World.
 
5.5.2 Term of License. The term of the right and license granted in Section
5.5.1 shall commence on the Effective Date and shall expire on the later of (a)
the expiration of the term of the last patent within the IAVI Patent Rights; or
(b) a determination by a court or administrative agency of competent
jurisdiction that the last claim in the last patent within the IAVI Patent
Rights is invalid or unenforceable, unless the term of such right and license is
earlier terminated pursuant to the provisions of Article 9 (and provided,
further that the license to any IAVI Know How granted above shall survive the
expiration of such term to the extent provided for in Section 9.6.9).
 
5.5.3 IAVI Retained Right. All rights and licenses granted by IAVI to TGC under
this Section 5.5 are subject to IAVI’s retained right to exercise its rights
and perform its obligations under this Agreement and the Clinical Supply
Agreement (and under any subsequent supply agreement for the IAVI Vaccine, if
any). Subject to this Section 5.5, IAVI retains all rights and licenses to all
IAVI Intellectual Property for any purpose other than an [*].
 
5.6 Grant of Licenses of Joint Know How and Joint Patent Rights.
 
5.6.1 IAVI Right to Joint Patent Rights for any IAVI Vaccine. Subject to the
terms and conditions of this Agreement including Sections 5.1.3, 5.7, each of
CRI, CHOP and TGC hereby grant to IAVI an [*] license under the Joint Patent
Rights Controlled by CRI, CHOP and TGC respectively to make, have made, use,
sell, offer for sale and import any IAVI Vaccine for the Developing World. For
the avoidance of doubt, the foregoing [*] shall permit IAVI to Manufacture IAVI
Vaccine outside the Developing World but solely to the extent such IAVI Vaccine
is used, distributed and sold within the Developing World.
 
5.6.2  IAVI Right to Joint Know How for any IAVI Vaccine. Subject to the terms
and conditions of this Agreement including Sections 5.1.3, 5.7, each of CRI,
CHOP and TGC hereby grant to IAVI a [*] license under the Joint Know How
Controlled by CRI, CHOP and TGC respectively to make, have made, use, sell,
offer for sale and import any IAVI Vaccine for the Developing World. For the
avoidance of doubt, the foregoing [*] shall permit IAVI to Manufacture IAVI
Vaccine outside the Developing World but solely to the extent such IAVI Vaccine
is used, distributed and sold within the Developing World.
 
*Confidential Treatment Requested.

-36-

--------------------------------------------------------------------------------



5.6.3 TGC Right to Joint Know How and Joint Patent Rights for any AAV Product
Other Than An IAVI Vaccine. Subject to the terms and conditions of this
Agreement, IAVI hereby grants to TGC an [*] license under the Joint Know How and
Joint Patent Rights Controlled by IAVI which are [*] to make, have made, use,
sell, offer for sale and import any AAV product other than an IAVI Vaccine for
use and sale worldwide.
 
5.6.4 TGC Right to Joint Know How and Joint Patent Rights for any Non-AAV
Product. Subject to the terms and conditions of this Agreement, IAVI hereby
grants to TGC a non-exclusive, sublicenseable right and license under the Joint
Know How and Joint Patent Rights Controlled by IAVI which are [*] for TGC to
make, have made, use, sell, offer for sale and import any non-AAV product
worldwide.
 
5.6.5 Term of Licenses. The term of the rights and licenses granted in Sections
5.6.1 to 5.6.4 shall commence on the Effective Date and shall expire on the
later of (a) the expiration of the term of the last patent within the Joint
Patent Rights; or (b) a determination by a court or administrative agency of
competent jurisdiction that the last claim in the last patent within the Joint
Patent Rights is invalid or unenforceable, unless the term of such right and
license is earlier terminated pursuant to the provisions of Section 9 (and
provided further that the license to any Joint Know How granted above shall
survive the expiration of such term to the extent provided for in Section
9.6.9).
 
5.7 Covenant Not to Sue under Certain Intellectual Property. Notwithstanding the
grant of exclusive rights and licenses under Sections 5.2, 5.3, 5.4, 5.6.1 and
5.6.3 and subject to the terms and conditions of this Agreement, each Party
covenants not to sue the other Parties under the Joint Know How, Joint Patent
Rights, CRI Know How, CRI Patent Rights, CHOP Know How, CHOP Patent Rights, IAVI
Know How, IAVI Patent Rights and any Intellectual Property Controlled by TGC (as
applicable) solely to the extent necessary and solely for the purpose of a Party
or an Outside Contractor performing its obligations under this Agreement or an
Outside Contractor Agreement (as applicable). 
 
5.8 Covenants by TGC With Respect to Rights Under TGC Intellectual Property.
 
5.8.1  During the term of this Agreement, TGC shall not exercise, license or
sublicense any rights granted to TGC under any TGC Licensed Patent Rights, any
TGC Patent Right, any Joint Patent Right, any TGC Licensed Know How, any TGC
Know How, or any Joint Know How that would be inconsistent with the rights and
licenses granted under this Agreement other than, and only to the extent
necessary, to assist TGC to fulfill TGC’s obligations under the terms and
conditions of this Agreement and the Clinical Supply Agreement (and any
subsequent supply agreement).
 
5.8.2 During the term of this Agreement, if TGC elects at its sole discretion,
not to maintain any Third Party Agreements for the TGC Licensed Patent Rights
that are [*] for the Development, Manufacture and/or Commercialization of an
IAVI Vaccine; TGC shall notify IAVI not less than [*] before any relevant
deadline. Thereafter, (i) IAVI shall have the right to request TGC to maintain
such Third Party Agreements on behalf of IAVI in which case [*] with maintenance
of the Third Party Agreements; or (ii) TGC shall assist IAVI in pursuing a
license for such TGC Licensed Patent Rights with the Third Party Licensor.
 
*Confidential Treatment Requested.

-37-

--------------------------------------------------------------------------------


 
5.8.3 TGC and IAVI acknowledge and agree that it is their mutual intention and
agreement that should TGC become a debtor in case under title 11 of the United
States Code (the “Bankruptcy Code”), then IAVI, its affiliates and any permitted
sub-licensees of IAVI shall be entitled to all the benefits accorded a licensee
under Bankruptcy Code Section 365(n). Furthermore, it is hereby acknowledged and
agreed that this Agreement shall be “such contract” as that phrase is used in
Section 365(n) and that:
 
(i)  Any escrow agreement (the “Escrow Agreement”) which may be entered into by
IAVI and TGC establishing an escrow into which all relevant documentation and
materials related to any IAVI Vaccine (the “Escrow Materials”) are deposited,
any Commercial Supply Agreement and any other agreement executed pursuant to
this Agreement or in order to allow IAVI to exploit any Intellectual Property
Controlled by TGC, any Joint Know How or any Joint Patent Rights and
improvements thereon, in each case, which is [*] for IAVI to Develop,
Manufacture and Commercialize any IAVI Vaccine (collectively, the “Subject
Intellectual Property”) shall each be considered an “agreement supplementary to
such contract” as that phrase is used in said Section 365(n);


(ii) All Program Materials of TGC, IAVI Vaccine and any and all Escrow Materials
shall be included within the definition of “any embodiment of such intellectual
property” as such phrase is used in said Section 365(n), along with any other
embodiment of the Subject Intellectual Property (Including improvements), and
IAVI shall have all rights with respect thereto as are set forth in Section
365(n), as well as the rights set forth in the Escrow Agreement, as supplements
to one another and not in lieu of one another;


(iii) Unless and until TGC as debtor in possession or TGC’s trustee (if any)
rejects this agreement or any agreement supplementary to this Agreement, then
upon the written request of IAVI, and pursuant to Bankruptcy Code Section
365(n)(4), TGC as debtor in possession or TGC’s trustee (if any) shall: (A) at
IAVI’s option either (I) perform this Agreement, or (II) provide and deliver to
IAVI all the Subject Intellectual Property, all the Escrow Materials, and all
embodiments of the Subject Intellectual Property, held by either TGC as debtor
in possession or TGC’s trustee (if any); and (B) not interfere with the rights
of IAVI, its affiliates, and/or any sub-licensee under this Agreement, the
Escrow Agreement, any supply agreement, or any other agreement supplementary to
this Agreement, including any right to obtain the Subject Intellectual Property,
improvements, all deliverables described in this Agreement, the Escrow
Materials, or any embodiment of the Subject Intellectual Property from another
entity (such as the Escrow Agent).


(iv) Upon rejection of this Agreement, IAVI shall be deemed to have requested of
TGC as debtor in possession (or of TGC’s trustee, if any) that TGC as debtor in
possession or such trustee (A) immediately provide and deliver to IAVI or any
affiliate or sub-licensee as IAVI may subsequently designate in writing, all
Subject Intellectual Property, all of the Escrow Materials, and all other
embodiments of the Subject Intellectual Property without further notice or
seeking relief from the automatic stay or other leave from any court; and (B)
not interfere with the rights of IAVI, its affiliates, and/or any sub-licensee
under this Agreement, the Escrow Agreement, any supply agreement, or any other
agreement supplementary to this Agreement, including any right to obtain the
Subject Intellectual Property, the Escrow Materials, or any embodiment of the
Subject Intellectual Property from another entity (such as the Escrow Agent);
 
*Confidential Treatment Requested.


-38-

--------------------------------------------------------------------------------


 
5.9 Covenant by CRI With Respect to Rights Under CRI Intellectual Property.
During the term of this Agreement, CRI shall not exercise, license or sublicense
any rights of CRI in or under any Joint Patent Right, any CRI Patent Right, any
Joint Know How, or any CRI Know How that would be inconsistent with the rights
and licenses granted under this Agreement other than, and only to the extent
necessary, to assist CRI to fulfill CRI’s obligations under the terms and
conditions of this Agreement.
 
5.10 Covenant by CHOP With Respect to Rights Under CHOP Intellectual Property.
During the term of this Agreement, CHOP shall not exercise, license or
sublicense any rights of CHOP in or under any Joint Patent Right, any CHOP
Patent Right, any Joint Know How, or any CHOP Know How that would be
inconsistent with the rights and licenses granted under this Agreement other
than, and only to the extent necessary, to assist CHOP to fulfill CHOP’s
obligations under the terms and conditions of this Agreement.
 
5.11 Covenant by IAVI With Respect to Rights Under IAVI Intellectual Property.
During the term of this Agreement, IAVI shall not exercise, license or
sublicense any rights of IAVI in or under any Joint Patent Right, any IAVI
Patent Right, any Joint Know How, or any IAVI Know How that would be
inconsistent with the rights and licenses granted under this Agreement other
than, and only to the extent necessary, to assist IAVI to fulfill its
obligations under the terms and conditions of this Agreement.
 
5.12 Covenant by IAVI With Respect to Rights Under [*]. During the term of this
Agreement, and for so long as the licenses granted to TGC pursuant to Section
5.5 survive, IAVI shall [*] in or under [*] concerning manufacturing processes
for the Development, Manufacture and/or Commercialization of any [*].
 
5.13 Covenant by IAVI With Respect to Rights Under [*]. During the term of this
Agreement, and for so long as the licenses granted to TGC pursuant to Section
5.6.3 survive, IAVI shall [*] in or under any [*] for the Development,
Manufacture and/or Commercialization (including manufacture) of any [*] or the
transfer, use, offer for sale, lease, market, sale, importation or making of any
[*].
 
5.14 Grant of Option to License by CRI to TGC.
 
(a)     CRI hereby grants to TGC an [*], for [*] from disclosure by CRI to TGC
of CRI Patent Rights and CRI Know How, to acquire at [*] terms a [*] right and
license under the CRI Patent Rights and CRI Know How (and, if available, an
exclusive right and license under the CRI Patent Rights) to make, have made,
use, sell, offer for sale and import a TGC anti-HIV Vaccine.
 
*Confidential Treatment Requested.

-39-

--------------------------------------------------------------------------------


 
(b)     CRI hereby grants to TGC an [*] option, for [*]from disclosure by CRI to
TGC that: (i)  CRI has received a Notice of Allowance of Joint Patent Rights, or
(ii) CRI has received an invention disclosure on Joint Know-How that it does not
intend to file a patent application on, whichever is applicable; to acquire at
[*] terms a [*] and license under the Joint Patent Rights and Joint Know How to
make, have made, use, sell, offer for sale and import a TGC Vaccine
(collectively (a) and (b) the “TGC CRI Option”).
 
(c)     CRI shall not grant any license (or option or similar right) to the
foregoing without first affording TGC the benefits of the TGC CRI Option
provided; however, if the Parties do not enter into a license for the foregoing
within [*] of TGC exercising the TGC CRI Option and CRI and TGC have negotiated
in good faith, CRI shall have no further obligation to TGC regarding such rights
or any Patent Rights therefrom.
 
(d)     TGC agrees that if executed, such licenses shall all contain a right of
CRI to terminate such licenses if TGC is not meeting its [*] requirements, which
shall include at minimum, making [*].
 
5.15 Grant of Option to License by CHOP to TGC.
 
(a)     CHOP hereby grants to TGC an [*] option, for [*] days from disclosure by
CHOP to TGC of CHOP Patent Rights and CHOP Know How, to acquire at [*] terms a
[*] right and license under the CHOP Patent Rights and CHOP Know How (and, if
available, an exclusive right and license under the CHOP Patent Rights) to make,
have made, use, sell, offer for sale and import a TGC anti-HIV Vaccine.
 
(b)     CHOP hereby grants to TGC an [*] option, for [*] days from disclosure by
CHOP to TGC that: (i)  CHOP has received a Notice of Allowance of Joint Patent
Rights, or (ii) CHOP has received an invention disclosure on Joint Know-How that
it does not intend to file a patent application on, whichever is applicable; to
acquire at [*] terms a [*] right and license under the Joint Patent Rights and
Joint Know How to make, have made, use, sell, offer for sale and import a TGC
Vaccine (collectively (a) and (b) the “TGC CHOP Option”).
 
(c)     CHOP shall not grant any license (or option or similar right) to the
foregoing without first affording TGC the benefits of the TGC CHOP Option
provided; however, if the Parties do not enter into a license for the foregoing
within six [*] of TGC exercising the TGC CHOP Option and CHOP and TGC have
negotiated in good faith, CHOP shall have no further obligation to TGC regarding
such rights or any Patent Rights therefrom.
 
(d)     TGC agrees that if executed, such licenses shall all contain a right of
CHOP to terminate such licenses if TGC is not meeting its [*] requirements,
which shall include at minimum, making [*].
 
5.16 No Other Rights. This Agreement confers no right, license or interest by
implication, estoppel, or otherwise under any patents, patent applications, Know
How or other Intellectual Property rights of any Party except as expressly set
forth in this Agreement.
 
5.17 Subject to the Rights of the Government. All licenses are expressly subject
to the rights of the federal government. IAVI agrees to comply with all laws and
regulations related to funded research including 35 USC § 200 et seq. and to
provide information reasonably requested to enable any Party to comply
therewith.
 
*Confidential Treatment Requested.

 
-40-

--------------------------------------------------------------------------------


 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES
 
6.1 Representations and Warranties of the Parties Concerning Corporate
Authorizations. Each Party represents and warrants to the other Parties that:
 
(a) Such Party is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its organization.
 
(b) Such Party has the full corporate power and is duly authorized to enter
into, execute and deliver this Agreement, and to carry out and otherwise perform
its obligations thereunder.
 
(c) This Agreement has been duly executed and delivered by, and is the legal and
valid obligation binding upon, such Party and the entry into, the execution and
delivery of, and the carrying out and other performance of its obligations under
this Agreement by such Party (i) does not conflict with, or contravene or
constitute any default under, any agreement, instrument or understanding, to
which it is a party, including, without limitation its certificate of
incorporation or by-laws, and (ii) to such Party’s knowledge as of the Effective
Date from the Effective Date forward, does not violate Applicable Law or any
judgment, injunction, order or decree of any Government Authority having
jurisdiction over it.
 
6.2 Representations, Warranties of TGC. TGC represents and warrants to the other
Parties that:
 
(a) As of the Effective Date, the TGC Patent Rights and the TGC Know How
necessary for TGC to comply with its obligations under this Agreement are in all
cases free and clear of any lien, claim, charge, encumbrance or right of any
Third Party; and
 
(b) As of the Effective Date, to the extent necessary for TGC to comply with its
obligations under this Agreement, all rights granted to TGC in, to and under the
TGC Licensed Patent Rights, the TGC Licensed Know How, the Joint Patent Rights
and the Joint Know How are in all cases free and clear of any lien, claim,
charge, encumbrance or right of any Third Party (except to the extent expressly
provided for in the applicable Third Party Agreement, in the case of the TGC
Licensed Patent Rights and the TGC Licensed Know How).
 
6.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES
MAKE NO, AND EXPRESSLY DISCLAIM ALL, REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING, WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, OR WARRANTY OF NON-INFRINGEMENT.
 
-41-

--------------------------------------------------------------------------------



6.4 Representations, Warranties of IAVI With Respect to Rights Under IAVI Know
How and IAVI Patent Rights. As of the Effective Date, IAVI has not utilized, or
granted a right or license to any Third Party of any Joint Patent Right or Joint
Know How for any other purpose other than the Development, Manufacture or
Commercialization of an IAVI Vaccine, and IAVI has not utilized, or granted a
right or license to any Third Party of any IAVI Know How or IAVI Patent Rights,
for any AAV product other than the IAVI Vaccine.
 
ARTICLE 7
 
INTELLECTUAL PROPERTY MATTERS
 
7.1 Ownership and Inventorship of Intellectual Property.
 
7.1.1 Inventorship of all inventions shall be determined in accordance with
rules and guidelines regarding inventorship as established under United States
patent law.
 
7.1.2 Nothing herein shall be construed as a transfer of a Party’s ownership in
its Intellectual Property. Subject to Sections 7.1.3 and 7.1.4, ownership of an
invention shall follow inventorship of that invention provided that, in the
event such ownership conflicts with Applicable Laws the Parties shall comply
with such Applicable Laws. IAVI shall provide any owner of affected Intellectual
Property with copies of all relevant agreement provisions that affect ownership
of such Intellectual Property in order to assure compliance with Applicable
Laws.
 
7.1.3 Know How invented under the Research and Development Program with IAVI
funding by employees from more than one Party during the term of the Initial
Agreement is jointly owned by TGC and CRI. Any Patent Rights conceived jointly
by employees of more than one Party under the Research and Development Program
with IAVI funding or claiming priority thereto, including the patent application
filed as US provisional [*]” and any patent issuing therefrom, are jointly owned
by CRI and TGC.
 
7.2 Prosecution and Maintenance of TGC, CHOP or CRI Controlled Patents;
Abandonment. Unless otherwise provided for between the Parties:
 
7.2.1 TGC shall have the sole right to file, prosecute, maintain and defend [*]
and shall bear [*] associated therewith.
 
7.2.2 CHOP shall have the sole right to file, prosecute, maintain and defend
[*], and shall bear [*] associated therewith unless the Parties agree otherwise.
 
7.2.3 CRI shall have the sole right to file, prosecute, maintain and [*] and
[*], and shall bear [*] associated therewith unless the Parties agree otherwise.
 
7.2.4 IAVI shall have the sole right to file, prosecute, maintain and defend [*]
and shall bear [*] associated therewith.
 
*Confidential Treatment Requested.
 
-42-

--------------------------------------------------------------------------------



7.2.5 In the event TGC, CHOP or CRI elects, in any country, not to file or
continue to prosecute and thereby abandon an application for a patent, or not to
maintain and thereby abandon a patent, or not defend a challenge thereto,
including an opposition, interference or declaratory judgment action, where the
applicable patent or patent application is exclusively licensed to IAVI
hereunder (and in the case of a TGC Licensed Patent Right, where TGC has the
right to prosecute, maintain or defend a challenge thereto); TGC, CHOP or CRI,
as applicable, shall notify IAVI not less than [*] or such lesser period where
required before any relevant deadline and shall, if requested to do so, provide
IAVI with copies of all necessary papers and prosecution documents. IAVI,
thereafter, shall have the right but not the obligation to pursue, [*],
prosecution of such patent application or maintenance of such issued patent so
long as the inventors are given the right for prior review and comment, which
comments shall not be unreasonably disregarded if provided timely (provided,
however, that with respect to any patent application or patent licensed to TGC
by a Third Party Licensor, IAVI shall only have a right to pursue prosecution or
maintenance to the extent permitted in the applicable Third Party Agreement).
 
7.2.6 IAVI, in accordance with Article 8, is solely responsible for notifying
any agency providing funding to IAVI for the Development Program of all patent
related matters regarding subject inventions (as that term is defined in 35
U.S.C. § 201) (including any Joint Patent Rights), including any planned failure
to file, abandonment of prosecution (including, failure to defend any opposition
or re-examination) and failure to maintain such rights in the subject
inventions.
 
7.3  Prosecution and Maintenance of Joint Patents; Abandonment. 
 
7.3.1 IAVI, TGC, CHOP and CRI agree to discuss in good faith and implement a
mutually agreeable patent strategy and, unless specifically provided for between
the Parties, to designate [*] responsible for the preparation, filing,
prosecution, maintenance and defense of Joint Patent Rights with respect to all
Joint Inventions that may be patentable (the “Lead Party”). [*] associated with
filing, prosecution and maintenance of the Joint Patent Rights.
 
7.3.2 The Lead Party and the Parties having a named inventor on the Joint
Invention shall discuss and agree on the content and form of relevant Joint
Patent Rights applications and any other relevant matters before such Joint
Patent Rights applications are made. The Lead Party and the Parties having a
named inventor on the Joint Patent Rights application shall consider in good
faith any comments from the other. Notwithstanding Section 7.3.1, the Parties
having a named inventor on the Joint Invention shall [*] for their right to
review and comment on the relevant Joint Patent Rights applications.
 
7.3.3 The Lead Party with respect to a given Joint Patent Right shall have the
first right to file, prosecute and maintain such Joint Patent Rights worldwide,
and [*]. The Lead Party shall seek the prior advice and comment, not to be
unreasonably disregarded, relating to such Joint Patent Rights from the Parties
having a named inventor on the Joint Patent Rights. In the event that the Lead
Party elects not to (i) file or prosecute a patent application on a particular
Joint Invention, (ii) maintain any Joint Patent Right or (iii) at any time,
continue to pay any such patent prosecution and maintenance costs; in each case
in any country, the Parties having a named inventor on the Joint Patent Rights
shall have the right but not the obligation to do so [*] and TGC unless IAVI
and/or TGC no longer have rights in or to such Joint Patent Rights hereunder in
which case the Parties having a named inventor on the Joint Patent Rights shall
[*] if they elect to so file, prosecute or maintain such Joint Patent Rights.
Thereafter, if any Party declines to act, any combination or all of the other
Parties may elect to so act for such Party at its or their sole discretion and
expense and the relevant Parties will promptly provide that Party with copies of
necessary papers and prosecution documents.
 
*Confidential Treatment Requested.

-43-

--------------------------------------------------------------------------------



7.4 Enforcement of Patent Rights.
 
7.4.1 If any Patent Right Controlled by TGC, CHOP Patent Right, CRI Patent Right
or Joint Patent Right Controlled by CHOP or CRI which is licensed exclusively
hereunder is or might reasonably be infringed by a Third Party (an
“Infringement”), the Party first having knowledge of such Infringement shall
promptly notify the other Parties in writing of such Infringement in reasonable
detail.
 
7.4.2 TGC shall have [*], to institute, prosecute and control, using counsel of
[*] choice, any action or proceeding with respect to an Infringement,
opposition, or declaratory action of a Patent Right within the TGC Patent
Rights, TGC Licensed Patent Rights, or Joint Patent Rights but only where TGC is
one of the joint owners and the owners have waived their right of defense in
such Joint Patent Rights in writing. TGC, represented by counsel [*], shall bear
[*] in connection with any such action or proceeding. Furthermore, for so long
as (i) the TGC CRI Option as provided for in Section 5.14 or the TGC CHOP Option
as provided for in Section 5.15 survives and (ii) TGC pays all costs and
expenses in connection with any such action or proceeding, TGC shall have [*],
to institute, prosecute and control, using mutually agreeable counsel, any
action or proceeding with respect to an Infringement, opposition, or declaratory
action of a CRI Patent Right or CHOP Patent Right where CRI or CHOP (as
applicable) has waived its right of defense in such Patent Right in writing.
Upon TGC’s request and [*], IAVI, CHOP and CRI shall provide TGC with reasonable
cooperation and assistance with respect to any such action or proceeding and
each of CRI, CHOP and IAVI shall have the right to be represented by counsel of
its choice at [*].
 
7.4.3 IAVI shall have [*], to institute, prosecute and control, using counsel of
[*] choice, any action or proceeding with respect to an Infringement,
opposition, or declaratory action of a Patent Right within IAVI’s Patent Rights.
IAVI, represented by counsel [*], shall bear [*] in connection with any such
action or proceeding. Upon IAVI’s request and [*], TGC, CHOP and CRI shall
provide IAVI with reasonable cooperation and assistance with respect to any such
action or proceeding and each of CRI, CHOP and TGC shall have the right to be
represented by counsel of its choice [*].
 
7.4.4 To the extent that the Infringement in IAVI’s reasonable judgment, if
continued, would materially and adversely [*] in or for the Developing World and
TGC, CHOP or CRI, as applicable, has elected [*] with respect to such
Infringement, IAVI shall have the right (to the extent permitted pursuant to any
applicable agreement with a Third Party Licensor of the applicable Patent Rights
or any other prohibition of applicable patent right), but not the obligation, to
institute and/or prosecute and control an action or proceeding with respect to
such an Infringement, by counsel [*]. In the event that IAVI institutes any such
action or proceeding, TGC, CHOP and CRI will each in their sole discretion
provide assistance if necessary for IAVI to institute and prosecute such action
or proceeding and, upon IAVI’s request and at IAVI’s [*] including upon IAVI’s
request, to give IAVI reasonable assistance and authority to institute and
prosecute such action or proceeding. Each Party shall have the right to be
represented by counsel of its choice at [*]. In addition, if the patent alleged
to be infringed is owned by a Third Party Licensor and TGC does not have
authority to require such Third Party Licensor to join as a party plaintiff, TGC
agrees to use Reasonable Efforts to cause such Third Party Licensor to agree to
be joined as a party plaintiff if helpful or necessary for IAVI to prosecute an
action or proceeding, and to give IAVI reasonable assistance and authority to
institute and prosecute such action or proceeding. IAVI, represented by counsel
of its choice, shall bear [*] in connection with any such action or proceeding.
 
*Confidential Treatment Requested.
 
-44-

--------------------------------------------------------------------------------



7.4.5 Unless otherwise required as a result of prior written agreement, any
damages or other monetary awards recovered in an action or proceeding described
in Section 7.4.2, 7.4.3, 7.4.4, 7.4.5 or 7.4.6 shall be applied first to [*]
incurred in connection with the action or proceeding with respect to such
Infringement, opposition or declaratory judgment action including, in each case,
reasonable attorneys’ fees and expenses (and, in the circumstance where the
Patent Right infringed is owned by a Third Party Licensor and an agreement
between TGC and such Third Party Licensor requires reimbursement of such Third
Party Licensor, such Third Party Licensor’s out-of-pocket costs and expenses
incurred in connection with such Infringement action or proceeding), on a [*]
based upon the Parties’ respective out-of-pocket expenses, until all such
out-of-pocket expenses have been recovered. Any remaining amount of such damages
or other monetary awards shall then be retained by [*].
 
7.5 Settlement with a Third Party. No Party may settle any action or proceeding
under Section 7.4 above with respect to an Infringement, opposition, or
declaratory action in a manner that creates a material obligation or admits
fault on behalf of any other Party without the written consent of such other
Party, such consent shall not be unreasonably withheld or delayed.
 
7.6 Infringement of Third Party Rights. The following shall apply in the event
that a Third Party alleges that Intellectual Property owned, held or otherwise
controlled by such Third Party are being infringed or have been infringed by the
Parties in performing their obligations or exercising their rights with respect
to any IAVI Vaccine under this Agreement:
 
7.6.1As between IAVI and TGC, subject to TGC’s obligations, if any, pursuant to
an agreement with a Third Party in effect prior to the Effective Date, TGC shall
([*]) defend any claim in any legal action or proceeding brought against TGC
and/or IAVI arising from an allegation by a Third Party that the [*] by [*] in
connection with an IAVI Vaccine under this Agreement or the Clinical Supply
Agreement infringes a patent owned, held or otherwise controlled by such Third
Party [*]. In addition, TGC shall have the right to take any appropriate step to
initiate and pursue to final resolution any challenge, opposition or other
similar action or proceeding, including, without limitation interference
proceedings, relating to a patent application or patent owned, held or otherwise
controlled by a Third Party solely with respect to the [*]. TGC and IAVI shall
consult with each other concerning strategy, approaches and the consequences of
approaches that may be taken under this Section 7.6.1. IAVI shall provide all
reasonable assistance requested by TGC in connection with any such action or
proceeding, provided, however that TGC shall [*] by IAVI in providing such
assistance. TGC may not settle an action or proceeding under this Section 7.6.1
without requesting the written consent of IAVI and such consent shall not be
unreasonably withheld or delayed. If TGC does not consent [*] of receipt of
IAVI’s request for consent, IAVI may settle but not in a manner that creates a
material obligation or admits fault on behalf of TGC.
 
*Confidential Treatment Requested.

-45-

--------------------------------------------------------------------------------




ARTICLE 8
 
CONFIDENTIALITY
 
8.1 Confidentiality; Exceptions. Except to the extent otherwise expressly
provided in this Agreement, the Clinical Supply Agreement, or the Commercial
Supply Agreement (if any), the Parties agree that, for the term of this
Agreement and for [*] years thereafter, all non-public or proprietary know how,
data, and technical, financial and other information of any nature whatsoever,
including, without limitation “confidential”-marked invention disclosures and
discussions about nonpublic or proprietary matters between or among the Parties
(“Confidential Information”), in all such cases which are exchanged, disclosed
or submitted, either orally or in writing (including, without limitation by
electronic means) or through observation, by one Party (the “Disclosing Party”)
to another Party (the “Receiving Party”) hereunder shall be received and
maintained by the Receiving Party in strict confidence, shall not be used for
any purpose other than for the purposes of exercising such Receiving Party’s
rights or performing such Receiving Party’s obligations hereunder, and shall not
be disclosed to any Third Party (including, without limitation in connection
with any publications, presentations or other disclosures). Notwithstanding the
foregoing, the Receiving Party may, subject to the other provisions of this
Agreement and the Clinical Supply Agreement, disclose the Disclosing Party’s
Confidential Information to those of its, and its Affiliates’, Outside
Contractors’ or its sublicensees’ (or potential sublicensees’), directors,
officers, employees, agents, consultants, representatives and clinical
investigators that have a need to know such Confidential Information to achieve
the purposes of this Agreement and the Clinical Supply Agreement (the “Other
Receiving Parties”); provided, however, that such Receiving Party shall ensure
that the Other Receiving Parties to whom disclosure is to be made are bound by,
and take reasonable efforts to ensure compliance with, the confidentiality, and
prohibition of use, terms hereof. Each Receiving Party will promptly notify the
Disclosing Party upon discovery of any unauthorized use or disclosure of any
Confidential Information of the Disclosing Party. Confidential Information
belongs to and shall remain the property of the Disclosing Party. The provisions
of this Article 8 shall not apply to any information which can be shown by the
Receiving Party:
 
8.1.1 To have been known to or in the possession of the Receiving Party prior to
the date of its actual receipt from the Disclosing Party, as demonstrated by
competent written records;
 
8.1.2 To be or to have become part of the public domain other than through any
act or omission of the Receiving Party in breach of this Agreement or the
Clinical Supply Agreement or any other agreement between the Parties;
 
*Confidential Treatment Requested.
 
-46-

--------------------------------------------------------------------------------



8.1.3 To have been disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party which had no obligation to the
Disclosing Party not to disclose such information to others; or
 
8.1.4 To have been subsequently independently developed by the Receiving Party
without use of or access to the Confidential Information as demonstrated by
competent written records.
 
8.2 Authorized Disclosure. Each Party may disclose Confidential Information of
the Disclosing Party hereunder solely to the extent such disclosure is
reasonably necessary or useful in connection with submissions to any Government
Authority for the purposes of this Agreement or the Clinical Supply Agreement or
in filing or prosecuting patent applications contemplated under this Agreement
or the Clinical Supply Agreement, prosecuting or defending litigation, complying
with Applicable Laws or conducting Development Work for the purposes expressly
permitted by this Agreement or the Clinical Supply Agreement; provided that in
the event of any such disclosure of the Disclosing Party’s Confidential
Information by the Receiving Party, the Receiving Party will, except where
impracticable, give reasonable advance notice to and fully cooperate with the
Disclosing Party regarding such disclosure requirement (so that the Disclosing
Party may seek a protective order and or other appropriate remedy or waive
compliance with the confidentiality provisions of this Article 8) and will use
its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed. IAVI shall designate all disclosures of
Confidential Information to any funding agency “CONFIDENTIAL.”
 
8.3 Return of Confidential Information. The Receiving Party shall keep
Confidential Information belonging to the Disclosing Party in appropriately
secure locations using at least the same degree of care that it uses to prevent
the unauthorized disclosure or use of its own confidential information. Upon the
expiration or termination of this Agreement, any Confidential Information
possessed in tangible form by a Receiving Party or an Other Receiving Party and
belonging to the Disclosing Party, shall, upon written request from the
Disclosing Party, be immediately returned to the Disclosing Party (or destroyed
if so requested) and not retained by the Receiving Party or the Other Receiving
Party; provided, however that (a) the Receiving Party may retain, and is not
required to return, (i) Confidential Information of the Disclosing Party which
is used in connection with such Receiving Party’s exercise of any license
granted to it hereunder which license survives the expiration or termination of
this Agreement and (ii) one (1) copy of Confidential Information of the
Disclosing Party to reflect its compliance with this Agreement, and (b) the
Receiving Party may retain one (1) copy of any Confidential Information of a
Disclosing Party for so long as any Applicable Laws require such retention but
thereafter shall dispose of such retained Confidential Information in accordance
with Applicable Laws or this Section 8.3. In the case of either (a) or (b)
above, the Receiving Party shall continue to comply with the other provisions of
this Article 8 with respect to the applicable Confidential Information.
 
8.4 Publications and Announcements.
 
8.4.1 Except as otherwise permitted under this Agreement or the Clinical Supply
Agreement or as required by law, regulation, or court order, each Party agrees
not to publish any Confidential Information received from a Disclosing Party. It
is understood further that Confidential Information may be disclosed by TGC to
Third Parties bound by non-disclosure agreements to the extent such Confidential
Information both (1) [*] and (2) is disclosed in relation to matters [*].
 
-47-

--------------------------------------------------------------------------------



8.4.2 If any Receiving Party (the “Publishing Party”) desires to disclose any
Confidential Information received from a Disclosing Party which relates to the
Research and Development Program or the Research Program in scientific journals,
publications or scientific presentations or otherwise, the Publishing Party
shall provide the Disclosing Party an advance copy of any proposed publication
or summary of a proposed oral presentation relating to such Confidential
Information prior to submission for publication or disclosure. The Disclosing
Party shall have a reasonable opportunity to recommend any changes it reasonably
believes are necessary to preserve such Confidential Information and the
Publishing Party shall either incorporate such recommended changes or remove
such Confidential Information. If the Disclosing Party informs the Publishing
Party, within thirty (30) days of receipt of an advance copy of a proposed
publication or summary of a proposed oral presentation, that such publication in
its reasonable judgment could be expected to have a material adverse effect on
the commercial value of such Confidential Information, the Publishing Party
shall either delay or prevent such disclosure or publication as proposed by the
Disclosing Party or remove such Confidential Information. In the case of
potentially patentable inventions, the delay shall be sufficiently long to
permit the timely preparation and filing of a patent application(s) or
application(s) for a certificate of invention on the information involved,
provided, however, that the Disclosing Party owning such information shall be
entitled to require the removal of such Confidential Information to prevent such
disclosure or publication if in its commercially reasonable judgment such patent
application will not reasonably protect the commercial value of such
Confidential Information or if in its commercially reasonable judgment such
disclosure or publication would otherwise have a material adverse effect on the
commercial value of any such Confidential Information.
 
8.4.3 None of the Parties shall issue any press releases or public announcements
concerning this Agreement without the prior written consent of the other Parties
to the form, timing and content of any such release of announcement, except as
required by Applicable Law; provided, however, that any Party may issue press
releases or public announcements which incorporate information concerning this
Agreement which information was included in a press release or public
announcement which was approved by the other Parties in any prior press release
concerning this Agreement. No Party shall unreasonably withhold or delay its
consent to any such press release or announcement. It is understood that general
comments made by a Party relating to the relationship between the Parties
established by this Agreement or the Clinical Supply Agreement, including, for
example, general comments made in response to inquiries at professional meetings
and other similar circumstances, are not intended to be restricted by the
provisions of this Article 8. Notwithstanding any of the foregoing, the
existence, general subject matter and scope of this Agreement is not
Confidential Information of any Party. No Party shall use the names or
trademarks of another Party, or any adaptation thereof, including referring to
any employee therefrom, without prior written consent in each instance. 
 
*Confidential Treatment Requested.

-48-

--------------------------------------------------------------------------------



ARTICLE 9
 
TERM AND TERMINATION
 
9.1 Term.
 
9.1.1 This Agreement shall commence as of the Effective Date and shall continue
in full force and effect until the term of the last remaining license granted
pursuant to Article 5 has expired.
 
9.1.2 Notwithstanding the provisions of Section 9.1.1, this Agreement in its
entirety may be terminated prior to expiration in accordance with the terms and
conditions of this Article 9 (and any termination of this Agreement shall
automatically terminate the Development Program as of the effective date of such
termination).
 
9.2 Termination for Technical Non-Viability. During the Development Period, IAVI
may terminate this Agreement upon not less than [*] prior written notice to TGC,
CHOP and CRI, if, in [*], based on the failure of any IAVI Vaccine to meet
safety or technical criteria set out in the Development Program, IAVI reasonably
determines that further development of any IAVI Vaccine is not technically or
commercially viable. The [*] day notice period may be shortened upon lump sum
payment of the Collaboration Payments budgeted to fund the [*] charges, [*] (to
the extent that any manufacturing capacity [*] for the [*] in such [*] day
period cannot reasonably be [*] product [*] from a Third Party [*])) and [*]
costs of [*] where such costs are costs specified in the [*]. [*] shall use good
faith efforts to [*] by TGC following notification by [*] (including, but not
limited to, [*] revenue generating projects or [*] manufacturing suite time
[*]).
 
9.3 Termination at Will. IAVI may terminate this Agreement at any time in IAVI’s
sole discretion, at any time from and after the first anniversary of the
Effective Date, upon not less than [*] prior written notice to TGC, CHOP and
CRI. The [*] notice period may be shortened upon lump sum payment of the
Collaboration Payments budgeted to fund the [*], the [*] (to the extent that any
[*] reasonably [*] for the [*] in such [*] cannot reasonably be [*] product ([*]
from a Third Party [*])), and [*] costs of [*] where such costs are costs
specified in the [*]. TGC shall use good faith efforts to minimize the costs
incurred by TGC following notification by IAVI of termination of the Agreement
(including, but not limited to, [*] revenue generating projects or [*]
manufacturing suite time [*]).
 
9.4  Termination for Cause. Subject to Sections 9.4.1, 9.4.2, 11.2 and 12.2
below, if any Party commits a material breach of this Agreement or the Clinical
Supply Agreement at any time, any of the non-breaching Parties may provide
written notice thereof to the breaching Party specifying the breach in
reasonable detail. If the breach specified in such written notice is not cured
within [*] of receipt of such notice in the case of a breach consisting of an
undisputed nonpayment of money, or within [*] of receipt of such notice in the
case of any other material breach, the Qualified Terminating Party shall have
the right to terminate this Agreement and the Clinical Supply Agreement with
respect to the breaching Party by and effective upon written notice (except
where the breach, in IAVI’s reasonably exercised judgment, is based on the
failure of any IAVI Vaccine to meet safety or technical criteria set out in the
Development Program, in which case Section 9.2 shall apply). Although neither
CRI nor CHOP is a Qualified Terminating Party, CRI may terminate its
participation in the Development Program in the event of a material breach by
any other Party and CHOP may terminate its participation in the Development
Program in the event of a material breach by any other Party which, in each case
has not been cured after proper written notice thereof within the time periods
specified above in accordance with the foregoing provisions of this Section 9.4.
Furthermore, in the event CRI or CHOP is the breaching Party, IAVI may terminate
CRI’s or CHOP’s (as applicable) involvement in the Development Program (rather
than terminating this Agreement which, in such case, shall remain in effect).
The Parties acknowledge and agree that failure to exercise any right or option,
or to take any action expressly within the discretion of a Party shall not be
deemed to be a material breach hereunder.
 
*Confidential Treatment Requested.
 
-49-

--------------------------------------------------------------------------------



9.4.1 If the breach specified in a notice to CRI pursuant to Section 9.4 could
be cured if CRI were permitted to enter into a Outside Contractor Agreement: (1)
no Qualified Terminating Party shall have the right to terminate this Agreement;
(2) CHOP shall not have the right to terminate its participation in the
Development Program; and (3) CRI shall have no liability under this Agreement
for such breach and the other Parties’ sole recourse against CRI for such breach
shall be to terminate CRI’s participation in the Development Program and all of
its rights under Sections 3.1 through 3.4 above immediately upon written notice
from a Qualified Terminating Party following the expiration of the cure period
specified in Section 9.4.


9.4.2 If any Party is in breach of any provision of this Agreement, during the
period from the Effective Date until the date on which this Agreement is
executed, and such breach relates to an obligation of such Party which was not
included in the Initial Agreement, each Party agrees that such breach is
automatically waived. However if such breach relates to an obligation of such
Party which was included in the Initial Agreement, CRI, IAVI and TGC may enforce
that obligation in accordance with the terms of this Agreement.


9.5 Termination for Insolvency. To the extent permitted by Applicable Laws, on
or after the occurrence of an Insolvency Event with respect to a Party, any
Qualified Terminating Party may terminate this Agreement and/or the Clinical
Supply Agreement by and effective upon written notice to the other Parties.
Although neither CRI nor CHOP is a Qualified Terminating Party, each of CRI and
CHOP may terminate its participation in the Development Program in the event of
the occurrence of an Insolvency Event with respect to IAVI or TGC. All rights
and licenses granted under or pursuant to this Agreement by one Party to any
other Party are, and shall otherwise be deemed to be, for the purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code. The Parties
agree that all Parties, as licensees of such rights and licenses, shall retain
and may fully exercise all of their rights and elections under the Bankruptcy
Code.
 
9.6 Rights on and Effect of Termination. 
 
9.6.1 IAVI Termination for Technical or Commercial Non-Viability or at Will. In
the event that IAVI terminates this Agreement under Sections 9.2 or 9.3, all
rights and licenses granted to IAVI under Sections 5.2.5, 5.2.6, 5.2.9 and
5.2.10, and all rights granted to IAVI under the Clinical Supply Agreement,
shall terminate and revert to TGC, CHOP or CRI (as applicable) and all rights
and licenses granted to IAVI under Sections 5.2.1, 5.2.2, 5.3.1, 5.3.2, 5.4.1,
5.4.2, 5.6.1 and 5.6.2 which relate to [*] related Intellectual Property shall
terminate and revert to TGC, CHOP or CRI (as applicable) in respect of that [*]
related Intellectual Property only and as of the date of termination all of the
licenses granted to IAVI under Sections 5.2.1, 5.2.2, 5.3.1, 5.3.2, 5.4.1,
5.4.2, 5.6.1 and 5.6.2 will be converted to [*] licenses to [*] under
Intellectual Property Controlled by TGC, CCRI Patent Rights, CCRI Know How, CHOP
Patent Rights, CHOP Know How, Joint Patent Rights and Joint Know How to Develop
(which in this case will not include conducting Phase II or Phase III clinical
trials) any IAVI Vaccines [*] for the Developing World. IAVI agrees it has no
license to [*] hereunder. CRI, CHOP and TGC shall (1) use their Reasonable
Efforts, in consultation with IAVI, to assess and determine, consistent with
this continuing [*], the [*] TGC Controlled Patent Rights, CRI Patent Rights and
CHOP Patent Rights that are available to IAVI and to attach such list of Patent
Rights to this Agreement as Attachment E; (2) provide to IAVI reasonable
assistance, [*], by providing IAVI with the TGC Know How, TGC Licensed Know How,
CRI Know How, CHOP Know How and Joint Know How embodied in written documents
consisting of raw data, study reports and other similar materials which exist at
the time of termination and are specifically identified and requested by IAVI in
order to exercise such licenses; and (3) provide to IAVI any Program Materials
existing at the time of termination which have been [*], subject to TGC’s
obligations under Applicable Law or with respect to any Regulatory Approval
(however, such Program Materials shall not be utilized in any experiments by
IAVI or sent to any Third Party without the prior written permission of CRI,
CHOP or TGC (as applicable) which approval shall not be unreasonably
withheld) and IAVI is not licensed under any [*] regarding such Program Material
for [*]. For the avoidance of doubt CRI, CHOP and TGC are under no obligation to
maintain, prosecute, enforce or defend any Intellectual Property as a direct
result of the continuing [*] license unless (and then only with respect to
prosecution, maintenance and defense) IAVI provides prior written notice that it
agrees to pay all costs, including product development milestone costs,
associated with such maintenance, prosecution or defense of such Intellectual
Property. IAVI agrees that it shall pay all costs associated with TGC Licensed
Patent Rights and TGC Licensed Know How incurred by TGC as a result of the
continuing [*] license following termination. Prior to the use of Program
Materials in human clinical trials, IAVI shall obtain [*] of [*] that covers the
necessary requirements, including but [*] to the [*] suitable for use in
clinical trials. TGC is under no obligation to agree to such [*].
 
-50-

--------------------------------------------------------------------------------



9.6.2 IAVI Covenants on Termination for Technical or Commercial Non-Viability or
at Will. In the event that IAVI terminates this Agreement under Sections 9.2 or
9.3, IAVI shall for so long as the licenses granted to TGC pursuant to Section
5.5 survive (1) provide TGC with reasonable prior notice of [*] of any rights of
IAVI in or under, any IAVI Know How or Joint Know How [*]; and (2) not [*] in or
under any IAVI Patent Right, IAVI Know How, Joint Patent Right or Joint Know How
for the [*].
 
9.6.3 TGC Termination for IAVI Cause or IAVI Insolvency. In the event that TGC
terminates this Agreement with respect to IAVI only under Section 9.4, or
entirely under Section 9.5, all rights and licenses granted to IAVI by TGC under
Sections 5.2.1, 5.2.2, 5.6.1 and 5.6.2, and all rights granted to IAVI under the
Clinical Supply Agreement, shall terminate and revert to TGC. Thereafter, IAVI
shall have no further right or interest in, to or under any Intellectual
Property of TGC pursuant to this Agreement or the Clinical Supply Agreement. In
such event, (1) TGC shall provide to IAVI any Program Materials existing at the
time of termination which have been [*] (however, such Program Materials shall
not be utilized in any experiments by IAVI or sent to any Third Party without
the prior written permission of CRI, CHOP or TGC (as applicable) (not to be
unreasonably withheld), and (2) IAVI shall grant to TGC (i) an [*] and license
under the IAVI Know How and IAVI Patent Rights which are [*] for the
Development, Manufacture and/or Commercialization of any AAV product, including
without limitation TGC Vaccines, and to transfer, use, have used, offer for
sale, lease, market, sell, have sold and import such products worldwide;
provided, however, IAVI retains [*] and license under the IAVI Know How and IAVI
Patent Rights for the Development, Manufacture and/or Commercialization of any
IAVI Vaccine in the Developing World; and (ii) [*] and license under the IAVI
Know How and IAVI Patent Rights which are [*] for the Development, Manufacture
and/or Commercialization of any non-AAV product, and to transfer, use, have
used, offer for sale, lease, market, sell, have sold and import such products
worldwide. IAVI shall provide to TGC such documents recording or describing any
IAVI Know How needed to exercise the licenses in (i) and (ii) above.
 
*Confidential Treatment Requested.

-51-

--------------------------------------------------------------------------------



9.6.4 CRI/CHOP Participation Termination for IAVI Cause or IAVI Insolvency. In
the event that either CRI or CHOP terminates its participation in the
Development Program under Section 9.4 because of a material breach by IAVI or
under Section 9.5 because of the occurrence of an Insolvency Event with respect
to IAVI, all rights and licenses granted to IAVI by CRI or CHOP (as applicable)
under Sections 5.3.1, 5.3.2, 5.4.1, 5.4.2, 5.6.1 and 5.6.2 (as applicable),
shall terminate and revert to CRI or CHOP (as applicable). Thereafter, IAVI
shall have no further right or interest in, to or under any Intellectual
Property of CRI or CHOP (as applicable) pursuant to this Agreement. In such
event, CRI or CHOP (as applicable) shall provide to IAVI any Program Materials
existing at the time of termination which have been [*] such Program Materials
shall not be utilized in any experiments by IAVI or sent to any Third Party
without the prior written permission of CRI, CHOP or TGC (as applicable) (not to
be unreasonably withheld) and IAVI is not licensed under any Intellectual
Property regarding such Program Material for Manufacture or Commercialization.
 
9.6.5 IAVI Termination for Vaccine Designer Withdrawal. In the event that IAVI
terminates CHOP’s participation in the Development Program under this Agreement
under Section 3.4.5, the rights and licenses granted to the Parties by CHOP
under Sections 5.4.1, 5.4.2, 5.6.1, 5.6.2 and 5.7 shall survive such termination
and remain in effect. In such event, CHOP shall (1) provide to IAVI such
documents recording or describing any Know How licensed under Sections 5.4.2 and
5.6.2; and (2) provide to IAVI any Program Materials existing at the time of
termination which have been [*].
 
9.6.6 IAVI Termination for TGC Cause or TGC Insolvency. In the event that IAVI
terminates this Agreement, with respect to TGC only under Section 9.4, or
entirely under Section 9.5, the licenses granted to IAVI under Sections 5.2.1,
5.2.2, 5.3.1, 5.3.2, 5.4.1, 5.4.2, 5.6.1 and 5.6.2 shall survive such
termination and remain in effect, subject to the continuing obligation to pay
Third Party payments as required under Section 5.2.4, as well as royalties under
Section 4.2.2. In such event, TGC shall (1) use its Reasonable Efforts, in
consultation with IAVI, to assess and determine, based on the then current
Development Program and consistent with the licenses granted in Section 5, the
TGC Controlled Patent Rights [*] IAVI to Manufacture and Commercialize any IAVI
Vaccine [*] at the time of termination and to attach such list of Patent Rights
to this Agreement as Attachment E; (2) provide to IAVI such documents recording
or describing any Know How licensed under Sections 5.2.1, 5.2.2 and 5.6.2 in
accordance with section 5.2.6; (3) provide to IAVI any Program Materials
existing at the time of termination which have been [*], subject to TGC’s
obligations under Applicable Law or with respect to any Regulatory Approval; and
(4) discuss with IAVI which other materials existing at the time of termination
which have been [*] should be transferred to IAVI.
 
*Confidential Treatment Requested.
 
-52-

--------------------------------------------------------------------------------



9.6.7 CRI/CHOP Participation Termination for TGC Cause or TGC Insolvency. In the
event that either CRI or CHOP terminates its participation in the Development
Program under Section 9.4 because of a material breach by TGC or under Section
9.5 because of the occurrence of an Insolvency Event with respect to TGC, all
rights and licenses granted to TGC by CRI or CHOP shall terminate and revert to
CRI or CHOP (as applicable). Thereafter, TGC shall have no further right or
interest in, to or under any Intellectual Property of CRI or CHOP (as
applicable) pursuant to this Agreement.
 
9.6.8 CRI/CHOP Participation Termination. In the event CRI’s or CHOP’s
participation in the Development Program is terminated, (1) Articles 3, 4 and 6
shall no longer apply with respect to CRI or CHOP (as applicable) and (2) the
licenses granted to CRI or CHOP (as applicable) under Article 5 shall terminate
(without limiting the licenses and rights granted by CRI or CHOP (as applicable)
under Article 5, which unless otherwise expressly stated in this Section 9.6
shall survive.
 
9.6.9 Know How. Pursuant to the other express provisions of this Article 9
regarding termination and/or survival of licenses, any licenses to Know How
granted by a Party under Article 5 shall survive the expiration of the term of
such license specified in Article 5 to the extent and so long as the licensed
Party continues to utilize such Know How in accordance with the license to such
Know How.
 
9.6.10 Except for a termination by IAVI pursuant to Section 9.4 (Termination for
Cause) or Section 9.5 (Termination for Insolvency), the grant of licenses to TGC
under Section 5 shall survive any such termination, subject to the payment of
royalties as set forth in Section 4.3.1.
 
9.7 Accrued Rights. Termination, relinquishment or expiration of this Agreement
for any reason shall be without prejudice to any right which may have accrued to
the benefit of any Party prior to such termination, relinquishment or
expiration, including damages arising from any breach under this Agreement or
the Clinical Supply Agreement. Such termination, relinquishment or expiration
shall not relieve any Party from obligations which are expressly indicated to
survive termination or expiration of this Agreement or the Clinical Supply
Agreement.
 
9.8 Survival; Expiration of Development Program. Without limiting the express
provisions of Sections 9.6 (Rights on and Effect of Termination) and 9.7
(Accrued Rights), the following articles and sections of this Agreement shall
survive expiration or termination of this Agreement for any reason: Sections
3.8.3, 3.8.4 and 3.8.5, 7.1 (Ownership and Inventorship of Intellectual
Property), 7.2 (Prosecution and Maintenance of TGC, CHOP or CRI Controlled
Patents; Abandonment), 7.3 (Prosecution and Maintenance of Joint Patents;
Abandonment), Article 8 (Confidentiality), Sections 9.5 (Termination for
Insolvency), 9.6 (Rights on and Effect of Termination), 9.7 (Accrued Rights) and
this Section 9.8, Articles 10 (Indemnification; Insurance; Limitation of
Liability; excluding Section 10.5 Insurance), 11 (Governing Law; Dispute
Resolution), and 12 (Miscellaneous).
 
*Confidential Treatment Requested.

-53-

--------------------------------------------------------------------------------


 
ARTICLE 10
 
INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITY
 
10.1 Indemnification by IAVI. IAVI hereby agrees to save, defend, and hold the
other Parties, their respective Affiliates, sublicensees, officers, directors,
employees, consultants, representatives and agents (“IAVI Indemnitees”) harmless
from and against any and all Losses caused by (i) the negligence or willful
misconduct of, or failure to comply with Applicable Laws by, IAVI or any of its
Affiliates, Outside Contractors, Contract Manufacturers (other than TGC, CHOP,
CRI, or their respective Affiliates), or its directors, officers, agents,
employees, representatives or consultants; (ii) the material breach by IAVI or
any of its Affiliates of any provision of this Agreement; or (iii) the
manufacture, use, sale, offer for sale or import of any product related to this
Agreement; except to the extent such Losses are subject to an obligation by such
IAVI Indemnitee under this Article 10.
 
10.2 Indemnification by TGC. TGC hereby agrees to save, defend, and hold the
other Parties, their respective Affiliates, sublicensees, officers, directors,
employees, consultants, representatives and agents (“TGC Indemnitees”) harmless
from and against any and all Losses (i) the negligence or willful misconduct of,
or failure to comply with Applicable Laws by, TGC or any of its Affiliates,
Outside Contractors, Contract Manufacturers (other than IAVI, CHOP, CRI, or
their respective Affiliates), or its directors, officers, agents, employees,
representatives or consultants; (ii) the material breach by TGC or any of its
Affiliates of any provision of this Agreement; or (iii) the manufacture, use,
sale, offer for sale or import of any product related to this Agreement; except
to the extent such Losses are subject to an obligation by such TGC Indemnitee
under this Article 10.
 
10.3 Indemnification by CHOP. CHOP hereby agrees to save, defend, and hold the
other Parties, their respective Affiliates, sublicensees, officers, directors,
employees, consultants, representatives and agents (“CHOP Indemnitees”) harmless
from and against any and all Losses caused by (i) the negligence or willful
misconduct of, or failure to comply with Applicable Laws by, CHOP or any of its
Affiliates, Outside Contractors, Contract Manufacturers (other than IAVI, TGC,
CRI, or their respective Affiliates), or its directors, officers, agents,
employees, representatives or consultants; or (ii) the material breach by CHOP
or any of its Affiliates of any provision of this Agreement; except to the
extent such Losses are subject to an obligation by such CHOP Indemnitee under
this Article 10.
 
10.4 Indemnification by CRI. CRI hereby agrees to save, defend, and hold the
other Parties, their respective Affiliates, sublicensees, officers, directors,
employees, consultants, representatives and agents (“CRI Indemnitees”) harmless
from and against any and all Losses caused by (i) the negligence or willful
misconduct of, or failure to comply with Applicable Laws by, CRI or any of its
Affiliates, Outside Contractors, Contract Manufacturers (other than IAVI, TGC,
CHOP or their respective Affiliates), or its directors, officers, agents,
employees, representatives or consultants; or (ii) the material breach by CRI or
any of its Affiliates of any provision of this Agreement; except to the extent
such Losses are subject to an obligation by such CRI Indemnitee under this
Article 10.
 
-54-

--------------------------------------------------------------------------------


 
10.5 Indemnification Procedure.
 
10.5.1 Each indemnified Party specified above in this Article 10 (the
“Indemnitee”) agrees to give the indemnifying Party (the “Indemnitor”) prompt
written notice of any Losses or discovery of fact upon which the Indemnitee
intends to base a request for indemnification hereunder. Notwithstanding the
foregoing, the failure to give timely notice to the Indemnitor shall not release
the Indemnitor from any liability to the Indemnitee to the extent the Indemnitor
is not prejudiced thereby.
 
10.5.2 The Indemnitee shall furnish promptly to the Indemnitor copies of all
papers and official documents in the Indemnitee’s possession or control which
relate to any Losses; provided, however, that if the Indemnitee defends or
participates in the defense of any Losses, then the Indemnitor shall also
provide such papers and documents to the Indemnitee. The Indemnitee shall
cooperate with the Indemnitor in providing witnesses and records and other
reasonable assistance necessary in the defense against any Losses at
Indemnitor’s sole expense.
 
10.5.3 The Indemnitor shall have the right, by prompt notice to the Indemnitee,
to assume direction and control of the defense of any Third Party claim forming
the basis of such Losses, with counsel reasonably acceptable to the Indemnitee
and at the sole cost of the Indemnitor, so long as (i) the Indemnitor shall
promptly notify the Indemnitee in writing (but in no event more than thirty (30)
days after the Indemnitor’s receipt of notice of the Third Party claim giving
rise to indemnification hereunder), absent the development of facts that give
the Indemnitor the right to claim indemnification from the Indemnitee and
(ii) the Indemnitor diligently pursues the defense of the claim.
 
10.5.4 If the Indemnitor assumes the defense of the claim as provided in
Section 10.5.3 above, the Indemnitee may participate in such defense with the
Indemnitee’s own counsel who shall be retained at the Indemnitee’s sole cost and
expense; provided, however, that neither the Indemnitee nor the Indemnitor shall
consent to the entry of any judgment or enter into any settlement with respect
to the claim without the prior written consent of the other, which consent shall
not be unreasonably withheld or delayed. If the Indemnitee withholds consent in
respect of a judgment or settlement involving only the payment of money by the
Indemnitor and which would not involve any stipulation or admission of liability
or result in the Indemnitee becoming subject to any material obligation,
including injunctive relief or other relief (or loss of rights hereunder), the
Indemnitor shall have the right, upon notice to the Indemnitee within five (5)
days of receipt of the Indemnitee’s written denial of consent, to pay to the
Indemnitee, or to a trust for its or the Third Party’s benefit, as shall be
established at trial or by settlement, the full amount of the Indemnitor’s
obligation under Section 10.1, 10.2, 10.3 or 10.4, as applicable, with respect
to such proposed judgment or settlement, including all interest, costs or other
charges relating thereto, together with all attorneys’ fees and expenses
incurred to such date for which the Indemnitor is obligated under this
Agreement, if any, at which time the Indemnitor’s rights and obligations with
respect to the claim shall cease.
 
-55-

--------------------------------------------------------------------------------



10.5.5 If the Indemnitor does not so assume the defense of such claim, the
Indemnitee may conduct such defense with counsel of the Indemnitee’s choice but
may not settle such case without the written consent of the Indemnitor, such
consent not to be unreasonably withheld or delayed.
 
10.5.6 Except to the extent expressly provided for in Section 10.5.5 above, the
Indemnitor shall not be liable for any settlement or other disposition of a Loss
by the Indemnitee which is reached without the written consent of the
Indemnitor, such consent not to be unreasonably withheld or delayed.
 
10.5.7 Except as otherwise provided in this Section 10.5, the portion of costs
and expenses, including reasonable fees and expenses of counsel, incurred by any
Indemnitee under Section 10.5.5 in connection with any claim corresponding to
the Indemnitor’s obligation under Section 10.1, 10.2, 10.3 or 10.4, as
applicable, shall be reimbursed on a calendar quarter basis by the Indemnitor,
for so long as the Indemnitee controls the defense of the claim, without
prejudice to the Indemnitor’s right to contest the Indemnitee’s right to
indemnification and subject to refund in the event the Indemnitor is ultimately
held not to be obligated to indemnify the Indemnitee.
 
10.6 Insurance.
 
10.6.1 TGC shall maintain general liability or similar insurance concerning
TGC’s activities in connection with the Development Program with general
aggregate limits of at least $[*], such limits of liability may be met by
utilizing umbrella or excess liability limits, during the Development Program
(prior to any commercial launch of an IAVI Vaccine as to which royalties would
be payable to IAVI hereunder) and of at least $[*] following any commercial
launch of such an IAVI Vaccine, and during the period IAVI Vaccine remains on
the market and subject to a royalty obligation hereunder. TGC shall maintain
product liability insurance with coverage of at least $[*] per occurrence and
$[*] annual aggregate limit and TGC shall maintain at least the statutory
minimum levels of product liability insurance for international trials with IAVI
Vaccine, including satisfaction of specific in-country insurance where required
by law. TGC shall name IAVI and CHOP, and CRI so long as it is party to this
Agreement, as additional insured parties with respect to product liability
insurance for IAVI clinical trials of any IAVI Vaccine. TGC shall provide CRI,
CHOP and IAVI with a certificate of insurance evidencing such coverage.
 
10.6.2 IAVI shall maintain product liability insurance with coverage of at least
$[*] for each occurrence and $[*] annual aggregate limit for domestic trials.
IAVI shall name TGC and CHOP, and CRI so long as it is party to this Agreement,
as additional insured parties with respect to product liability insurance for
IAVI clinical trials of any IAVI Vaccine. IAVI shall provide CRI, CHOP and TGC
with a certificate of insurance evidencing such coverage.
 
10.7 Limitation of Liability; Remedies Cumulative.
 
10.7.1 EXCEPT FOR EACH PARTY’S INDEMNIFICATION OBLIGATIONS HEREUNDER, UNDER NO
CIRCUMSTANCES SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES, REGARDLESS OF WHETHER OR NOT AWARE OF
THE POSSIBILITY OF SUCH DAMAGES.
 
*Confidential Treatment Requested.
 
-56-

--------------------------------------------------------------------------------



10.7.2 THE REMEDIES PROVIDED IN THIS AGREEMENT ARE CUMULATIVE AND NOT EXCLUSIVE
OR IN LIMITATION OF ANY OTHER REMEDY AVAILABLE UNDER THIS AGREEMENT OR AT LAW OR
IN EQUITY. ACCORDINGLY, UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, A
REMEDY PROVIDED IN THIS AGREEMENT AS AVAILABLE TO TGC, CRI, CHOP OR IAVI IS NOT
INTENDED AS AN EXCLUSIVE REMEDY.
 
ARTICLE 11
 
GOVERNING LAW; DISPUTE RESOLUTION
 
11.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, without reference to or giving effect to its
conflicts of laws rules or principles.
 
11.2 Dispute Resolution. If the Parties are unable to resolve a dispute among
them informally, any Party, by written notice to the other Parties, may have
such dispute referred to their respective executive officers designated for
attempted resolution by good faith negotiations (each, a “Responsible
Executive”).
 
For IAVI:    General Counsel
 
For CRI:     General Counsel
 
For CHOP: General Counsel
 
For TGC:    Chief Executive Officer of TGC
 
Any such dispute shall be submitted to the Responsible Executives no later than
thirty (30) days following such request by a Party. In the event the Responsible
Executives are not able to resolve any such dispute within thirty (30) days
after submission of the dispute to such Responsible Executives, a Party may
pursue whatever measures legally available to resolve such dispute. All
negotiations pursuant to this Section 11.2 shall be treated as compromise and
settlement negotiations. Nothing said or disclosed, nor any document produced,
in the course of such negotiations which is not otherwise independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any current or future arbitration or litigation.
 
-57-

--------------------------------------------------------------------------------


 
ARTICLE 12
 
MISCELLANEOUS
 
12.1 Assignment.
 
12.1.1 A Party may not assign or otherwise transfer its rights or obligations
under this Agreement without the prior written consent of the other Parties,
such consent not to be unreasonably withheld or delayed, except that a Party may
assign or otherwise transfer its rights or obligations in whole or in part
without such consent (i) to an Affiliate of such Party, provided that no such
assignment shall relieve any Party as the primary obligor hereunder, or (ii) to
a Third Party in connection with the merger, consolidation, or sale of such
Party or substantially all of the assets of the assigning Party, or
reorganization affecting substantially all of the assets or voting control of
the assigning Party.
 
12.1.2 This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be void.
 
12.2 Force Majeure. No Party shall lose any rights hereunder or be liable to the
other Parties for damages or losses on account of failure of performance by the
defaulting Party if the failure is occasioned by government action, war, fire,
explosion, flood, strike, lockout, embargo, act of God, raw material shortage,
terrorism or any other similar cause beyond the control of the defaulting Party,
provided that the Party claiming force majeure shall promptly notify the other
Parties in writing setting forth the nature of such force majeure, shall use
Reasonable Efforts to eliminate, remedy or overcome such force majeure and shall
resume performance of its obligations hereunder as soon as reasonably
practicable after such force majeure ceases.
 
12.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
12.4 Governmental Approvals and Filing of Agreement. To the extent, if any, that
a Party concludes in good faith that it is required to file or register this
Agreement or a notification thereof with any Governmental Authority in
accordance with Applicable Laws, such Party may do so. In such situation, the
Party making such filing or registration will request confidential treatment of
sensitive provisions of this Agreement. Each Party shall provide to the others a
draft of any copy of this Agreement or any excerpt hereof or thereof proposed to
be filed with any Governmental Authority to the other Parties and their counsel
as far as possible in advance of release thereof and in sufficient time for
review of such documents by the other Parties and their counsel. In the event
any Party objects to any such draft, the applicable document will be modified to
such Party’s reasonable satisfaction to the extent permitted by Applicable Laws.
 
12.5 Notices. All notices required or permitted to be given under this Agreement
or the Clinical Supply Agreement, including, without limitation all invoices
provided by CRI, CHOP or TGC to IAVI, shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission receipt verified,
mailed by registered or certified mail return receipt requested, postage
prepaid, or sent by express courier service, to the Parties at the following
addresses, or at such other address for a Party as shall be specified by like
notice, provided that notices of a change of address shall be effective only
upon receipt thereof.
 
-58-

--------------------------------------------------------------------------------




TARGETED GENETICS CORPORATION
 
with a copy (other than for invoices) to:
1100 Olive Way, Suite 100
 
Morrison Forester LLP
Seattle, WA 98101
 
425 Market Street
Attention: Chief Executive Officer
 
San Francisco, California 94105
FAX: 206-623-7064
 
Attention: Jonathan Dickstein
   
FAX: 415-268-7522
     
INTERNATIONAL AIDS VACCINE
 
with a copy (other than for invoices) to: 
INITIATIVE, INC.
 
General Counsel
110 William Street, 27th Floor
 
110 William Street, 27th Floor
New York, New York 10038
 
New York, New York 10038
Attention: President
 
FAX: 212-847-1112
FAX: 212-847-1112
         
CHILDREN’S RESEARCH INSTITUTE
 
with a copy to:
700 CRI Drive
 
General Counsel
Columbus, Ohio 43205
 
CRI Hospital
Attention:  Dan Mann
 
700 CRI Drive
Vice President, Children’s Research
 
Columbus, Ohio 43205
Institute
 
Attention: Rhonda Comer
FAX: 614-722-2716
 
FAX: 614-722-3945
     
THE CHILDREN’S HOSPITAL OF PHILADELPHIA
 
with a copy to:
34th Street & Civic Center Blvd.
 
Office of the General Counsel
Philadelphia, PA 19104
 
The Children’s Hospital of Philadelphia
Attention: Phillip R. Johnson, MD
 
34th Street & Civic Center Blvd
Fax: 267-426-0363
 
Abramson Bldg.
   
Philadelphia, PA 19104
   
Attention: Richard Dashefsky, Esq.
   
Fax: 267-426-6128



The date of receipt of any notice given under this Agreement, including, without
limitation any invoice provided by CRI, CHOP or TGC to IAVI, shall be deemed to
be the date given if delivered personally or by facsimile transmission receipt
verified, seven (7) days after the date mailed if mailed by registered or
certified mail return receipt requested, postage prepaid, and two (2) days after
the date sent if sent by express courier service.
 
12.6 Waiver. No failure of any Party to exercise and no delay in exercising any
right, power or remedy in connection with this Agreement (each a “Right”) will
operate as a waiver thereof, nor will any single or partial exercise of any
Right preclude any other or further exercise of such Right or the exercise of
any other Right. A valid waiver must be in writing and signed by the waiving
Party.
 
-59-

--------------------------------------------------------------------------------


 
12.7 Disclaimer of Agency. The relationship between the Parties established by
this Agreement is that of independent contractors, and nothing contained herein
shall be construed to (i) give any Party the power to direct or control any
activities of the other not expressly specified in this Agreement, (ii)
constitute the Parties as the legal representative or agent of the other Parties
or as partners, joint venturers, co-owners or otherwise as participants in a
joint or common undertaking, or (iii) allow any Party to create or assume any
liability or obligation of any kind, express or implied, against or in the name
of or on behalf of any other Party for any purpose whatsoever, except as
expressly set forth in this Agreement.
 
12.8 Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable by a court or administrative agency of competent
jurisdiction, then (i) the remainder of such documents, or the application of
such term, covenant or condition to Parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of such documents shall be valid and be
enforced to the fullest extent permitted by law; and (ii) the Parties covenant
and agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of such documents or the application thereof that is
invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this Agreement are to be effectuated.
 
12.9 Entire Agreement; Amendment. This Agreement and the Clinical Supply
Agreement, including all schedules and exhibits attached hereto and thereto,
which are hereby incorporated herein or therein by reference, set forth all
covenants, promises, agreements, warranties, representations, conditions and
understandings between all of the Parties with respect to the subject matter
hereof and supersedes and terminates all prior and contemporaneous agreements
and understandings between all of the Parties with respect to the subject matter
hereof, including the Initial Agreement which is hereby superseded and replaced
in its entirety with effect from the Effective Date. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between all of the Parties with respect to the subject
matter hereof other than as set forth herein or therein. No alteration,
modification, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by the respective
authorized officers of all the Parties.
 
12.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
-60-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement by their proper
officers as of the date and year first above written.
 
CHILDREN’S RESEARCH INSTITUTE
 
   
By:
/s/ Daniel R. Mann                                                         
 
Date: June 20, 2006          
Name: Daniel R. Mann
   
Title: Vice President
   

 
THE CHILDREN’S HOSPITAL OF PHILADELPHIA 
 
   
By:
/s/ Philip R. Johnson, M.D.                                          
 
Date: June 20, 2006          
Name: Philip R. Johnson, M.D.
   
Title: Chief Scientific Officer
   



INTERNATIONAL AIDS VACCINE INITIATIVE
 
   
By:
/s/ Seth F. Berkley, M.D.                                              
 
Date: June 22, 2006          
Name: Seth F. Berkley, M.D.
   
Title: President and Chief Executive Officer
   

 
TARGETED GENETICS CORPORATION
 
   
By:
/s/ H. Stewart Parker                                                   
 
Date: June 20, 2006          
Name: H. Stewart Parker
   
Title: President and CEO
   

 
Acknowledged with respect to Section 3.4.2(i)
 
 
/s/ Philip R. Johnson,
M.D.                                                       
 
Dr. Philip R. Johnson
   
 
Date: June 20, 2006            
   

 
-61-

--------------------------------------------------------------------------------


  
ATTACHMENT A



DEVELOPING WORLD
 
Countries with Low-income economies:
 
Afghanistan
 
Guinea
 
Nicaragua
Bangladesh
 
Guinea-Bissau
 
Niger
Benin
 
Haiti
 
Nigeria
Bhutan
 
India
 
Pakistan
Burkina Faso
     
Rwanda
Burundi
 
Kenya
 
São Tomé and Principe
Cambodia
 
Korea, Dem Rep.
 
Senegal
Cameroon
 
Kyrgyz Republic
 
Sierra Leone
Central African Republic
 
Lao PDR
 
Solomon Islands
Chad
 
Lesotho
 
Somalia
   
Liberia
 
Sudan
   
Madagascar
 
Tajikistan
   
Malawi
 
Tanzania
Comoros
 
Mali
 
Timor-Leste
Congo, Dem. Rep.
 
Mauritania
 
Togo
Congo, Rep.
 
Moldova
 
Uganda
Côte d’Ivoire
 
Mongolia
 
Uzbekistan
Eritrea
 
Mozambique
 
Vietnam
Ethiopia
 
Myanmar
 
Yemen, Rep.
Gambia, The
     
Zambia
Ghana
 
Nepal
 
Zimbabwe

 

--------------------------------------------------------------------------------


 
Countries with Lower-middle-income economies
 
Albania
 
El Salvador
 
Peru
Algeria
 
Fiji
 
Philippines
Angola
 
Georgia
 
Romania
Armenia
 
Guatemala
 
Samoa
Azerbaijan
 
Guyana
 
Serbia & Montenegro
Belarus
 
Iran, Islamic Rep.
 
Sri Lanka
Bolivia
 
Iraq
 
Suriname
Bosnia and Herzegovina
 
Jamaica
 
Swaziland
Brazil
 
Jordon
 
Syrian Arab Republic
Bulgaria
 
Kazakhstan
 
Thailand
Cape Verde
 
Kiribati
 
Tonga
China
 
Macedonia, FYR
 
Tunisia
Colombia
 
Maldives
 
Turkmenistan
Cuba
 
Marshall Islands
 
Ukraine
Djibouti
 
Micronesia, fed. Sts.
 
Vanuatu
Dominican Republic
 
Morocco
 
West Bank and Gaza
Ecuador
 
Namibia
   
Egypt, Arab Rep.
 
Paraguay
           
Turkmenistan
       
Ukraine
       
Vanuatu
       
West Bank and Gaza



-2-

--------------------------------------------------------------------------------


 
Countries with Upper-middle-income economies
 
American Samoa
 
Grenada
 
Poland
Antigua and Barbuda
 
Hungary
 
Russian Federation
Argentina
 
Latvia
 
Seychelles
Barbados
 
Lebanon
 
Slovak Republic
Belize
 
Libya
 
South Africa
Botswana
 
Lithuania
   
Chile
 
Malaysia
 
St. Kitts and Nevis
Costa Rica
 
Mauritius
 
St. Lucia
Croatia
 
Mayotte
 
St. Vincent & the Grenadines
Czech Republic
 
Mexico
 
Trinidad and Tobago
Dominica
 
Northern Mariana Islands
 
Turkey
Equitorial Guinea
 
Oman
 
Uruguay
Estonia
 
Palau
 
Venezuela, RB
Gabon
 
Panama
   

 
-3-

--------------------------------------------------------------------------------



ATTACHMENT B


WORK PLAN AND BUDGET



--------------------------------------------------------------------------------


 


CONFIDENTIAL


[*]


Work Plan 2006: Activities, Development Overview, Budget


Author(s): [*]
IAVI
Targeted Genetics
CHOP
 
Written:


Version #
 
Reason for change
 
Date (dd/mmm/yy)
1
     
[*]
2
 
[*]
 
[*]
3
 
[*]
 
[*]
4
 
[*]
 
[*]

 
Approval:



Approved by
 
Date (dd/mmm/yy)
 
Signature
[*]
 
[*]
 
[*]
[*]
       
[*]
     
See Contract

 
*Confidential Treatment Requested.

p1 of 10

--------------------------------------------------------------------------------


 
CONFIDENTIAL

OBJECTIVES


Goal
The goal of this project is the development of [*]through the conduct of the [*]


Objectives of 2006

·  
Complete [*].

·  
Complete [*].

·  
Complete [*].

·  
[*].

·  
[*]

·  
Complete [*]

·  
Complete [*]

·  
Complete [*]

·  
Support [*]

·  
Preparation of [*]

·  
[*]

·  
[*]

·  
Prepare [*]

 
ACTIVITIES



A.
[*]




1.  
[*]

 

2.  
[*]




3.  
[*]

 
*Confidential Treatment Requested.

p2 of 10

--------------------------------------------------------------------------------



CONFIDENTIAL
 
Process Development  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
1
 
[*]
 
[*]
 
Complete [*]
 
TGC:
-  Support in conducting [*]
-  [*]
-  [*]
2
 
[*]
 
[*]
 
[*]
 
TGC:
Assess [*]



*Confidential Treatment Requested.

p3 of 10

--------------------------------------------------------------------------------


 
CONFIDENTIAL


4.  
[*], including [*] 

   Description of Activities
 
Quality  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
3
 
[*]
 
[*]
 
[*]
 
TGC:
-  Complete [*]
-  Development of [*] assays.
4
 
[*]
 
[*]
 
[*]
 
TGC:
-  Maintain [*]
-  Maintain [*]
5
 
[*]
 
[*]
     
IAVI




5.  
Produce and release [*]



Quality  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
6
 
[*]
 
[*]
 
Manufacture [*].
 
TGC:
-  [*]
7
 
[*]
 
[*]
 
Release of [*]
 
TGC:
-  [*]and [*]
-  Contract testing costs.
-  [*]
8
 
[*]
 
[*]
 
Product fill and release.
 
TGC:
-  Manage [*] and [*]at a [*]
-  Test [*]
9
 
[*]
 
[*]
 
[*]
 
[*]
10
 
[*]
 
[*]
 
[*]
 
[*]

   

B.  
      [*]




1.  
      [*]

   

Preclinical
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
11
 
[*]
 
[*]
 
Complete [*]
 
TGC:
-  [*]
-  [*]
-  [*]
12
 
[*]
 
[*]
 
Test [*]
 
CHOP - [*]
13
 
[*]
 
[*]
     
IAVI - [*]
14
 
[*]
 
[*]
 
Develop in [*]
 
IAVI - [*]

 
*Confidential Treatment Requested.
 
p4 of 10

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 

2.  
      CHOP/CCRI personnel charges

 
Science /NHP charges  
                 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
15
 
[*]
 
[*]
     
-  CHOP/CCRI
[*]

 

C.  
      [*]

1.  
      [*]

2.  
      [*]

 
Regulatory  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
16
 
[*]
 
[*]
 
[*]
 
IAVI [*]
17
 
[*]
 
[*]
 
[*]
 
TGC:
-  [*]
-  Meet with [*] in [*]
-  Travel and expenses for [*]

 

D.  
      [*]




1.  
      [*]

  a.  [*]

 
Clinic  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
18
 
[*]
 
[*]
 
[*]
 
TGC:
-  [*]
-  [*]
-  [*]
-  [*]
19
 
[*]
 
[*]
 
[*]
 
TGC
20
 
[*]
 
[*]
 
[*]
 
IAVI
21
 
[*]
 
[*]
 
[*]
 
IAVI: [*]
22
 
[*]
 
[*]
 
[*]
 
IAVI [*]

 
*Confidential Treatment Requested.
 
p5 of 10

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 

2.  
      [*]

[*]


Clinical Immunology  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
23
 
[*]
 
Q4
 
[*]
 
IAVI:
-   [*]



*Confidential Treatment Requested.

p6 of 10

--------------------------------------------------------------------------------


 
CONFIDENTIAL



E.  
      [*]

[*]


Project Management
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
24
 
[*]
 
[*]
 
[*]
 
IAVI:
[*]
25
 
[*]
 
[*]
 
[*]
 
TGC:
[*]

 
*Confidential Treatment Requested.


p7 of 10

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
BUDGET


Targeted Genetics Corporation
                                     
[*]
 
The project has received funds for the first two quarters.
       
[*]
                   
[*]
                       
Actual data
 
projected budget
 
projected budget
 
projected budget
                         
[*]
 
Quarter 1
 
Quarter 2
 
Quarter 3
 
Quarter 4
 
Total
[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]
 
                   
[*]
 
Quarter 1
 
Quarter 2
 
Quarter 3
 
Quarter 4
 
Total
[*]
 
$[*]
 
$[*]
 
$[*]
 
[*]
 
$[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
[*]
 
[*]
 
[*]
 
[*]
 
[*]
[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]
                     
[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]
 
$[*]

 
*Confidential Treatment Requested.
 
p8 of 10

--------------------------------------------------------------------------------


 

                     
-To be confirmed by regulatory agencies is whether [*] is required for [*]
                             
*Note: [*] associated with [*] are [*] until approval is received from [*]
       

 
[*] activity line items (budget in BOLD)


[*]


This Work Plan is funded with monies from the [*] International [*]. The
provisions in Attachment F to the Agreement, entitled "[*] Standard [*]", shall
apply to this Work Plan with the same force and effect as if they were attached
herein.
 
[*]
 
*Confidential Treatment Requested.
 
p9 of 10

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
[*]
 
*Confidential Treatment Requested.
 
p10 of 10

--------------------------------------------------------------------------------




CONFIDENTIAL
 
[*]


Work Plan 2006: Activities, Development Overview, Budget


Author(s): [*]
[*]
 
Written:


Version #
 
Reason for change
 
Date (dd/mmm/yy)
1
     
[*]
2
 
[*]
 
[*]
3
 
[*]
 
[*]
4
 
[*]
 
[*]

 
Approval:



Approved by
 
Date (dd/mmm/yy)
 
Signature
[*]
 
[*]
 
[*]
[*]
       
[*]
     
[*]

 
*Confidential Treatment Requested.
 
p1 of 8

--------------------------------------------------------------------------------


 
CONFIDENTIAL

OBJECTIVES


Goal
The goal of this project is the development of [*]


Objectives of 2006

·  
Complete [*]

·  
Continue [*]

·  
Support [*]

 
ACTIVITIES



A.  
[*]

 
The design of the [*] will be undertaken for this vaccine candidate



1.  
[*]




2.  
[*]




3.  
[*]




4.  
[*]



Quality  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
1
 
[*]
 
[*]
 
[*]
 
TGC:
-  [*]
-  [*] 
2
 
QA
 
Q1-Q4
     
IAVI

 

5.  
[*]



Quality  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
3
 
[*]
 
[*]
 
[*]
 
IAVI
-  [*]
4
 
[*]
 
[*]
 
[*]
 
IAVI [*]
5
 
[*]
 
[*]
 
[*]
 
IAVI
[*]
6
 
[*]
 
[*]
 
[*]
 
IAVI - [*]

 
*Confidential Treatment Requested.

p2 of 8

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 

B.  
[*]




1.  
[*]



NHP   
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
7
 
[*]
     
[*]
 
-  CCRI
[*]
8
 
[*]
     
[*]
 
-  CCRI
[*]
9
 
[*]
     
[*]
 
-  [*]
10
 
[*]
         
-  CCRI/CHOP
[*]

 

C.  
[*]



[*]



1.  
 [*]



Regulatory  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
11
 
[*]
 
[*]
 
[*]
 
IAVI
[*]
12
 
[*]
 
[*]
 
[*]
 
IAVI
[*]

 
Note: [*]


*Confidential Treatment Requested.
 
p3 of 8

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 

D.  
[*]




1.  
Conduct [*]

a.  
Complete [*]



Clinic
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
13
 
[*]
 
[*]
 
[*]
 
TGC:
-  [*]
-  [*]
14
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
15
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
16
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
17
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
18
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
19
 
[*]
         
IAVI: [*]
20
 
[*]
         
IAVI: [*]
21
 
[*]
 
[*]
       

 
*Confidential Treatment Requested.
 
p4 of 8

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 

b.  
[*]



Clinic  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
22
 
[*]
 
[*]
 
[*]
 
TGC:
-  [*]
-  [*]
-  [*]
23
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
24
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
25
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
26
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
27
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
28
 
[*]
           
29
 
[*]
 
[*]
     
IAVI ([*])

 
*Confidential Treatment Requested.
 
p5 of 8

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 

2.  
[*]

 
[*]


Clinical Immunology  
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
30
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
31
 
[*]
 
[*]
     
IAVI - [*]
32
 
[*]
 
[*]
     
IAVI - [*]

 
*Confidential Treatment Requested.
 
p6 of 8

--------------------------------------------------------------------------------


 
CONFIDENTIAL



E.  
[*]



Provide [*]



1.  
[*]

   

Project Management
 
Activity Number
 
Activity
 
Start- Finish
 
Goal
 
By Whom / Deliverables
33
 
[*]
 
[*]
 
[*]
 
IAVI:
-  [*]
34
 
[*]
 
[*]
 
[*]
 
TGC:
-  [*]
35
 
[*]
 
[*]
     
CHOP
Estimated Cost: $[*]

 
BUDGET


TGC - [*]
CHOP/CCRI - [*]


[*] Funding


This Work Plan is [*]. The provisions in Attachment F to the Agreement, entitled
"[*]", shall apply to this Work Plan with the same force and effect as if they
were attached herein.
 
*Confidential Treatment Requested.
 
p7 of 8

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
[*]
[*]


 
*Confidential Treatment Requested.
 
p8 of 8

--------------------------------------------------------------------------------


ATTACHMENT C


CLINICAL SUPPLY AGREEMENT, DATED DECEMBER 24, 2003, BY AND
AMONG IAVI AND THE COMPANY
 
[Previously filed (with confidential treatment granted with respect to certain
portions) with the Securities and Exchange Commission as Attachment E to Exhibit
10.2 to the Company’s Current Report on Form 8-K, filed on January 12, 2004].
 

--------------------------------------------------------------------------------




ATTACHMENT D


TGC ACCOUNTING DETAILS
 
All TGC accounting and budgeting under this agreement as reflected in annual
budgets, quarterly expenditure reports and all other financial tools and
instruments will be done based on work activity, using Generally Accepted
Accounting Principles, following [*]. TGC will invoice IAVI for [*], as
performed in accordance with the approved Work Plan, [*]. Additionally, IAVI
will reimburse TGC for those [*] as set forth in the Work Plan and Budget on an
[*]. The [*] (FTE Rate) shall be calculated at the beginning of each project
year based on [*]. The [*] shall be reviewed and approved by IAVI prior to the
commencement of each new project year. The Work Plan may be amended by mutual
written consent of the parties in accordance with Section 3.5.4.


All quarterly expenditure reports will be presented in a format substantially
consistent with the format set forth in the Work Plan and Budget. For both
budgeting and billing purposes, the [*], agreed to in advance, shall be used for
each FTE budgeted and expended. If IAVI requests [*])[*] agrees to [*] TGC and
IAVI agree that the fixed FTE Rate shall be [*] and agree that the [*] shall be
at a [*] for each manufacturing room IAVI uses within the TGC manufacturing
facility. IAVI shall be responsible for coordinating all work activities it
subcontracts to third parties. If IAVI requests TGC to coordinate subcontracted
activities, TGC shall invoice IAVI a [*] on such subcontracted costs as a [*].
 
*Confidential Treatment Requested.


--------------------------------------------------------------------------------



ATTACHMENT E
TGC CONTROLLED PATENTS, CRI PATENTS AND CHOP PATENTS -
RELEVANT TO PROGRAM
 

--------------------------------------------------------------------------------



ATTACHMENT F
USAID STANDARD PROVISIONS


Supplementary Provisions:
Standard U.S. Government Requirements


Contractor shall comply with the standard U.S. Government requirements specified
in this Appendix.


1. Applicability of 22 CFR Part 226 
2. Reimbursable Costs   
3. Indirect Costs    
4. Accounting Systems and Records 
5. Payment Advances and Refunds 
6. Debarment     
7. Probity      
8. Disclaimers and Approvals  
9. Procurement of Goods and Services
10. Equipment     
11. Travel and Transportation  
12. Human Subjects Research 
13. Animal Welfare 
14. Worker’s Compensation Insurance
15. Nondiscrimination
16. Real Property
17. Clean/Air Water 
18. Communication Products
19. Investment Promotion
20. Organizations Eligible for Assistance
21. Condoms
22. Prohibition on the Promotion or Advocacy of the Legalization or  Practice of
Prostitution or Sex Trafficking


The following are the principal standard federal requirements applicable to the
performance of both parties’ responsibilities under this Agreement (in addition
and without prejudice to the other provisions of this Agreement):


(1)
Applicability of 22 CFR Part 226. This provision is only applicable to
agreements awarded to U.S. organizations.




 
All provisions of 22 CFR Part 226 are applicable to this agreement.



(2)
Reimbursable Costs.  This Provision is only applicable to cost reimbursement
contracts.



To be reimbursable under this Agreement, costs must comply with the applicable
cost principles. For educational institutions, use OMB Circular A-21; for all
other non-profit organizations, use OMB Circular A-122; and for profit making
firms, use Federal Acquisition Regulation 31.2 (see below). Requirements include
the following, without limitation: direct costs must be necessary and incurred
specifically for the Services; verifiable from the books and records of
Contractor, as applicable, and supported by source documentation; allocable to
this Agreement; reasonable in nature and amount; and allowable. To facilitate
monitoring of charges under this Agreement, once each year, IAVI may provide
Contractor with a USAID compliance form which Contractor agrees to fill out
completely and accurately and return promptly to IAVI for review and
consultation as appropriate.
 

--------------------------------------------------------------------------------




(3)
Indirect Costs.  This Provision is only applicable to cost reimbursement
contracts.



Unless predetermined indirect cost rates are included in the approved budget for
this Agreement (or each Task Order, when applicable), funding from USAID will
only be used for reimbursable direct costs.


(4)
Accounting Systems, Records and Audits. This Provision is only applicable to
cost reimbursement contracts.



Contractor shall maintain books, records, documents and other evidence in
accordance with generally accepted and recognized accounting procedures.
Contractor shall preserve and make available its accounting records and
documents for examination and audit by IAVI, USAID and the Comptroller General
of the United States, or any of their duly authorized representatives: (a) until
the expiration of three years from the termination of this Agreement; (b) for
such longer period, if any, as is required to complete an audit to resolve all
questions concerning expenditures unless written approval has been obtained from
USAID to dispose of the records; and (c) if any litigation, claim, or audit is
started before the expiration of the three year period, the records shall be
retained until all litigation, claims, or audit findings involving the records
have been resolved. Contractor agrees to make available any further information
requested by either IAVI or USAID with respect to any questions arising as a
result of the aforementioned audit. U.S. organizations are also subject to the
audit requirements of 22 CFR 226.26 (Non-Federal Audits).


(5)
Payment Advances and Refunds. If Contractor receives advance payments under this
Agreement, Contractor shall maintain advances in interest bearing accounts
unless: 1) Contractor receives less than $120,000 in U.S. Government awards per
year; or 2) the best interest bearing account would not be expected to earn more
than $250 in interest each year; or 3) the bank would require an unreasonable
average or minimum balance so as to make it impractical to do so. Interest
earned in excess of $250 per year must be refunded to IAVI. In addition, funds
advanced to Contractor but not expended by the end of the Agreement or not
expended in accordance with the terms of this Agreement must be refunded to
IAVI.



(6)
Debarment. Contractor certifies that neither it nor its principals is presently
excluded or disqualified or proposed for exclusion or disqualification from
participation in this Agreement by any U.S. Federal department or agency (see
the U.S. Government’s Excluded Parties List at http://epls.arnet.gov).
Furthermore, Contractor agrees that it will not enter into a subcontract or
subaward with a disqualified or excluded party on this list.



(7)
Probity. 




 
(a) Contractor represents and warrants that (i) to the best of its knowledge and
belief, no IAVI employee, officer, or agent, or member of his/her immediate
family, his or her partner, or an organization which is about to employ any of
the foregoing, has a financial interest in Contractor; and (ii) no officer,
employee or agent of IAVI has solicited or accepted gratuities, favors, or
anything of monetary value from Contractor.




--------------------------------------------------------------------------------




 
(b) U.S. Executive Orders and U.S. law prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of Contractor to ensure
compliance with these Executive Orders and laws in the conduct of its own
activities. Contractor is required to obtain the updated lists at the time of
procurement of goods or services. The updated lists are available at:
http://treasury.gov/offices/enforcement/ofac/sanctions/terrorism.htm and
http://www.un.org/Docs/sc/committees/1267. This provision must be included in
all contracts, subcontracts or subawards awarded hereunder.



(8)
Disclaimers and Approvals. Contractor agrees that USAID will not assume
liability for third party claims for damages arising out of this Agreement and
that Contractor will have no relationship with USAID solely because of this
Agreement.



(9)
Procurement of Goods and Services.  




 
(a) Procurements of goods and services pursuant to this Agreement shall be
conducted in accordance with sound commercial practices and the USAID Standard
Provisions “USAID Eligibility Rules for Goods and Services (April 1998)” and
shall be supported by original invoices or other appropriate supporting
documentation. The text of this policy is available on USAID’s website (see
below).



(b) Goods on USAID’s list of ineligible items (military equipment, surveillance
equipment, equipment to support police or law enforcement activities, abortion
equipment, luxury goods, gambling equipment, and weather modification equipment)
may not be financed. Goods on USAID’s list of restricted items (agricultural
equipment, pesticides, fertilizers, U.S. government-owned excess property, used
equipment, pharmaceuticals, including HIV Test kits, motor vehicles) may only be
financed with IAVI’s written approval.


(c) Other Goods and services may be procured from any country except the
following Foreign Policy Restricted Countries: Cuba, Iran, Laos, North Korea, or
Syria. Goods may not be procured from firms on the U.S. government’s Excluded
Parties List (see “http://epls.arnet.gov”). For purposes of the preceding
sentence, “procured from” includes supplier nationality (for goods and services)
and goods’ source and origin.


(10)
Equipment. This provision is applicable when the purchase of equipment is
authorized under this Agreement. Unless indicated otherwise in the schedule of
this Agreement, title to all equipment purchased with funds provided hereunder
shall belong to IAVI.



(11)
Travel and Transportation. This provision is applicable when international
travel is authorized under this Agreement. Unless included in the approved
budget for this Agreement, no funds may be expended for international travel
without IAVI’s written approval. Expenditures of funds provided under this
Agreement (i) for transportation of goods or travel of personnel overseas shall
be subject to the USAID Standard Provision, “International Air Travel and
Transportation (JUNE 1999),” and (ii) for shipments of goods by sea shall be
subject to the USAID Standard Provision, “Ocean Shipment of Goods (JUNE 1999).”
The text of these provisions is available on USAID’s website (see below).




--------------------------------------------------------------------------------



(12)
Human Subjects Research.  This provision is applicable when human subjects
research is conducted pursuant to this Agreement. Contractor agrees to comply
with USAID policies, to the extent applicable, including without limitation the
Common Federal Policy for the Protection of Human Subjects (implemented by USAID
at 22 CFR Part 225); the “Procedures for Protection of Human Subjects in
Research Supported by USAID”; and the USAID Standard Provision entitled
“Protection of the Individual as a Research Subject (APRIL 1998).” The texts of
these policies are available on USAID’s website (see below.)



(13)
Animal Welfare. This provision is applicable when research involving laboratory
animals is conducted pursuant to this Agreement. Contractor agrees to work with
IAVI to ensure compliance with USAID policies to the extent applicable, as
referenced in the USAID Standard Provision entitled “Care of Laboratory Animals
(NOVEMBER 1985)”. The text of this policy is available on USAID’s website (see
below).



(14)
Worker’s Compensation Insurance. The provision is applicable to U.S. based
contractors who will perform work hereunder outside the United States. Pursuant
to 22 CFR Part 226, Appendix A, Contractor agrees to provide worker’s
compensation insurance to all persons employed outside the U.S. who are U.S.
citizens or residents. Contractor agrees to provide insurance required by
applicable law to all persons employed outside the U.S. who are not U.S.
citizens or residents



(15)
Nondiscrimination. This provision is applicable when work under this Agreement
will be performed in the United States or when employees are recruited in the
United States. No U.S. citizen or legal resident will be excluded from
participation in, be denied the benefits of, or be otherwise subjected to
discrimination under any activity funded under this Agreement on the basis of
race, color, national origin, age, handicap or sex.



(16)
Real Property. Funding may not be used under this Agreement to construct, alter,
repair or improve real property without IAVI’s advance written approval, which
[approval] may be subject to additional USAID requirements.



(17)
Clean Air/Water. This provision is applicable to contracts in excess of $100,000
to be performed in the United States. Contractor agrees to comply with all
applicable standards, orders or regulations pursuant to the Clean Air Act (42
U.S.C. 7401 et seq.) and the Federal Water Pollution Control Act as amended (33
U.S.C. 1251 et seq.) Violations are to be reported to IAVI.



(18)
Communications Products. This provision is applicable if publications or videos
are produced with funds provided under this Agreement.




--------------------------------------------------------------------------------



(a) Any materials publicizing or resulting from this Agreement must include
acknowledgement of U.S. Government funding provided through IAVI using the
following language: “This (publication, video, or other information/media
product (specify)) was made possible through support by the U.S. Agency for
International Development.” In addition, the following text must be added,
unless, exempted, in writing by IAVI: “The opinions, findings, and conclusions
or recommendations expressed herein are those of the author(s) and do not
necessarily reflect the view of the U.S. Agency for International Development.”


(b) Advance approval must be obtained from IAVI when funds are used under this
Agreement to produce publications or videos that (i) will cost over $25,000 to
prepare and execute; or (ii) will be sent to or likely be seen by members of the
U.S. Congress; or (iii) will have more than 50% of its copies distributed in the
United States.


(19)
Investment Promotion. No funds or other support provided under this Agreement
may be used by Contractor for an activity which: (a) will involve the relocation
or expansion outside the United States of any of Contractor’s U.S.-based
activities, if such relocation or expansion will replace some or all of the U.S.
production and reduces the number of employees at that U.S. location; (b) would
establish an export processing zone or designated area in a foreign country
where the labor, environmental, tax, tariff, and safety laws of the country
would not apply; or (3) contributes to the violation of internationally
recognized rights of workers in the recipient country. The Contractor shall
include this provision in any subcontracts or subawards under this Agreement.



(20)
Organizations Eligible for Assistance. If Contractor is otherwise eligible to
receive funds under this Agreement to prevent, treat, or monitor HIV/AIDS,
Contractor shall not be required to endorse or utilize a multisectoral approach
to combating HIV/AIDS or to endorse, utilize, or participate in a prevention
method or treatment program to which Contractor has a religious or moral
objection. The Contractor shall include this provision in any subcontracts or
subawards under this Agreement.



(21)
Condoms. If information is provided under this Agreement about the use of
condoms, the information shall be medically accurate and shall include the
public health benefits and failure rates of such use and shall be consistent
with USAID’s fact sheet entitled “USAID: HIV/STI Prevention and Condoms”. This
fact sheet may be accessed at:
http://www.usaid.gov/our_work/global_health/aids/TechAreas/prevention/condomfactsheet.html.”



(22)
Prohibition on the Promotion or Advocacy of the Legalization or Practice of
Prostitution or Sex Trafficking. None of the funds made available under this
Agreement may be used by Contractor to promote or advocate the legalization or
practice of prostitution or sex trafficking. The funds made available under this
Agreement may be used by Contractor to provide palliative care, treatment, or
post-exposure pharmaceutical prophylaxis, and necessary pharmaceuticals and
commodities, including test kits, condoms, and, when proven effective,
microbicides, if applicable under this Agreement. For the purposes of this
provision, “sex trafficking” means the recruitment, harboring, transportation,
provision, or obtaining of a person for the purpose of a commercial sex act. The
Contractor shall include this provision in any subcontracts or subawards under
this Agreement.

 

--------------------------------------------------------------------------------




The text of the Standard Provisions and other regulations that are referenced
above is available at the following websites. IAVI will provide a copy upon
request.


22 CFR Part 226 - http://www.access.gpo.gov/nara/cfr/waisidx_02/22cfr226_02.html
OMB Circular A-122 http://www.whitehouse.gov/omb/circulars/a122/a122_2004.html
OMB Circular A-21 http://www.whitehouse.gov/omb/circulars/a021/a21_2004.html
FAR Part 31.2
http://www.arnet.gov/far/current/html/Subpart%2031_2.html#wp1095552
USAID Standard Provisions for US Organizations
http://www.usaid.gov/policy/ads/300/303maa.pdf
USAID Standard Provisions for non-US Organizations
http://www.usaid.gov/policy/ads/300/303mab.pdf



--------------------------------------------------------------------------------




 


 
 